Exhibit 10.1

EXECUTION VERSION AMENDMENT No. 4, dated as of August 18, 2017 (this
“Amendment”), to the Credit Agreement dated as of April 6, 2012, among THE
CONTAINER STORE, INC., a Texas corporation (the “Borrower”), the Guarantors
party thereto, the several banks and other financial institutions or entities
from time to time parties to the Credit Agreement (the “Lenders”), JPMORGAN
CHASE BANK, N.A., as Administrative Agent (the “Administrative Agent”), and the
other parties thereto (as amended by Amendment No. 1 dated as of April 8, 2013,
as amended by Amendment No. 2 dated as of November 27, 2013, and as further
amended by Amendment No. 3 dated as of May 20, 2016, and as further amended,
amended and restated, supplemented or otherwise modified, the “Credit
Agreement”); capitalized terms used and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement. WHEREAS, the
Borrower desires to amend the Credit Agreement on the terms set forth herein;
WHEREAS, Section 11.01 of the Credit Agreement provides that the relevant Loan
Parties and the Required Lenders may amend the Credit Agreement and the other
Loan Documents for certain purposes; WHEREAS, (i) each Amendment No. 4
Consenting Lender (as defined in Exhibit A) has agreed, on the terms and
conditions set forth herein, to have up to all of its outstanding Term B Loans
(as defined in Exhibit A) converted into a like principal amount of a Term B-1
Loan (as defined in Exhibit A) effective as of the Amendment No. 4 Effective
Date and (ii) the Additional Term B-1 Lender (as defined in Exhibit A) has
agreed to provide an Additional Term B-1 Commitment (as defined in Exhibit A) in
a principal amount equal to $300,000,000 minus the principal amount of Term B
Loans converted into Term B-1 Loans on the Amendment No. 4 Effective Date, the
proceeds of which, together with other funds of the Borrower, shall be applied
to repay non-converted Term B Loans; WHEREAS, JPMorgan Chase Bank, N.A. is
acting as lead arranger and bookrunner in connection with this Amendment; NOW,
THEREFORE, in consideration of the premises contained herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows: Section 1. Amendment. The Credit Agreement is, effective as of the
Amendment No. 4 Effective Date, hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto. Section 2. Representations and
Warranties, No Default. In order to induce the Lenders to enter into this
Amendment and to amend the Credit Agreement in the manner provided herein, the
Borrower represents and warrants to each Lender that: a) After giving effect to
this Amendment, each of the representations and warranties in the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects on and as of the date hereof as though made on and as of the date
hereof, except to the extent that any such representation or warranty expressly
relates to an earlier date, in which case such representation or warranty shall
be true and correct in all material respects as of such earlier date; and

GRAPHIC [g207661kk01i001.gif]

 


-2-b) At the time of and immediately after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing. Section 3.
Effectiveness. Section 1 of this Amendment shall become effective on the date
(such date, if any, the “Amendment No. 4 Effective Date”) that the following
conditions have been satisfied: (i) Consents. The Administrative Agent shall
have received executed signature pages hereto from Lenders constituting the
Required Lenders; (ii) Additional Joinder Agreement. The Administrative Agent,
the Borrower and the Additional Term B-1 Lender shall have entered into the
Additional Term B-1 Joinder Agreement (as defined in Exhibit A); (iii) Fees. The
Borrower shall have paid (i) to the Amendment No. 4 Lead Arranger (as defined in
Exhibit A) in immediately available funds, all fees and expenses owing to
Amendment No. 4 Lead Arranger and due and payable on the Amendment No. 4
Effective Date as separately agreed to in writing by the Borrower and Amendment
No. 4 Lead Arranger, (ii) to the extent invoiced prior to the Amendment No. 4
Effective Date, all reasonable out-of-pocket expenses of the Amendment No. 4
Lead Arranger and the Administrative Agent in connection with this Amendment and
the transaction contemplated hereby (including the reasonable fees and expenses
of Cahill Gordon & Reindel LLP, counsel to the Amendment No. 4 Lead Arranger and
the Administrative Agent) and (iii) to the Administrative Agent for the account
of each Amendment No. 4 Consenting Lender and each Additional Term B-1 Lender an
upfront fee equal to 3.00% of the aggregate Term B-1 Loans of such Lender as of
the Amendment No. 4 Effective Date (which, in the case of fees payable to the
Additional Term B-1 Lender, may be net funded from the proceeds of the Term B-1
Loans to be funded by the Additional Term B-1 Lender pursuant to the Additional
Term B-1 Joinder Agreement); (iv) Legal Opinions. The Administrative Agent shall
have received a favorable legal opinion of Latham & Watkins LLP, counsel to the
Loan Parties covering such matters as the Administrative Agent may reasonably
request and otherwise reasonably satisfactory to the Administrative Agent; (v)
Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower dated the Amendment No. 4
Effective Date certifying that (a) after giving effect to this Amendment, each
of the representations and warranties in the Credit Agreement and in the other
Loan Documents are true and correct in all material respects on and as of the
date hereof as though made on and as of the date hereof, except to the extent
that any such representation or warranty expressly relates to an earlier date,
in which case such representation or warranty shall be true and correct in all
material respects as of such earlier date and (b) at the time of and immediately
after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing; (vi) Closing Certificates. The Administrative Agent
shall have received (i) such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Loan Party as the Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Amendment and any other Loan
Documents

GRAPHIC [g207661kk01i002.gif]

 


-3-executed on behalf of such Loan Party and (ii) good standing or active status
certificates, as applicable, of each Loan Party in its jurisdiction of
organization and, to the extent reasonably requested by the Administrative
Agent, bring-down good standing or active status certificates, as applicable;
(vii) Lien Searches. The Administrative Agent shall have received results of
searches or other evidence reasonably satisfactory to the Collateral Agent (in
each case dated as of a date reasonably satisfactory to the Collateral Agent)
indicating the absence of Liens on the assets of the Loan Parties, except for
Permitted Liens; (viii) Committed Loan Notice. The Administrative Agent shall
have received a Committed Loan Notice in accordance with the requirements of the
Credit Agreement; and (ix) Repayment of Term B Loans. The Administrative Agent
shall have received a notice of repayment from the Borrower of the Term B Loans
which are not converted into Term B-1 Loans on the Amendment No. 4 Effective
Date (which may be conditioned upon the receipt by the Borrower of the Term B-1
Loans pursuant to the Additional Term B-1 Commitment). Section 4. Counterparts.
This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page to this Amendment by telecopier or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Amendment. Section 5. Applicable Law. THIS
AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK. Section 6. Headings. Section and Subsection headings
in this Amendment are included herein for convenience of reference only and
shall not constitute a part of this Amendment for any other purpose or be given
any substantive effect. Section 7. Effect of Amendment. Except as expressly set
forth herein, (i) this Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of or otherwise affect the rights and remedies of
the Lenders, the Administrative Agent or any other Agent, in each case under the
Credit Agreement or any other Loan Document, and (ii) shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agree-ment or any other provision of
either such agreement or any other Loan Document. Each and every term,
condition, obligation, covenant and agreement contained in the Credit Agreement
or any other Loan Doc-ument is hereby ratified and re-affirmed in all respects
and shall continue in full force and effect. Each Loan Party reaffirms its
obligations under the Loan Documents to which it is party and the validity of
the Liens granted by it pursuant to the Collateral Documents. This Amendment
shall constitute a Loan Doc-ument for purposes of the Credit Agreement and from
and after the Amendment No. 4 Effective Date, all references to the Credit
Agreement in any Loan Document and all references in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, shall, unless expressly provided otherwise, refer to the
Credit Agreement as amended by this Amendment. Each of the Loan Parties hereby
(i) consents to this Amendment and the Additional Term B-1 Joinder Agreement,
(ii) confirms that all obligations of such Loan Party under the Loan Documents
to which such

GRAPHIC [g207661kk01i003.gif]

 


-4-Loan Party is a party shall continue to apply to the Credit Agreement as
amended hereby and by the Addi-tional Term B-1 Joinder Agreement (iii) confirms
and reaffirms its Guarantee of the Obligations (includ-ing obligations in
respect of the Term B-1 Loans after giving effect to this Amendment) and (iv)
agrees that all security interests granted by it pursuant to any Loan Document
shall secure the Credit Agreement as amended by this Amendment and the
Additional Term B-1 Joinder Agreement. Section 8. Submission To Jurisdiction;
Waivers. Each of the parties hereto hereby irrevocably and unconditionally
agrees that Section 11.14 of the Credit Agreement is incorporated herein mutatis
mutandis. Section 9. No Novation. Each of the parties hereto irrevocably and
unconditionally agrees that this Amendment shall not be deemed to evidence or
result in a novation or repayment and reborrowing of the Obligations under the
Credit Agreement. Section 10. FATCA. For purposes of determining withholding
taxes under FATCA (as defined in Exhibit A), from and after the Amendment No. 4
Effective Date, the Borrower and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) the Term B-1 Loans
as not qualifying as grandfathered obligations within the meaning of Treasury
Regula-tion Section 1.1471-2(b)(2)(i). [The remainder of this page is
intentionally left blank]

GRAPHIC [g207661kk01i004.gif]

 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written. THE CONTAINER STORE, INC., as Borrower By: /s/ Jodi Taylor Jodi
Taylor Chief Financial Officer and Secretary THE CONTAINER STORE GROUP, INC.,
TCS GIFT CARD SERVICES, LLC, each as a Guarantor By: /s/ Jodi Taylor Jodi Taylor
Chief Financial Officer and Secretary [Signature Page to Amendment]

GRAPHIC [g207661kk01i005.gif]

 


JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral Agent By: /s/
Gregory T. Martin Gregory T. Martin Authorized Signatory [Signature Page to
Amendment]

GRAPHIC [g207661kk01i006.gif]

 


[Lender Signature Page to The Container Store Amendment]

GRAPHIC [g207661kk01i007.gif]

 


 

EXHIBIT A CREDIT AGREEMENT $329,438,750300,000,000 Dated as of April 6, 2012, as
amended by Amendment No. 1 on April 8, 2013, as amended by Amendment No. 2 on
November 27, 2013, as amended by Amendment No. 3 on May 20, 2016, and as further
amended by Amendment No. 34 on May 20, 2016August 18, 2017 among THE CONTAINER
STORE, INC., as Borrower, THE GUARANTORS PARTY HERETO JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent, BARCLAYS BANK PLC, MORGAN STANLEY
SENIOR FUNDING, INC. and WELLS FARGO BANK, N.A., as Co-Documentation Agents, and
THE OTHER LENDERS PARTY HERETO J.P. MORGAN SECURITIES LLC, BARCLAYS BANK PLC,
MORGAN STANLEY SENIOR FUNDING, INC. and WELLS FARGO SECURITIES, LLC, as Joint
Lead Arrangers and Joint Bookrunning Managers, as Joint Lead Arrangers and Joint
Bookrunning Managers for Amendment No. 1 and as Joint Lead Arrangers and Joint
Bookrunning Managers for Amendment No. 22, and JPMORGAN CHASE BANK, N.A., as
Lead Arranger and Bookrunning Manager for Amendment No. 4

GRAPHIC [g207661kk03i001.gif]

 


TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1.01 1.02 1.03
1.04 1.05 1.06 1.07 1.08 Defined Terms 1 Other Interpretive Provisions 3435
Accounting Terms 3536 Rounding 3536 Times of Day 3536 Senior Debt 3536 Available
Amount Transactions 3536 Pro Forma Calculations 3536 ARTICLE II THE COMMITMENTS
AND BORROWINGS 2.01 2.02 2.03 2.04 2.05 2.06 2.07 2.08 2.09 2.10 2.11 2.12 2.13
2.14 The Loans 3637 Borrowings, Conversions and Continuations of Loans 3738
Prepayment 3839 Termination or Reduction of Commitments 4345 Repayment of Loans
4445 Interest 4445 Fees 4546 Computation of Interest and Fees 4546 Evidence of
Debt 4546 Payments Generally; Administrative Agent’s Clawback 4547 Sharing of
Payments by Lenders 4748 Incremental Term Loan Commitments 4849 Extended Term
Loans 4950 Loan Repricing Protection 5052 ARTICLE III TAXES, YIELD PROTECTION
AND ILLEGALITY 3.01 3.02 3.03 3.04 3.05 3.06 3.07 Taxes 5152 Illegality 5354
Inability to Determine Rates 5354 Increased Costs; Reserves on LIBO Rate Loans
5455 Compensation for Losses 5556 Mitigation Obligations; Replacement of Lenders
5557 Survival 5657 ARTICLE IV CONDITIONS PRECEDENT TO BORROWINGS 4.01 Conditions
of Initial Borrowing 5657 - i-

GRAPHIC [g207661kk03i002.gif]

 


Page ARTICLE V REPRESENTATIONS AND WARRANTIES 5.01 5.02 5.03 5.04 5.05 5.06 5.07
5.08 5.09 5.10 5.11 5.12 5.13 5.14 5.15 5.16 5.17 5.18 5.19 5.20 Existence,
Qualification and Power 5859 Authorization; No Contravention 5859 Governmental
Authorization; Other Consents 5960 Binding Effect 5960 Financial Statements; No
Material Adverse Effect; No Internal Control Event 5960 Litigation 5960
Ownership of Property; Liens; Investments 6061 Environmental Matters 6061 Taxes
6162 ERISA Compliance 6162 Subsidiaries; Equity Interests; Loan Parties 6263
Margin Regulations; Investment Company Act 6263 Disclosure 6263 Compliance with
Laws 6364 Intellectual Property; Licenses, Etc 6364 Solvency 6364 Casualty, Etc
6364 Labor Matters 6364 Collateral Documents 6465 USA PATRIOT Act 6465 ARTICLE
VI AFFIRMATIVE COVENANTS 6.01 6.02 6.03 6.04 6.05 6.06 6.07 6.08 6.09 6.10 6.11
6.12 6.13 6.14 6.15 6.16 6.17 6.18 Financial Statements and Other Reports 6465
Certificates; Other Information 6566 Notices 6768 Payment of Obligations 6869
Preservation of Existence, Etc 6869 Maintenance of Properties 69 Maintenance of
Insurance 6970 Compliance with Laws 7071 Books and Records 7071 Inspection
Rights 7071 Use of Proceeds 71 Covenant to Guarantee Obligations and Give
Security 7172 Further Assurances 7273 Lenders Meetings 7374 Designation as
Senior Debt 7374 Maintenance of Ratings 7374 Designation of Subsidiaries 7374
Post-Closing Matters 7374 ARTICLE VII NEGATIVE COVENANTS 7.01 Liens 7475 - ii-

GRAPHIC [g207661kk03i003.gif]

 


Page 7.02 7.03 7.04 7.05 7.06 7.07 7.08 7.09 7.10 7.11 7.12 7.13 7.14
Indebtedness 7677 Investments 7778 Fundamental Changes 8081 Dispositions 8182
Restricted Payments 8283 Change in Nature of Business 84 Transactions with
Affiliates 8485 Burdensome Agreements 8586 Amendments of Material Indebtedness
86 Accounting Changes 8687 Prepayments, Etc. of Indebtedness 8687 Holding
Company 8687 Sale and Leaseback Transactions 8687 ARTICLE VIII EVENTS OF DEFAULT
AND REMEDIES 8.01 8.02 8.03 Events of Default 8788 Remedies upon Event of
Default 8990 Application of Funds 8990 ARTICLE IX ADMINISTRATIVE AGENT 9.01 9.02
9.03 9.04 9.05 9.06 9.07 9.08 9.09 9.10 9.11 9.12 9.13 9.14 9.15 Appointment and
Authority 9091 Rights as a Lender 9091 Exculpatory Provisions 9192 Reliance by
Agents 9192 Delegation of Duties 9293 Resignation of Agents 9293 Non-Reliance on
Agents and Other Lenders 9293 No Other Duties, Etc. 9394 Administrative Agent
May File Proofs of Claim 9394 Collateral and Guaranty Matters 9394 Notice of
Transfer 9495 Agency for Perfection 9495 Indemnification of Agents 9495
Withholding Tax 9495 Relation Among Lenders 9596 ARTICLE X CONTINUING GUARANTY
10.01 10.02 10.03 10.04 10.05 10.06 10.07 10.08 Guaranty 9596 Rights of Lenders
96 Certain Waivers 9697 Obligations Independent 9697 Subrogation 9697
Termination; Reinstatement 9697 Subordination 9798 Stay of Acceleration 9798
-iii-

GRAPHIC [g207661kk03i004.gif]

 


Page 10.09 Condition of Borrower 9798 ARTICLE XI MISCELLANEOUS 11.01 11.02 11.03
11.04 11.05 11.06 11.07 11.08 11.09 11.10 11.11 11.12 11.13 11.14 11.15 11.16
11.17 11.18 11.19 11.20 Amendments, Etc. 9798 Notices; Effectiveness; Electronic
Communications 99100 No Waiver; Cumulative Remedies 101102 Expenses; Indemnity;
Damage Waiver 101102 Payments Set Aside 103104 Successors and Assigns 103104
Treatment of Certain Information; Confidentiality 107108 Right of Setoff 108109
Interest Rate Limitation 108109 Counterparts; Integration; Effectiveness 109110
Survival of Representations and Warranties 109110 Severability 109110
Replacement of Lenders 109110 Governing Law; Jurisdiction; Etc 110111 WAIVER OF
JURY TRIAL 111112 No Advisory or Fiduciary Responsibility 111112 USA PATRIOT Act
Notice 112113 No Strict Construction 112113 Attachments 112113 Intercreditor
Agreement 112113 SIGNATURES S-1 SCHEDULES 2.01 5.01 5.07(c) 5.07(d)(i)
5.07(d)(ii) 5.07(e) 5.11 5.15 6.12 7.01(b) 7.02 7.09 11.02 Commitments
Organization Information Owned Real Estate Leased Real Estate (Lessee) Leased
Real Estate (Lessor) Existing Investments Subsidiaries and Other Equity
Investments Intellectual Property Rights Guarantors Existing Liens Existing
Indebtedness Burdensome Agreements Administrative Agent’s Office, Certain
Addresses for Notices EXHIBITS Form of A-1 A-2 B Committed Loan Notice
Conversion/Continuation Notice Discounted Prepayment Option Notice - iv-

GRAPHIC [g207661kk03i005.gif]

 


C D E F G H-1 H-2 I J-1 Intercreditor Agreement Compliance Certificate Form of
Note Assignment and Assumption Lender Participation Notice Perfection
Certificate Perfection Certificate Supplement Discounted Voluntary Prepayment
Notice U.S. Tax Certificate For Foreign Lenders That Are Not Partnerships For
U.S. Federal Income Tax Purposes U.S. Tax Certificate For Foreign Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes U.S. Tax Certificate For
Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes U.S. Tax Certificate For Foreign Participants That Are Partnerships For
U.S. Federal Income Tax Purposes J-2 J-3 J-4 - v-

GRAPHIC [g207661kk03i006.gif]

 


CREDIT AGREEMENT This CREDIT AGREEMENT (“Agreement”) is entered into as of April
6, 2012 (and as amended by Amendment No. 1 on April 8, 2013, as amended by
Amendment No. 2 on November 27, 2013, as amended by Amendment No. 3 on May 20,
2016, and as further amended by Amendment No. 34 on May 20, 2016August 18,
2017), among THE CONTAINER STORE, INC., a Texas corporation (the “Borrower”),
the Guarantors party hereto, each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”) and JPMORGAN CHASE
BANK, N.A. (“JPMCB”), as Administrative Agent and Collateral Agent. PRELIMINARY
STATEMENTS: The proceeds of the Term B-1 Loans borrowed in respect of the
Additional Term B-1 Commitment shall be used on or about the Amendment No. 24
Effective Date to (i) repay the Initiala like aggregate principal amount of Term
B Loans that are not Converted Initial Loans and (ii) pay fees and expenses
incurred in connection with the consummation of the foregoingTerm B Loans. In
consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows: ARTICLE I DEFINITIONS AND
ACCOUNTING TERMS 1.01 Defined Terms. As used in this Agreement, the following
terms shall have the meanings set forth below: “ABL Credit Agreement” means the
credit agreement governing the ABL Facility. “ABL Facility” means the $75.0
million senior secured revolving facility dated as of the Closing Date among the
Borrower, the guarantors party thereto, the lenders party thereto and JPMorgan,
as administrative agent and collateral agent, as it may be amended or modified
from time to time, including amendments increasing the principal amount of
revolving loans available thereunder. “ABL Loan Documents” means the credit
agreement governing the ABL Facility, all mortgages and other security documents
thereunder and the Notes issued thereunder. “ABL Obligations” has the meaning
specified in the Intercreditor Agreement. “ABL Priority Collateral” has the
meaning specified in the Intercreditor Agreement. “Acceptable Discount” has the
meaning provided in Section 2.03(d)(iii). “Acceptance Date” has the meaning
provided in Section 2.03(d)(ii). “Additional Credit Extension Amendment” means
an amendment to this Agreement (which may, at the option of the Administrative
Agent, be in the form of an amendment and restatement of this Agreement)
providing for any Incremental Term Loans, Replacement Loans or Extended Term
Loans which shall be consistent with the applicable provisions of this Agreement
relating to Incremental Term Loans, Replacement Loans or Extended Term Loans and
otherwise reasonably satisfactory to the Administrative Agent and the Borrower.
- 1-

GRAPHIC [g207661kk03i007.gif]

 


“Additional Term B Commitment” means, with respect to the Additional Term B
Lender, its commitment to make a Term B Loan on the Amendment No. 2 Effective
Date in an amount equal to $329,438,750 minus the aggregate principal amount of
the Converted Initial Loans of all Lenders. “Additional Term B Joinder
Agreement” means the joinder agreement, dated the Amendment No. 2 Effective
Date, by and among the Borrower, the Administrative Agent and the Additional
Term B Lender. “Additional Term B Lender” means the Person identified as such in
the Additional Term B Joinder Agreement. “Additional Term B-1 Commitment” means,
with respect to the Additional Term B-1 Lender, its commitment to make a Term
B-1 Loan on the Amendment No. 4 Effective Date in an amount equal to the excess
of (x) the amount of the Term B-1 loans outstanding immediately after giving
effect to Amendment No. 4 on the Amendment No. 4 Effective Date over (y) the
aggregate principal amount of Converted Term B Loans. “Additional Term B-1
Joinder Agreement” means the joinder agreement, dated the Amendment No. 4
Effective Date, by and among the Borrower, the Administrative Agent and the
Additional Term B-1 Lender. “Additional Term B-1 Lender” means the Person
identified as such in the Additional Term B-1 Joinder Agreement. “Administrative
Agent” means JPMCB in its capacity as administrative agent under any of the Loan
Documents, or any successor administrative agent. “Administrative Agent’s
Office” means the Administrative Agent’s address and, as appropriate, account as
set forth on Schedule 11.02, or such other address or account as the
Administrative Agent may from time to time notify the Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent. “Affiliate” means, with respect to any
Person, another Person that directly, or indirectly through one or more
intermediaries, Controls or is Controlled by or is under common Control with the
Person specified. “Agent Parties” has the meaning specified in Section 11.02(c).
“Agents” means, collectively, the Administrative Agent and the Collateral Agent.
“Aggregate Commitments” means the sum of the Commitments of all the Lenders. As
of the Closing Date, the Aggregate Commitments are $275.0 million. “Agreement”
has the meaning specified in the introductory paragraph hereto, as amended,
restated, modified or supplemented from time to time in accordance with the
terms hereof. - 2-

GRAPHIC [g207661kk03i008.gif]

 


“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of April 8,
2013, by and among the Borrower, the Guarantors, the Administrative Agent, the
Collateral Agent and the Lenders party thereto. “Amendment No. 1 Consenting
Lender” means each Lender that provided the Administrative Agent with a
counterpart to Amendment No. 1 executed by such Lender. “Amendment No. 1
Effective Date” has the meaning specified in Amendment No. 1. “Amendment No. 1
Lead Arrangers” means J.P. Morgan Securities LLC, Barclays Bank PLC, Morgan
Stanley Senior Funding, Inc. and Wells Fargo Securities, LLC, in their
capacities as joint lead arrangers and joint bookrunning managers for Amendment
No. 1. “Amendment No. 2” means Amendment No. 2 to this Agreement, dated as of
November 27, 2013, by and among the Borrower, the Guarantors, the Administrative
Agent, the Collateral Agent and the Lenders party thereto. “Amendment No. 2
Consenting Lender” means each Lender that provided the Administrative Agent with
a counterpart to Amendment No. 2 executed by such Lender. “Amendment No. 2
Effective Date” has the meaning specified in Amendment No. 2. “Amendment No. 2
Lead Arrangers” means J.P. Morgan Securities LLC, Barclays Bank PLC, Morgan
Stanley Senior Funding, Inc. and Wells Fargo Securities, LLC, in their
capacities as joint lead arrangers and joint bookrunning managers for Amendment
No. 2. “Amendment No. 4” means Amendment No. 4 to this Agreement, dated as of
August 18, 2017, by and among the Borrower, the Guarantors, the Administrative
Agent, the Collateral Agent and the Lenders party thereto. “Amendment No. 4
Consenting Lender” means each Lender that provided the Administrative Agent with
a counterpart to Amendment No. 4 executed by such Lender. “Amendment No. 4
Effective Date” has the meaning specified in Amendment No. 4. “Amendment No. 4
Lead Arranger” means JPMorgan Chase Bank, N.A., in its capacity as lead arranger
and bookrunning manager for Amendment No. 4. “Applicable Discount” has the
meaning provided in Section 2.03(d)(iii). “Applicable Margin” means (i) in the
case of LIBO Rate Loans, 3.257.00% per annum and (ii) in the case of Base Rate
Loans, 2.256.00% per annum. “Approved Fund” means any Fund that is administered
or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender. “Arrangers” means
J.P. Morgan Securities LLC, Barclays Bank PLC, Morgan Stanley Senior Funding,
Inc. and Wells Fargo Securities, LLC, in their capacities as joint lead
arrangers and joint bookrunning managers on the Closing Date, the Amendment No.
1 Lead Arrangers and, the Amendment No. 2 Lead Arrangers and the Amendment No. 4
Lead Arranger. - 3-

GRAPHIC [g207661kk03i009.gif]

 


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)(iii)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent. “Attributable Indebtedness” means, on any date, (a) in
respect of any Capital Lease Obligations of any Person, the capitalized amount
thereof that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP, (b) in respect of any Synthetic Lease Obligation,
the capitalized amount of the remaining lease or similar payments under the
relevant lease or other applicable agreement or instrument that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP
if such lease or other agreement or instrument were accounted for as a Capital
Lease Obligation and (c) all Synthetic Debt of such Person. “Audited Financial
Statements” means the audited Consolidated balance sheets and related statements
of income, stockholders’ equity and cash flows for the 2008, 2009 and 2010
Fiscal Years for Holdings ended February 28, 2009, February 27, 2010 and
February 26, 2011 (including its Consolidated Subsidiaries) (in each case
prepared in accordance with GAAP). “Available Amount” means, at any time (the
“Reference Date”), the sum of: (a) an amount equal to (x) the cumulative amount
of Excess Cash Flow (which amount shall not be less than zero in any Fiscal
Year) for each Fiscal Year of the Borrower ending after the Closing Date minus
(y) the portion of such Excess Cash Flow that has been (or is required to be)
applied to the prepayment of Loans in accordance with Section 2.03(b)(i)
(without regard to any optional prepayment of Loans); plus (b) the amount of any
capital contributions (other than from a Subsidiary) and the Net Cash Proceeds
from Qualified Equity Issuances (other than any amount applied pursuant to
Section 7.03(k)) received by the Borrower during the period from and including
the Business Day immediately following the Closing Date through and including
the Reference Date; plus (c) to the extent the Borrower or a Restricted
Subsidiary has made any Investment pursuant to Section 7.03(l), the net amount
of any return on such Investment (whether through dividends, distributions,
sale, cash repayments of principal, or other disposition of such Investment or
the designation of an Unrestricted Subsidiary as a Restricted Subsidiary)
actually received by the Borrower or a Restricted Subsidiary from such
Investment; minus (d) the aggregate amount of any Investments made pursuant to
Sections 7.03(l), any Restricted Payment made pursuant to Section 7.06(e)(ii) or
any payment made pursuant to Section 7.12(d) during the period commencing on the
Closing Date and ending on the Reference Date (and, for purposes of this clause
(d), without taking account of the intended usage of the Available Amount on
such Reference Date in the contemplated transaction). “Bail-In Action” means the
exercise of any Write-Down and Conversion Powers by the applicable EEA
Resolution Authority in respect of any liability of an EEA Financial
Institution. “Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the - 4-

GRAPHIC [g207661kk03i010.gif]

 


European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule “Bank Products”
means any services or facilities provided to any Loan Party by any Agent,
Lender, Former Lender or any Affiliate of an Agent, Lender or Former Lender (but
excluding Cash Management Services) on account of (a) Swap Contracts, (b)
purchase cards and (c) merchant services constituting a line of credit. “Base
Rate” means, for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal FundsNYFRB Rate in effect on
such day plus ½ of 1%, (c) the LIBO Rate for a one month interest period on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus 1%, provided that, for the avoidance of doubt, the LIBO Rate for any
day shall be based on the rate appearing on the Reuters Screen LIBOR01 Page (or
on any successor or substitute page) at approximately 11:00 a.m. London time on
such day (without any rounding) and (d) 2.00%. Any change in the Base Rate due
to a change in the Prime Rate, the Federal FundsNYFRB Rate or the LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal FundsNYFRB Rate or the LIBO Rate, respectively. “Base
Rate Loan” means a Loan that bears interest based on the Base Rate. “Borrower”
has the meaning specified in the introductory paragraph hereto. “Borrower
Materials” has the meaning provided in Section 6.02. “Borrowing” means a
borrowing consisting of simultaneous Loans of the same Type and, in the case of
LIBO Rate Loans, having the same Interest Period made by each of the Lenders
pursuant to Section 2.01(a) or Section 2.01(b), as applicable. “Business Day”
means any day other than a Saturday, Sunday or other day on which commercial
banks are authorized to close under the Laws of, or are in fact closed in, the
state where the Administrative Agent’s Office is located and, if such day
relates to any LIBO Rate Loan, means any such day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank market.
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations) which is, or should be in accordance with GAAP,
reflected as a “capital expenditure” in a Consolidated statement of cash flows
of such Person for the period in which such expenditure occurs, provided that
“Capital Expenditures” shall not include (a) any such expenditures which are
contractually required to be, and are, reimbursed to the Loan Parties in cash by
landlords with respect to such period of calculation, (b) any such expenditure
with the proceeds from any casualty insurance or condemnation or eminent domain,
to the extent that the proceeds therefrom are utilized for Capital Expenditures
within twelve months of the receipt of such proceeds, (c) any such expenditure
with the proceeds or consideration received from any trade in of any Loan
Party’s assets, or (d) any such expenditures which constitute a Permitted
Acquisition. “Capital Lease Obligations” means, with respect to any Person, the
obligation of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP as
in effect on the Closing - 5-

GRAPHIC [g207661kk03i011.gif]

 


Date, and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP as in effect on the Closing Date. “Cash
Equivalents” means any of the following types of Investments, to the extent
owned by Holdings, the Borrower, or any of their respective Restricted
Subsidiaries: (a) readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof; (b) time deposits with,
or insured certificates of deposit or bankers’ acceptances of, any commercial
bank that (i) (A) is a Lender that offers such deposits, certificates of deposit
or bankers’ acceptances in the ordinary course of such Lender’s business or (B)
is organized under the laws of the United States of America, any state thereof
or the District of Columbia or is the principal banking subsidiary of a bank
holding company organized under the laws of the United States of America, any
state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described in clause (c) of this definition and (iii) has combined
capital and surplus of at least $1.0 billion, in each case with maturities of
not more than 180 days from the date of acquisition thereof; (c) commercial
paper issued by any Person organized under the laws of any state of the United
States of America and rated at least “Prime-1” (or the then equivalent grade) by
Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in each case
with maturities of not more than 180 days from the date of acquisition thereof;
(d) Investments, classified in accordance with GAAP as current assets of
Holdings, the Borrower, or any of their respective Restricted Subsidiaries, in
money market investment programs registered under the Investment Company Act of
1940, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P, and the portfolios of which are
limited solely to Investments of the character, quality and maturity described
in clauses (a), (b) and (c) of this definition; and (e) in the case of any
Foreign Subsidiary, investments of comparable tenor and credit quality to those
described in the foregoing clauses (a) through (d) customarily utilized in
countries in which such Foreign Subsidiary operates for short term cash
management purposes. “Cash Management Services” means any one or more of the
following types of services or facilities provided to any Loan Party by any
Agent, Lender, Former Lender or any Affiliate of an Agent, Lender or Former
Lender: (a) ACH transactions, (b) cash management services, including, without
limitation, controlled disbursement services, treasury, depository, overdraft,
and electronic funds transfer services, (c) foreign exchange facilities, (d)
credit or debit cards, and (e) merchant services not constituting a Bank
Product. “CERCLA” means the Comprehensive Environmental Response, Compensation
and Liability Act of 1980. “CERCLIS” means the Comprehensive Environmental
Response, Compensation and Liability Information System maintained by the U.S.
Environmental Protection Agency. - 6-

GRAPHIC [g207661kk03i012.gif]

 


“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code. “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued. “Change of Control”
means an event or series of events by which: (a) at any time prior to the
creation of a Public Market, the Sponsor, Affiliates of the Sponsor (other than
any portfolio company thereof) and the Management Stockholders (collectively,
the “Permitted Holders”) shall cease to own and control legally and
beneficially, either directly or indirectly, equity securities in Holdings
representing more than 50% of the combined voting power of all equity securities
entitled to vote for members of the board of directors or equivalent governing
body of Holdings on a fully-diluted basis (and taking into account all such
securities that the Permitted Holders have the right to acquire pursuant to any
option right (as defined in clause (b) below)); or(b) at any time upon or after
the creation of a Public Market, any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such Person or its subsidiaries, and any
Person acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan that in each case is not acting in concert with
another Person) other than the Permitted Holders becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of the greater of (x) 35% or more
of the equity securities of Holdings entitled to vote for members of the board
of directors or equivalent governing body of Holdings on a fully-diluted basis
(and taking into account all such securities that such “person” or “group” has
the right to acquire pursuant to any option right) and (y) a percentage that is
greater than the percentage of the equity securities of Holdings entitled to
vote for members of the board of directors or equivalent governing body of
Holdings that is then beneficially owned by the Permitted Holders; or (c) during
any period of 12 consecutive months, a majority of the members of the board of
directors or other equivalent governing body of Holdings cease to be composed of
individuals (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause (i)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body; or(db) Holdings shall cease, - 7-

GRAPHIC [g207661kk03i013.gif]

 


directly or indirectly, to own and control legally and beneficially all of the
Equity Interests in the Borrower; or (ec) a “change of control” or any
comparable term under, and as defined in, the ABL Loan Documents or any other
instrument, document or agreement governing Material Indebtedness shall have
occurred, in any case that gives the holders thereof the right to require
Holdings or any of its Subsidiaries to repurchase, offer to repurchase or
immediately repay such Indebtedness. “Class” when used in reference to any Loan
or Borrowing, refers to whether such Loan, or the Loans comprising such
Borrowing, are Initial Loans, Term B-1 Loans, Incremental Term Loans of any
series, Extended Term Loans of any series or Replacement Loans of any series.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.April 6, 2012. “Code”
means the Internal Revenue Code of 1986, as amended. “Co-Documentation Agent”
means Barclays Bank PLC, Morgan Stanley Senior Funding, Inc. and Wells Fargo
Bank, N.A., each in its capacity as co-documentation agent under any of the Loan
Documents, or any successor co-documentation agent. “Collateral” means all of
the “Collateral” and “Mortgaged Property” or “Trust Property,” as applicable,
referred to in the Collateral Documents and all of the other property that is or
is intended under the terms of the Collateral Documents to be subject to Liens
in favor of the Collateral Agent for the benefit of the Credit Parties.
“Collateral Agent” means JPMCB in its capacity as collateral agent under any of
the Loan Documents, or any successor collateral agent as provided in Section
9.01(b). “Collateral Documents” means, collectively, the Security Agreement, the
Pledge Agreement, the Swedish Pledge Agreement, the Intellectual Property
Security Agreement, the Mortgages, the Intercreditor Agreement, each of the
Mortgages, collateral assignments, security agreements, pledge agreements,
control agreements or other similar agreements delivered to the Collateral Agent
pursuant to Section 6.12, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the Collateral
Agent for the benefit of the Credit Parties. “Commitment” means, as to each
Lender, its obligation to make Loans to the Borrower pursuant to Section 2.01 in
an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Commitment” or in the applicable Additional Credit Extension Amendment or
opposite the “Commitment” caption or in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement. Unless the
context shall otherwise require, the term “Commitment” shall include the
Incremental Term Loan Commitments, the Additional Term B Commitment and the
Additional Term B-1 Commitment. “Committed Loan Notice” means a notice of a
Borrowing, which, if in writing, shall be substantially in the form of Exhibit
A-l. “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute. - 8-

GRAPHIC [g207661kk03i014.gif]

 


“Compliance Certificate” means a certificate substantially in the form of
Exhibit D with such modifications thereto as may be mutually agreed by the
Administrative Agent and the Borrower to reflect the amendments to this
Agreement pursuant to Amendment No. 2. “Consolidated” means, when used to modify
a financial term, test, statement, or report of a Person, the application or
preparation of such term, test, statement or report (as applicable) based upon
the consolidation, in accordance with GAAP, of the financial condition or
operating results of such Person and its Subsidiaries. “Consolidated EBITDA”
means, at any date of determination, an amount equal to Consolidated Net Income
of Holdings and its Restricted Subsidiaries for the most recently completed
Measurement Period plus (a) the following to the extent deducted in calculating
Consolidated Net Income for such Measurement Period: (i) Consolidated Interest
Charges, (ii) the provision for Federal, state, local and foreign income taxes
payable, (iii) depreciation and amortization expense, (iv) non-cash stock
compensation paid to officers, directors, employees or consultants during such
Measurement Period, (v) all non-cash losses from Dispositions during such
Measurement Period, other than Dispositions of inventory in the ordinary course
of business, (vi) Transaction Expenses, (vii) expenses incurred in connection
with the prepayment, amendment, or refinancing of Indebtedness during such
Measurement Period, (viii) non-cash expenses related to LIFO/LCM reserves and
non-cash rent, (ix) any non-cash purchase accounting adjustments made in
connection with any acquisition permitted by this Agreement, (x) Management Fees
for such Measurement Period, (xi) expenses incurred during such Measurement
Period in connection with closed stores, store closings, and store relocations
in an amount not to exceed $5.0 million in the aggregate in such Measurement
Period, (xii) all transactional costs, expenses and charges payable to
non-Affiliated third parties and made at the time of, and in connection with,
any acquisition (whether or not consummated) in an amount not to exceed $5.0
million in the aggregate during such Measurement Period, (xiii) any expenses or
charges related to any issuance of Equity Interests, Investment, acquisition,
disposition, recapitalization or the incurrence or repayment of Indebtedness
(including with respect to Indebtedness, a refinancing thereof, whether or not
successful), in each case permitted to be incurred or made hereunder and any
amendment or modification to the terms of any such transactions, including such
fees, expenses or charges related to the Transaction, (xiv) non-cash losses
(minus any non-cash gains) with respect to Swap Contracts during such
Measurement Period, (xv) extraordinary, unusual or non-recurring expenses,
charges or losses during such period (as determined by the Borrower in good
faith, it being understood that Item 10(e) of Regulation S-K under the
Securities Act shall not constitute a limitation on any such determination), and
(xvi) pre-opening and grand opening expenses in an amount not to exceed $10.0
million in such Measurement Period; and minus (b) (i) to the extent included in
calculating Consolidated Net Income for such Measurement Period, all
non-recurring, non-cash items increasing Consolidated Net Income (excluding any
non-cash items that result in an accrual of a reserve for cash items in any
future period) (in each case of or by Holdings and its Restricted Subsidiaries
for such Measurement Period), and (ii) non-cash gains from Dispositions other
than Dispositions of inventory in the ordinary course of business, provided that
Consolidated EBITDA shall be deemed to be $24,906,050, $7,621,086, $16,544,906
and $21,820,837 for the Fiscal Quarters ended February 26, 2011, May 28, 2011,
August 27, 2011 and November 26, 2011, respectively (without pro forma
adjustments for the acquisition of The Container Store Services, LLC).
“Consolidated Interest Charges” means, for any Measurement Period, Consolidated
interest expense (net of interest income) of Holdings and its Restricted
Subsidiaries determined in accordance with GAAP. - 9-

GRAPHIC [g207661kk03i015.gif]

 


“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Total Debt as of such date to (b) Consolidated EBITDA for the most
recently completed Measurement Period. “Consolidated Net Income” means, at any
date of determination, the net income (or loss) of Holdings and its Restricted
Subsidiaries on a Consolidated basis for the most recently completed Measurement
Period; provided that Consolidated Net Income shall exclude (a) extraordinary
non-cash gains and extraordinary non-cash losses for such Measurement Period,
(b) the net income of any Subsidiary during such Measurement Period to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary of such income is not permitted by operation of the terms of its
Organization Documents or any agreement, instrument or Law applicable to such
Subsidiary during such Measurement Period (provided that this clause (b) shall
not, with respect to any Foreign Subsidiary, exclude income that can only be
distributed following the adoption of the relevant annual accounts or
Consolidated annual accounts for such Foreign Subsidiary’s Fiscal Year), except
that Consolidated Net Income shall be reduced to the extent of any equity held
by Holdings or any of its Restricted Subsidiaries in any net loss of any such
Subsidiary for such Measurement Period, (c) the income (or loss) of any Person
during such Measurement Period and accrued prior to the date it becomes a
Subsidiary of Holdings or its Restricted Subsidiaries or is merged into or
Consolidated with Holdings or a Restricted Subsidiary or that Person’s assets
are acquired by Holdings or any of its Restricted Subsidiaries, (d) any income
(or loss) for such period of any Person if such Person is not a Restricted
Subsidiary of Holdings, except that Consolidated Net Income shall be increased
by the aggregate amount of cash actually distributed by such Person during such
Measurement Period to Holdings or a Restricted Subsidiary as a dividend or other
distribution (and in the case of a dividend or other distribution to a
Restricted Subsidiary which is not a Loan Party, such Restricted Subsidiary is
not precluded from further distributing such amount to the Borrower as described
in clause (b) of this proviso), and (e) the cumulative effect of changes in
accounting principles. “Contractual Obligation” means, as to any Person, any
provision of any security issued by such Person or of any agreement, instrument
or other undertaking to which such Person is a party or by which it or any of
its property is bound. “Control” means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.
“Conversion/Continuation Notice” means a notice of (a) a conversion of Loans
from one Type to the other, or (b) a continuation of LIBO Rate Loans, pursuant
to Section 2.02(c), which, if in writing, shall be substantially in the form of
Exhibit A-2. “Converted Initial Loan” means each Initial Loan held by an
Amendment No. 2 Consenting Lender on the Amendment No. 2 Effective Date
immediately prior to the effectiveness of Amendment No. 2 (or, if less, the
amount notified to such Lender by the Administrative Agent prior to the
Amendment No. 2 Effective Date). “Converted Term B Loan” means each Term B Loan
held by an Amendment No. 4 Consenting Lender on the Amendment No. 4 Effective
Date immediately prior to the effectiveness of Amendment No. 4. “Credit Party”
means, individually, and “Credit Parties” means, collectively, the following:
(a) the Lenders and their Affiliates, (b) the Agents, each co-agent or sub-agent
appointed by - 10-

GRAPHIC [g207661kk03i016.gif]

 


the Administrative Agent from time to time pursuant to Section 9.05, (c) the
Arrangers, (d) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under any Loan Document, (e) any other Person to whom
Obligations under this Agreement and other Loan Documents are owing and (f) the
successors and assigns of each of the foregoing. “Credit Party Expenses” means,
without limitation, (a) all reasonable and documented in reasonable detail
out-of-pocket expenses incurred by the Agents, the Arrangers, the
Co-Documentation Agents and their respective Affiliates, in connection with this
Agreement and the other Loan Documents, including without limitation (i) the
reasonable and documented in reasonable detail fees, charges and disbursements
of (A) counsel for the Agents and the Arrangers, provided that the Agents and
the Arrangers shall be entitled to be reimbursed for no more than one counsel
and, if reasonably necessary, for one local counsel in each relevant
jurisdiction material to the interest of the Lenders, in each case, selected by
the Agent, absent a conflict of interest between any of such Persons where the
affected Persons inform the Borrower of such conflict, in which case the
affected Persons may engage and be reimbursed for one additional counsel, (B)
outside consultants for the Agents, (C) appraisers, and (D) all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Obligations and (ii) in connection with (A) the
syndication of the credit facilities provided for herein, (B) the preparation,
negotiation, administration, management, execution and delivery of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (C) the enforcement or protection of
their rights in connection with this Agreement or the Loan Documents or efforts
to preserve, protect, collect, or enforce the Collateral, or (D) any workout,
restructuring or negotiations in respect of any Obligations and (b) all
reasonable and documented in reasonable detail out-of-pocket expenses incurred
by the Credit Parties who are not the Agents, the Arrangers, the
Co-Documentation Agents or any Affiliate of any of them, after the occurrence
and during the continuance of an Event of Default, provided that such Credit
Parties shall be entitled to reimbursement for no more than one counsel
representing all such Credit Parties (absent a conflict of interest between the
Credit Parties, where the affected Credit Parties inform the Borrower of such
conflict, in which case the Credit Parties may engage and be reimbursed for one
additional counsel). “Debtor Relief Laws” means the Bankruptcy Code of the
United States, and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally. “Declined Proceeds” has the meaning
specified in Section 2.03(b)(v). “Default” means any event or condition that
constitutes an Event of Default or that, with the giving of any notice, the
passage of time, or both, would be an Event of Default. “Default Rate” means an
interest rate equal to (i) the Base Rate plus (ii) the Applicable Margin
applicable to Base Rate Loans plus (iii) 2% per annum; provided, however, that
with respect to a LIBO Rate Loan, the Default Rate shall be an interest rate
equal to the interest rate (including any Applicable Margin) otherwise
applicable to such Loan plus 2% per annum. “Defaulting Lender” means any Lender
that (a) has failed to fund any portion of the Loans required to be funded by it
hereunder within two Business Days of the date required to be funded by it
hereunder, unless such Lender notifies the Administrative Agent in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically - 11-

GRAPHIC [g207661kk03i017.gif]

 


identified in writing, including, if applicable, by reference to a specific
Default) has not been satisfied, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within two Business Days of the date when due, unless the subject
of a good faith dispute, or (c) has (i) become the subject of a bankruptcy or
insolvency proceeding or (ii) become the subject of a Bail-In Action. “Discharge
of ABL Obligations” has the meaning specified in the Intercreditor Agreement.
“Discounted Prepayment Option Notice” has the meaning provided in Section
2.03(d)(ii). “Discounted Voluntary Prepayment” has the meaning provided in
Section 2.03(d)(i). “Discounted Voluntary Prepayment Notice” has the meaning
provided in Section 2.03(d)(v). “Disposition” or “Dispose” means the sale,
transfer, license, lease, or other disposition (including any sale and leaseback
transaction) of any property (including, without limitation, any Equity
Interests or Disqualified Equity Interests of any other Person held by a
specified Person) by any Person, including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith, in each case, resulting in
consideration to such Person (including assumption of liabilities) for any such
transaction or series of related transactions in excess of $1.0 million.
“Disqualified Equity Interests” means any Equity Interests of any Person that,
by its terms (or by the terms of any security into which it is convertible or
for which it is exchangeable at the option of the holder thereof), or upon the
happening of any event, (a) matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, in each case prior to the six month
anniversary of the Maturity Date, (b) requires the payment of any cash dividend
or any other scheduled payment constituting a return of capital, in each case
prior to the six month anniversary of the Maturity Date, or (c) is convertible
into or exchangeable for debt securities or for any Equity Interest referred to
in clause (a) above, in each case at any time prior to the six month anniversary
of the Maturity Date. “Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized or existing under
the laws of the United States, any state thereof or the District of Columbia.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent; “EEA Member Country” means any of the
member states of the European Union, Iceland, Liechtenstein, and Norway. - 12-

GRAPHIC [g207661kk03i018.gif]

 


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “Eligible Assignee” means (a) a Credit Party or any of
its Affiliates; (b) a bank, insurance company, or company engaged in the
business of making commercial loans, which Person, together with its Affiliates,
has a combined capital and surplus in excess of $250.0 million; (c) an Approved
Fund; (d) any Person to whom a Credit Party assigns its rights and obligations
under this Agreement as part of an assignment and transfer of such Credit
Party’s rights in and to a material portion of such Credit Party’s portfolio of
term loan credit facilities and (e) any other Person (other than a natural
person) approved by (i) the Administrative Agent and (ii) unless an Event of
Default under Section 8.01(a) or 8.01(f) has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include a Loan Party or any of the Loan Parties’ Affiliates or Subsidiaries
(other than a Sponsor Affiliated Lender). “Environmental Laws” means any and all
Federal, state, local and foreign statutes, laws, regulations, ordinances,
rules, common law, judgments, orders, decrees, permits, concessions, grants,
franchises or licenses, relating to pollution or the protection of the
environment or the Release or threat of Release of any hazardous substances,
materials or wastes (including Hazardous Materials) into the environment or
human health (to the extent related to exposure to Hazardous Materials), or
generation, storage, treatment, transport or handling of any Hazardous
Materials. “Environmental Liability” means any liability, whether pending or
threatened (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of the Borrower, any other Loan
Party or any of their respective Restricted Subsidiaries directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing. “Environmental
Permit” means any permit, approval, identification number, license or other
authorization required under any Environmental Law. “Equity Interests” means,
with respect to any Person, all of the shares of capital stock of (or other
ownership or profit interests in) such Person, all of the warrants, options or
other rights for the purchase or acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the securities convertible into or exchangeable for shares of capital stock of
(or other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination. “Equity
Investors” means Holdings, the Sponsor and the Management Stockholders. “ERISA”
means the Employee Retirement Income Security Act of 1974, as amended. - 13-

GRAPHIC [g207661kk03i019.gif]

 


“ERISA Affiliate” means any entity under common control with which Holdings or
the Borrower would be treated as a single employer within the meaning of Section
414 of the Code. “ERISA Event” means (a) a Reportable Event with respect to a
Pension Plan; (b) a withdrawal by Holdings, the Borrower or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) with respect to any Pension Plan, a failure to satisfy the
minimum funding standard under Sections 412 and 430 of the Code or Sections 302
and 303 of ERISA, whether or not waived; (d) a determination that any Pension
Plan is, or is expected to be, in “at-risk” status (as defined in Section
303(i)(4) of ERISA or Section 430(i)(4) of the Code); (e) a complete or partial
withdrawal (within the meanings of Sections 4203 and 4205 of ERISA) by Holdings,
the Borrower or any ERISA Affiliate from a Multiemployer Plan or receipt by
Holdings or the Borrower of notice from any Multiemployer Plan that it is
insolvent or in reorganization (within the meanings of Sections 4241 and 4245 of
ERISA) or in “endangered” or “critical” status (within the meaning of Section
432 of the Code or Section 305 of ERISA); (f) the filing of a notice of intent
to terminate, the treatment of a Plan amendment as a termination under Section
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate under Section 4042 of ERISA a Pension Plan or Multiemployer Plan; (g)
the appointment of a trustee to administer under Section 4042 of ERISA any
Pension Plan or Multiemployer Plan; or (h) with respect to any Pension Plan the
imposition of a lien or the posting of a bond or other security pursuant to
Section 436(f) of the Code or Section 206(g)(5) of ERISA. “Event of Default” has
the meaning specified in Section 8.01. An “Event of Default” shall be deemed to
be continuing unless and until that Event of Default has been duly waived as
provided in Section 11.01. “EU Bail-In Legislation Schedule” means the EU
Bail-In Legislation Schedule published by the Loan Market Association (or any
successor Person), as in effect from time to time. “Excess Cash Flow” means, for
any Fiscal Year of Holdings, the sum (without duplication) of: (a) the
Consolidated Net Income (or loss) of Holdings and its Restricted Subsidiaries
for such Fiscal Year, adjusted (i) to exclude any gains or losses attributable
to any events as a result of which a mandatory prepayment (other than from
Excess Cash Flow) of the Facility is required and (ii) to subtract the amount,
if any, by which taxes paid or required to be paid in cash with respect to such
Fiscal Year exceeds the amount of taxes deducted in calculating Consolidated Net
Income and to add the amount, if any, by which taxes paid or required to be paid
with respect to such Fiscal Year in cash are less than the amount deducted in
calculating Consolidated Net Income; plus (b) depreciation, amortization and
other non-cash charges or losses deducted in determining such Consolidated Net
Income (or loss) for such Fiscal Year; plus (c) the amount, if any, by which Net
Working Capital decreased during such Fiscal Year (except as a result of the
reclassification of items from short-term to long-term or vice-versa); minus -
14-

GRAPHIC [g207661kk03i020.gif]

 


 

(d) the amount, if any, by which Net Working Capital increased during such
Fiscal Year (except as a result of the reclassification of items from short-term
to long-term or vice-versa); minus (e) cash expenditures of Holdings and its
Restricted Subsidiaries for and incurred in connection with Permitted
Acquisitions or Investments pursuant to Section 7.03(l) during such Fiscal Year
(except to the extent financed with the proceeds of Indebtedness, equity
issuances, casualty proceeds, condemnation proceeds or other proceeds that would
not be included in Consolidated Net Income (or loss) for such Fiscal Year);
minus (f) permanent repayments of Indebtedness (including any premium,
make-whole or other penalty associated therewith) other than, solely for the
purposes of Section 2.03(b), Indebtedness hereunder, made in cash by the
Restricted Subsidiaries during such Fiscal Year and permitted hereunder, but
only to the extent that the Indebtedness so prepaid by its terms cannot be
reborrowed or redrawn and such prepayments do not occur in connection with a
refinancing of all or any portion of such Indebtedness; minus (g) cash payments
by the Borrower and the Restricted Subsidiaries during such period in respect of
long-term liabilities of the Borrower and the Restricted Subsidiaries (other
than Indebtedness) to the extent such payments are not expensed during such
period; minus (h) the amount expended in respect of voluntary prepayments of
Loans made pursuant to Section 2.03(d) (other than in connection with a
refinancing); minus (i) Restricted Payments made in cash by the Borrower during
such Fiscal Year pursuant to Section 7.06(c) or (d); minus (j) Capital
Expenditures actually made in cash by Holdings and its Restricted Subsidiaries
in such Fiscal Year (except to the extent financed with the proceeds of
Indebtedness, equity issuances, casualty proceeds, condemnation proceeds or
other proceeds that would not be included in Consolidated Net Income (or loss)
for such Fiscal Year); minus (k) any non-cash gains included in determining such
Consolidated Net Income (or loss) for such Fiscal Year. “Excluded Swap
Obligation” means, with respect to any Loan Party, any Swap Obligation if, and
to the extent that, all or a portion of the guarantee of such Loan Party of, or
the grant by such Loan Party of a security interest to secure, such Swap
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Loan Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time such Loan Party’s obligations under the last
paragraph of Section 10.01 become effective with respect to such related Swap
Obligation. “Excluded Taxes” means, with respect to the Agents, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), franchise taxes imposed on it (in lieu of net
income taxes) and branch profits taxes (or similar taxes) imposed by a
jurisdiction (or any political subdivision thereof) as a result of such
recipient being organized or resident in, maintaining a - 15-

GRAPHIC [g207661kk05i001.gif]

 


Lending Office in, or doing business in such jurisdiction, (b) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 11.13), any U.S. federal withholding tax to the extent imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party hereto (or designates a new Lending Office) except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01; (c) taxes attributable to a Lender’s failure to comply with
Section 3.01(e) or (f) and (d) any U.S. federal withholding tax imposed as a
result of such recipient’s failure to establish a complete exemption under
FATCA. “Existing ABL Facility” means the credit agreement governing the $75.0
million senior secured revolving facility dated as of August 16, 2007, among the
Borrower, the guarantors party thereto, the lenders party thereto and JPMorgan
as administrative agent and collateral agent, as amended or modified from time
to time. “Existing Mezzanine Notes” means the Borrower’s $150.0 million
mezzanine notes issued under the existing Mezzanine Securities Purchase
Agreement dated August 16, 2007, as amended and any exchange notes issued in
replacement therefor. “Existing Term Loan Class” has the meaning set forth in
Section 2.13(a). “Existing Term Loan Facility” means the credit agreement
governing the $125.0 million senior secured term loan facility dated as of
August 16, 2007, among the Borrower, the guarantors party thereto, the lenders
party thereto and JPMorgan as administrative agent and collateral agent, as
amended or modified from time to time. “Extended Term Loans” has the meaning set
forth in Section 2.13(a). “Extending Term Lender” has the meaning set forth in
Section 2.13(c). “Extension Election” has the meaning set forth in Section
2.13(c). “Extension Request” has the meaning provided in Section 2.13(a).
“Extraordinary Receipt” means any cash received by or paid to any Person in
respect of proceeds of insurance (other than (i) proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings and (ii) in respect of any leased property (or assets located on
such leased property) to the extent that such proceeds are required to be paid
to the landlord of such Person pursuant to the terms of the Lease for such
leased property) and condemnation awards (and payments in lieu thereof), in each
case, to the extent the amount of cash received by or paid to such person is at
least $1.0 million. “Facility” means the Commitments and Loans under this
Agreement. “FATCA” means Sections 1471 through 1474 of the Code as in effect on
the date hereof (including, for the avoidance of doubt, any agreements between
governmental authorities implementing such provisions) or any successor
provision that is substantively comparable and not materially more onerous to
comply with, and, in each case, any current or future regulations promulgated
thereunder or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(i) of the Code and any intergovernmental agreements
(together with any law implementing such agreements). - 16-

GRAPHIC [g207661kk05i002.gif]

 


“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federalcalculated by the NYFRB
based on such day’s federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day;by depositary institutions, as determined in such manner as the NYFRB shall
set forth on its public website from time to time, and published on the next
succeeding Business Day by the NYFRB as the federal funds effective rate,
provided that (a) if such day is not a Business Day, the Federal Funds Rate for
such day shall be such rate on such transactions on the next preceding Business
Day as so published on the next succeeding Business Day, and (b) if no such rate
is so published on such next succeeding Business Day, the Federal Funds Rate for
such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to JPMorgan on such day on such transactions as
determined by the Administrative Agentif the Federal Funds Effective Rate shall
be less than zero, such rate shall be deemed to zero for the purposes of this
Agreement. “First Priority” means, with respect to any Lien purported to be
created on any Collateral pursuant to any Collateral Document, that such Lien is
the most senior Lien to which such Collateral is subject (subject to (i) in the
case of Mortgages, Permitted Encumbrances, and (ii) otherwise, Permitted Liens).
“Fiscal Month” means any fiscal month of any Fiscal Year; provided that for the
avoidance of doubt, the Transition Period shall be considered a Fiscal Month.
“Fiscal Quarter” means any fiscal quarter of any Fiscal Year. “Fiscal Year”
means (i) any period of twelve consecutive Fiscal Months ending on the Saturday
closest to February 28 in each calendar year (except for 53-week years) and on
or prior to February 27, 2016 and (ii) any period of twelve consecutive Fiscal
Months ending on the Saturday closest to March 31 in each calendar year (except
for 53-week years) after April 2, 2016; provided that, other than for purposes
of Section 6.01 and Section 6.02, the Fiscal Year ended April 1, 2017 shall
include the Transition Period. “Flood Documentation” means, with respect to each
Mortgaged Property located in the United States or any territory thereof, (i) a
completed “life-of-loan” Federal Emergency Management Agency standard flood
hazard determination (together with a notice about Special Flood Hazard Area
status and flood disaster assistance duly executed by the Borrower and the
applicable Loan Party relating thereto) and (ii) a copy of, or a certificate as
to coverage under, and a declaration page relating to, the insurance policies
required by Section 6.07 hereof and the applicable provisions of the Collateral
Documents, each of which shall (A) be endorsed or otherwise amended to include a
“standard” or “New York” lender’s loss payable or mortgagee endorsement (as
applicable), (B) name the Collateral Agent, on behalf of the Credit Parties, as
additional insured and loss payee/mortgagee and (C) identify the address of each
property located in a Special Flood Hazard Area, the applicable flood zone
designation and the flood insurance coverage and deductible relating thereto and
(iv) be otherwise in form and substance reasonably satisfactory to the
Administrative Agent. “Flood Insurance Laws” means, collectively, (i) the
National Flood Insurance Act of 1968 as now or hereafter in effect or any
successor statute thereto, (ii) the Flood Disaster Protection Act of 1973 as now
or hereafter in effect or any successor statue thereto, (iii) the National Flood
Insurance Reform Act of 1994 as now or hereafter in effect or any successor
statute thereto and (iv) the Flood Insurance Reform Act of 2004 as now or
hereafter in effect or any successor statute thereto. - 17-

GRAPHIC [g207661kk05i003.gif]

 


“Foreign Lender” means any Lender that is not, for U.S. federal income tax
purposes, (i) an individual who is a citizen or resident of the United States,
(ii) a corporation, partnership or other entity treated as a corporation or
partnership created or organized in or under the laws of the United States, or
any political subdivision thereof, (iii) an estate whose income is subject to
U.S. federal income taxation regardless of its source or (iv) a trust if a court
within the United States is able to exercise primary supervision over the
administration of such trust and one or more United States persons have the
authority to control all substantial decisions of such trust. In addition,
solely for purposes of clause (b) of the definition of “Excluded Taxes,” a
Foreign Lender shall include a partnership or other entity treated as a
partnership created or organized in or under the laws of the United States, or
any political subdivision thereof, but only to the extent the partners of such
partnership (including indirect partners if the direct partners are partnerships
or other entities treated as partnerships for U.S. federal income tax purposes
created or organized in or under the laws of the United States, or any political
subdivision thereof) are treated as Foreign Lenders under the preceding
sentence. “Foreign Plan” means any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by, or entered into with,
Holdings, the Borrower or any Subsidiary with respect to employees employed by
Holdings, the Borrower or any Subsidiary outside the United States that is not
subject to the laws of the United States. “Foreign Subsidiary” means any
Subsidiary that is not a Domestic Subsidiary. “Former Lender” means any Person
that was a Lender but that has assigned all of its Loans and Commitments, and no
longer holds any Loans and Commitments and, at the time of such assignment, was,
or an Affiliate of such Lender was, a counterparty under any agreement with
respect to Bank Products or Cash Management Services with any Loan Party, which
agreements relating to Bank Products or Cash Management Services have not
expired, been paid out or otherwise terminated or renewed. “FRB” means the Board
of Governors of the Federal Reserve System of the United States. “Fund” means
any Person (other than a natural person) that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business. “GAAP” means
generally accepted accounting principles in the United States, as in effect from
time to time; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof (including through the adoption of IFRS) on
the operation of such provisions (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof (including through the
adoption of IFRS), then such provision shall be interpreted on the basis of GAAP
as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. “Governmental Authority” means the government of the
United States or any other nation, or of any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative, -
18-

GRAPHIC [g207661kk05i004.gif]

 


judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank). “Guarantee” means, as to any
Person, (a) any obligation, contingent or otherwise, of such Person guaranteeing
or having the economic effect of guaranteeing any Indebtedness or other
obligation payable or performable by another Person (the “primary obligor”) in
any manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other obligation of the payment
or performance of such Indebtedness or other obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other obligation, or (iv)
entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien). The
amount of any Guarantee shall be deemed to be an amount equal to, with respect
to clause (a) above, the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith or, with
respect to clause (b) above, the fair market value of the property subject to
(or contemplated to be subject to) such Lien as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning. “Guarantors” means, collectively, Holdings, the Subsidiary Guarantors
listed on Schedule 6.12 and each other Restricted Subsidiary of Holdings that is
required to sign a counterpart to this Agreement pursuant to Section 6.12(a)(i).
“Guaranty” means the guaranty contained in Article X hereof made by the
Guarantors in favor of the Credit Parties. “Hazardous Materials” means all
explosive or radioactive substances or wastes and all hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated or defined as hazardous or toxic (or words of
similar import) pursuant to any Environmental Law. “Holdings” means The
Container Store Group, Inc., a Delaware corporation. “IFRS” means International
Financial Reporting Standards and applicable accounting requirements set by the
International Accounting Standards Board or any successor thereto (or the
Financial Accounting Standards Board, the Accounting Principles Board of the
American Institute of Certified Public Accountants, or any successor to either
such Board, or the SEC, as the case may be), as in effect from time to time.
“Impacted Interest Period” means, with respect to a LIBOR Screen Rate, an
Interest Period which shall not be available at the applicable time. - 19-

GRAPHIC [g207661kk05i005.gif]

 


“Incremental Term Borrowing” means a Borrowing comprised of Incremental Term
Loans. “Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan. “Incremental Term Loan
Amount” means, at any time, the excess, if any, of (a) $50.0 million over (b)
the aggregate amount of all Incremental Term Loan Commitments (other than in
respect of Refinancing Term Loans) established prior to such time pursuant to
Section 2.12. “Incremental Term Loan Commitment” means the commitment of any
Lender, established pursuant to Section 2.12, to make Incremental Term Loans to
the Borrower. “Incremental Term Loans” means Loans made by one or more Lenders
to the Borrower pursuant to Section 2.01(b). Incremental Term Loans may be made
in the form of additional Term Loans or, to the extent permitted by Section 2.12
and provided for in the relevant Additional Credit Extension Amendment, Other
Term Loans. “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) the maximum
amount (after giving effect to any prior drawings or reductions that may have
been reimbursed) of all direct or contingent obligations of such Person arising
under letters of credit (including standby and commercial letters of credit),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments; (c)
net obligations of such Person under Swap Contracts; (d) all obligations of such
Person to pay the deferred purchase price of property or services (other than
trade accounts payable in the ordinary course of business which are being
disputed in good faith by appropriate proceedings or which are not past due for
more than 120 days after the date on which such trade account was created, any
bona fide earn-out obligation or purchase price adjustment until such obligation
is not paid after becoming due and payable and accounts for payroll and other
liabilities in the ordinary course of business); (e) indebtedness (excluding
prepaid interest thereon) secured by a Lien on property owned or being purchased
by such Person (including indebtedness arising under conditional sales or other
title retention agreements), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse; (f) all Attributable
Indebtedness in respect of Capital Lease Obligations and Synthetic Lease
Obligations of such Person and all Synthetic Debt of such Person; (g) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Equity Interest in such Person or any other
Person, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and - 20-

GRAPHIC [g207661kk05i006.gif]

 


(h) all Guarantees of such Person in respect of any of the foregoing. For all
purposes hereof, the Indebtedness of any Person shall include the Indebtedness
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Indebtedness is non-recourse to such
Person. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of outstanding Indebtedness as of any date shall be the principal amount
or accreted value thereof at such date. “Indemnified Taxes” means Taxes other
than Excluded Taxes imposed on or with respect to any payment made by or on
account of any obligation of any Loan Party under any Loan Document.
“Indemnitee” has the meaning specified in Section 11.04(b). “Independent
Financial Advisor” means an accounting, appraisal, investment banking firm or
consultant of nationally recognized standing that is, in the good faith judgment
of the Borrower, qualified to perform the task for which it has been engaged and
that is independent of the Borrower and its Affiliates. “Initial Loans” means
the term loans made by the Lenders on the Amendment No. 1 Effective Date to the
Borrower. “Information” has the meaning specified in Section 11.07. “Information
Memorandum” means the Confidential Offering Memorandum dated March 2012 used by
the Arrangers in connection with the syndication of the Commitments.
“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, internet domain names, service
marks, trade dress, trade names, business names, designs, logos, slogans,
indicia of origin, and other source and/or business identifiers, and all
registrations which have heretofore been or may hereafter be issued thereon
throughout the world; copyrights and copyright applications; unpatented
inventions (whether or not patentable); patents and patent applications; license
agreements related to any of the foregoing; all other intellectual property; and
all common law and other rights throughout the world in and to all of the
foregoing. “Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit C. “Interest Payment Date” means (a) as to
any LIBO Rate Loan, the last day of each Interest Period applicable to such Loan
and the Maturity Date or the Incremental Term Loan Maturity Date, as applicable;
provided, however, that if any Interest Period for a LIBO Rate Loan exceeds
three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates; and (b)
as to any Base Rate Loan, the first Business Day after the end of each calendar
quarter and the Maturity Date or the Incremental Term Loan Maturity Date, as
applicable; provided, further, that the Amendment No. 2 Effective Date shall
constitute an Interest Payment Date with respect to accrued and unpaid interest
up to but excluding the Amendment No. 2 Effective Date for the Initial Loans
(including the Converted Initial Loans); provided, further, that the Amendment
No. 4 Effective Date shall constitute an Interest Payment Date with respect to
accrued and unpaid interest up to but excluding the Amendment No. 4 Effective
Date for the Term B Loans prepaid or refinanced on such date (including the
Converted Term B Loans). - 21-

GRAPHIC [g207661kk05i007.gif]

 


“Interest Period” means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and, except as contemplated by Section 2.01, ending on the date one,
two, three or six months thereafter (or such other period as agreed by the
Borrower and all applicable Lenders), as selected by the Borrower in its
Committed Loan Notice or Conversion/Continuation Notice, as the case may be;
provided that: (a) any Interest Period that would otherwise end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day; (b) any Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of the calendar month
at the end of such Interest Period; (c) no Interest Period longer than one month
may be selected prior to the date that is the 30th day following the Closing
Date; and (d) no Interest Period shall extend beyond the Maturity Date.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBOR Screen Rates)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBOR Screen Rate for the
longest period (for which the LIBOR Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBOR Screen Rate for the shortest
period (for which the LIBOR Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, as of 11:00 a.m., London Time, two Business Days
prior to the commencement of such Interest Period. When determining the rate for
a period which is less than the shortest period for which the LIBOR Screen Rate
is available, the LIBOR Screen Rate for purposes of paragraph (a) above shall be
deemed to be the overnight screen rate where “overnight screen rate” means, in
relation to Dollars, the overnight rate for Dollars determined by the
Administrative Agent from such service as the Administrative Agent may select.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of all or substantially all of the assets of another Person or of the assets of
another Person that constitute a discrete business unit. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested (measured at the time made), without adjustment for subsequent
increases or decreases in the value of such Investment. “IRS” means the United
States Internal Revenue Service. “JPMCB” means JPMorgan Chase Bank, N.A. “Laws”
means, collectively, all international, foreign, Federal, state and local
statutes, laws (including common law), treaties, rules, guidelines, regulations,
judgments, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, - 22-

GRAPHIC [g207661kk05i008.gif]

 


and all applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law. “Lease” means any
agreement, whether written or oral, no matter how styled or structured, pursuant
to which a Loan Party is entitled to the use or occupancy of any space in a
structure, land, improvements or premises for any period of time. “Lender” has
the meaning specified in the introductory paragraph hereto and their respective
successors and assigns as permitted hereunder, each of which is referred to
herein as a “Lender”. “Lender Participation Notice” has the meaning provided in
Section 2.03(d)(iii). “Lending Office” means, as to any Lender, the office or
offices of such Lender described as such in such Lender’s Administrative
Questionnaire, or such other office or offices as a Lender may from time to time
notify the Borrower and the Administrative Agent. “LIBO Rate” means, for any
applicable Interest Period, the LIBOR Screen Rate as of approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period for Dollar deposits for such Interest Period; provided, that, if a LIBOR
Screen Rate shall not be available at the applicable time for the applicable
Interest Period, then the LIBORLIBO Rate for such currency and Interest Period
shall be the Interpolated Rate; provided, further that in no event shall the
LIBO Rate for any Interest Period be less than 1.00% per annum. “LIBO Rate Loan”
means a Loan that bears interest at a rate based on the LIBO Rate. “LIBOR Screen
Rate” means the London interbank offered rate administered by the British
BankersICE Benchmark Association (or any other Person that takes over the
administration of such rate) for Dollars for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
or, in the event such rate does not appear on either of such Reuters pages, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
as shall be selected by the Administrative Agent from time to time in its
reasonable discretion; provided, that, if any LIBOR Screen Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Lien” means any mortgage, pledge, hypothecation, assignment, encumbrance, lien
(statutory or other), charge, preference, or priority in the nature of a
security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to Real Estate, and any financing lease having
substantially the same economic effect as any of the foregoing). “Liquidation”
means the exercise by the Administrative Agent or Collateral Agent of those
rights and remedies accorded to such Agents under the Loan Documents and
applicable Law as a creditor of the Loan Parties with respect to the realization
on the Collateral, including (after the occurrence and continuation of an Event
of Default) the conduct by the Loan Parties acting with the consent of the
Administrative Agent, of any public, private or going out of business sale or
other disposition of the Collateral for the purpose of liquidating the
Collateral. Derivations of the word “Liquidation” (such as “Liquidate”) are used
with like meaning in this Agreement. “Loan Documents” means, collectively, (a)
this Agreement, (b) the Notes, (c) the Collateral Documents and (d) each
Additional Credit Extension Amendment. - 23-

GRAPHIC [g207661kk05i009.gif]

 


“Loan Parties” means, collectively, the Borrower and each Guarantor. “Loans”
means the Initial Loans, Term B Loans, Term B-1 Loans, Incremental Term Loans,
Extended Term Loans and Replacement Loans. “Management Agreement” means the
Amended and Restated Management Services Agreement dated as of September 1, 2011
between Leonard Green & Partners, L.P. (or any Affiliate of Leonard Green &
Partners, L.P. to which such agreement has been assigned) and the Borrower as in
effect as of the Closing Date or as amended in any manner not materially adverse
to the Lenders. “Management Fees” means all fees and expense reimbursements
payable to Leonard Green & Partners, L.P. or any of its controlled Affiliates
pursuant to the Management Agreement. “Management Stockholders” means the
members of management of Holdings or any of its Subsidiaries who are investors
in Holdings or any direct or indirect parent thereof on the Closing Date.
“Material Adverse Effect” means (a) any change, circumstance, event or effect
that would be materially adverse to the assets, liabilities, business, financial
condition or results of operations of Holdings and its Restricted Subsidiaries
taken as a whole; (b) a material impairment of the rights and remedies of the
Administrative Agent, the Collateral Agent or any Lender under any Loan
Document, or of the ability of any of Holdings, the Borrower or any Material
Subsidiary to perform its obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any of Holdings, the Borrower or any Material
Subsidiary of any Loan Document to which it is a party. “Material Indebtedness”
means Indebtedness (other than the Obligations) of any of the Holdings or any of
its Restricted Subsidiaries in an aggregate principal amount exceeding $10.0
million for all such Persons. For purposes of determining the amount of Material
Indebtedness at any time, the amount of the obligations in respect of any Swap
Contract at such time shall be calculated at the Swap Termination Value thereof.
“Material Subsidiary” means, at any date of determination, any Restricted
Subsidiary or group of Restricted Subsidiaries (a) whose total assets at the
last day of the most recently ended Measurement Period were equal to or greater
than 5% of the Consolidated total assets of Holdings and its Consolidated
Subsidiaries at such date, or (b) whose gross revenues for such Measurement
Period were equal to or greater than 5% of the Consolidated gross revenues of
Holdings and its Consolidated Subsidiaries for such period, in each case
determined in accordance with GAAP. “Maturity Date” means April 6, 2019.with
respect to the Term B-1 Loans, August 18, 2021. “Maximum Rate” has the meaning
specified in Section 11.09. “Measurement Period” means, at any date of
determination, the most recently completed four consecutive Fiscal Quarters of
Holdings and its Restricted Subsidiaries for which financial statements pursuant
to Section 6.01(a) or (b) have been, or were required to have been, delivered
for the applicable fiscal period (or, in the case of any calculation made prior
to the first such delivery, the four Fiscal Quarter period ended November 16,
2011); provided that, with respect to the Fiscal Quarters ending July 2, 2016,
October 1, 2016, December 31, 2016 and April 1, 2017, the Measurement Periods
will be the twelve consecutive Fiscal Months (i) beginning on July 5, 2015 and
ending on July 2, 2016, - 24-

GRAPHIC [g207661kk05i010.gif]

 


(ii) beginning on October 4, 2015 and ending on October 1, 2016, (iii) beginning
on January 3, 2016 and ending on December 31, 2016 and (iv) beginning on April
3, 2016 and ending on April 1, 2017, respectively. “Moody’s” means Moody’s
Investors Service, Inc. and any successor thereto. “Mortgage” means any deed of
trust, trust deed, deed to secure debt, mortgage or other similar instrument, as
applicable, creating a real property Lien on and security interest in Real
Estate in favor of Collateral Agent on behalf of the Credit Parties, in each
case in form and substance reasonably satisfactory to the Administrative Agent
and its counsel. “Mortgage Policy” has the meaning specified in Section 6.12(b).
“Mortgaged Property” means each parcel of Real Estate owned in fee by any Loan
Party, if any, which shall be subject to a Mortgage pursuant to Section 6.12.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, to which Holdings, the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions on behalf of
participants who are or were employed by any of them. “Net Cash Proceeds” means:
(a) with respect to any Disposition by Borrower or any of its Restricted
Subsidiaries, or any Extraordinary Receipt received or paid to the account of
Holdings or any of its Restricted Subsidiaries, the excess, if any, of (i) the
sum of cash and Cash Equivalents received in connection with such transaction
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) the principal amount of any
Indebtedness (plus any premium or other required payment on account thereof)
that is secured by a Lien having priority over the Lien of the Collateral Agent
(if any) on the applicable asset and that is required to be repaid in connection
with such transaction (other than Indebtedness under the Loan Documents, but
including, the payment of the proceeds from any ABL Priority Collateral in
reduction of the Indebtedness under the ABL Facility) plus, in the case of any
Disposition by a Foreign Subsidiary or an Extraordinary Receipt received by a
Foreign Subsidiary, the principal amount of Indebtedness (if any) of such
Foreign Subsidiary or other Foreign Subsidiaries proposed to be repaid with such
Net Cash Proceeds and (B) the reasonable out-of-pocket expenses incurred by
Borrower or such Restricted Subsidiary in connection with such transaction; and
(b) with respect to the incurrence or issuance of any Refinancing Indebtedness
or Indebtedness not permitted to be incurred or issued pursuant to Section 7.02
by Borrower or any Restricted Subsidiary, the excess, if any, of (i) the sum of
the cash and Cash Equivalents received in connection with such incurrence or
issuances over (ii) the investment banking fees, underwriting discounts,
commissions, costs and other out-of-pocket expenses and other customary
expenses, incurred by Borrower or such Restricted Subsidiary in connection with
such incurrence or issuance. “Net Working Capital” means, at any date, (a) the
Consolidated current assets of Holdings and its Restricted Subsidiaries as of
such date (excluding cash and current assets in respect of income taxes) minus
(b) the Consolidated current liabilities of Holdings and its Restricted
Subsidiaries as - 25-

GRAPHIC [g207661kk05i011.gif]

 


of such date (excluding current liabilities in respect of Indebtedness and
deferred income taxes). Net Working Capital at any date may be a positive or
negative number. Net Working Capital increases when it becomes more positive or
less negative and decreases when it becomes less positive or more negative.
“Note” means a promissory note made by the Borrower in favor of a Lender,
evidencing Loans made by such Lender, substantially in the form of Exhibit E.
“NPL” means the National Priorities List under CERCLA. “NYFRB” means the Federal
Reserve Bank of New York. “NYFRB Rate” means, for any day, the greater of (a)
the Federal Funds Effective Rate in effect on such day and (b) the Overnight
Bank Funding Rate in effect on such day (or for any day that is not a Business
Day, for the immediately preceding Business Day); provided that if none of such
rates are published for any day that is a Business Day, the term “NYFRB Rate”
means the rate for a federal funds transaction quoted at 11:00 a.m. on such day
received to the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement. “Obligations” means (a) all debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan (including any Other Term Loan), whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding and (b) any Other
Liabilities, excluding, with respect to any Guarantor that is not a Qualified
ECP Guarantor, Excluded Swap Obligations of such Guarantor. “Offered Loans” has
the meaning provided in Section 2.03(d)(iii). “Organization Documents” means (a)
with respect to any corporation, the certificate or articles of incorporation
and the bylaws (or equivalent or comparable constitutive documents with respect
to any non-U.S. jurisdiction); (b) with respect to any limited liability
company, the certificate or articles of formation or organization and operating
agreement; and (c) with respect to any partnership, limited partnership, joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation or organization and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity. “Other
Liabilities” means amounts due on account of or arising from (a) any Cash
Management Services furnished to any of the Loan Parties and (b) any transaction
which arises out of any Bank Product entered into with any of the Loan Parties,
as each may be amended from time to time. “Other Taxes” means all present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies (including any interest, additions to tax or penalties
applicable thereto) arising from any payment made hereunder or under any other
Loan Document or from the execution, delivery or enforcement of, or otherwise
with respect to, this Agreement or any other Loan Document. - 26-

GRAPHIC [g207661kk05i012.gif]

 


“Other Term Loans” has the meaning specified in Section 2.12(a). “Overnight Bank
Funding Rate” means, for any day, the rate comprised of both overnight federal
funds and overnight Eurodollar borrowings by U.S.-managed banking offices of
depository institutions, as such composite rate shall be determined by the NYFRB
as set forth on its public website from time to time, and published on the next
succeeding Business Day by the NYFRB as an overnight bank funding rate (from and
after such date as the NYFRB shall commence to publish such composite rate).
“Participant” has the meaning specified in Section 11.06(d). “Participant
Register” has the meaning specified in Section 11.06(d). “PBGC” means the
Pension Benefit Guaranty Corporation. “PCAOB” means the Public Company
Accounting Oversight Board. “Pension Plan,” means any “employee pension benefit
plan” (as such term is defined in Section 3(2) of ERISA), other than a
Multiemployer Plan, that is subject to Section 412 of the Code or Title IV of
ERISA and is sponsored or maintained by Holdings, the Borrower or any ERISA
Affiliate or to which Holdings, the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years on behalf of participants
who are or were employed by any of them. “Perfection Certificate” means a
certificate in the form of Exhibit H-1 or any other form approved by the
Collateral Agent, as the same shall be supplemented from time to time by a
Perfection Certificate Supplement or otherwise. “Perfection Certificate
Supplement” means a certificate supplement in the form of Exhibit H-2 or any
other form approved by the Collateral Agent. “Permitted Acquisition” has the
meaning assigned to such term in Section 7.03(h). “Permitted Encumbrances” has
the meaning specified in the Mortgages. “Permitted Holdco Debt” means
Indebtedness of Holdings that (A) is not subject to any Guarantee by the
Borrower or any other Restricted Subsidiary, (B) will not mature prior to the
date that is 180 days after the Maturity Date, (C) has no scheduled amortization
or mandatory redemption of principal (excluding customary offers to purchase
under certain circumstances, such as a “change in control”) prior to the date
that is 180 days after the Maturity Date, (D) does not require or permit
payments in cash of interest or other amounts in the nature of interest prior to
the date that is 180 days after the Maturity Date, (E) is subordinated to the
Obligations on terms reasonably acceptable to the Administrative Agent, (F) is
unsecured, (G) is not convertible into or exchangeable for any Indebtedness or
Equity Interests other than Equity Interests in Holdings (other than
Disqualified Equity Interests) on market terms, (H) has covenants, defaults and
remedies provisions customary for senior discount notes of an issuer that is the
parent of a borrower under senior credit facilities, and (I) the net proceeds
from which are contributed by Holdings to the Borrower or any of the Restricted
Subsidiaries for its general corporate purposes (including, without limitation,
for the payment of the purchase price for acquisitions permitted under Section
7.03(h)). - 27-

GRAPHIC [g207661kk05i013.gif]

 


“Permitted Indebtedness” has the meaning specified in Section 7.02. “Permitted
Lien” has the meaning specified in Section 7.01. “Permitted Protest” means the
protest by the Borrower or any Restricted Subsidiary of any Lien (other than any
such Lien that secures the Obligations), taxes, or rental payment, provided that
(a) a reserve with respect to such obligation is established on the books and
records of the applicable Person in such amount (if any) to the extent required
under GAAP, (b) any such protest is prosecuted diligently by the Borrower or
such Restricted Subsidiary, as the case may be, in good faith, by appropriate
proceedings, (c) such protest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation, and (d) the
failure to make payment during the pendency of such protest, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect. “Permitted Refinancing Indebtedness” means, with respect to any Person,
any modification, refinancing, refunding, renewal or extension of any
Indebtedness of such Person (or any successor of such Person) by such Person or
its successor; provided that (a) the principal or committed amount (or accreted
value, if applicable) thereof does not exceed the sum of (i) the outstanding
principal or committed amount (or accreted value, if applicable) of the
Indebtedness so modified, refinanced, refunded, renewed or extended plus (ii)
prepayment premiums and other reasonable amounts paid, and fees (including
original issue discount and upfront fees) and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension,
(b) other than with regard to Permitted Refinancing Indebtedness in respect of
Indebtedness permitted pursuant to Section 7.03(f) or Section 7.03(h) such
modification, refinancing, refunding, renewal or extension has (i) a final
maturity date equal to or later than the final maturity date of the Indebtedness
being modified, refinanced, refunded, renewed or extended and (ii) a weighted
average life to maturity equal to or greater than the weighted average life to
maturity of the Indebtedness being modified, refinanced, refunded, renewed or
extended, (c) if the Indebtedness being modified, refinanced, refunded, renewed
or extended is Subordinated Indebtedness, such modification, refinancing,
refunding, renewal or extension (i) is subordinated in right of payment to the
Obligations on terms at least as favorable, taken as a whole, to the Lenders as
those contained in the documentation governing the Subordinated Indebtedness
being modified, refinanced, refunded, renewed or extended, (ii) does not require
payments of cash interest prior to the date that is six months following the
maturity date of the Indebtedness being refinanced in amounts greater than was
required by the Indebtedness being refinanced, and (iii) contains covenants and
events of default that are not more restrictive taken as a whole than the
covenants and events of default contained in the documentation governing the
Indebtedness being refinanced (as determined in good faith by the Borrower), and
(d) no property of any Loan Party or Restricted Subsidiary shall constitute
collateral security for the Indebtedness so modified, refinanced, refunded,
renewed, or extended other than any Permitted Liens. “Person” means any natural
person, corporation, limited liability company, trust, joint venture,
association, company, partnership, limited partnership, Governmental Authority
or other entity. “Plan” means any “employee benefit plan” (as such term is
defined in Section 3(3) of ERISA) established or maintained by Holdings, the
Borrower or, with respect to any such plan that is subject to Section 412 of the
Code or Title IV of ERISA, any ERISA Affiliate. “Platform” has the meaning
specified in Section 6.02. - 28-

GRAPHIC [g207661kk05i014.gif]

 


“Pledge Agreement” means the Pledge Agreement dated April 6, 2012, among the
Loan Parties and the Collateral Agent, together with each other pledge agreement
and pledge agreement supplement delivered pursuant to Section 6.12(a)(iii), as
amended. “Pledged Debt” means any debt instrument constituting Collateral under
any of the Collateral Documents. “Pledged Equity” means any certificated equity
security constituting Collateral under any of the Collateral Documents. “Prime
Rate” means the rate of interest per annum publicly announced from time to time
by JPMorgan Chase Bank as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective. “Pro
Forma Basis” means, with respect to compliance with any test or covenant or
calculation hereunder, the determination or calculation of such test, covenant
or ratio (including in connection with Specified Transactions) in accordance
with Section 1.08. “Proposed Discounted Prepayment Amount” has the meaning
provided in Section 2.03(d)(ii). “Public Lender” has the meaning specified in
Section 6.02. “Public Market” shall exist if (a) a Public Offering has been
consummated and (b) any Equity Interests of Holdings have been distributed by
means of an effective registration statement under the Securities Act. “Public
Offering” means a public offering of the Equity Interests of Holdings pursuant
to an effective registration statement under the Securities Act. “Qualified ECP
Guarantor” means, in respect of any Swap Obligation, each Loan Party that has
total assets exceeding $10,000,000 at the time the relevant Guarantee or grant
of the relevant security interest becomes effective with respect to such Swap
Obligation or such other person as constitutes an “ECP” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “ECP” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. “Qualified Equity
Interests” means any Equity Interests that are not Disqualified Equity
Interests. “Qualified Equity Issuance” means any sale or issuance (other than to
the Borrower or a Subsidiary) of any Qualified Equity Interests of the Borrower.
“Qualifying Lenders” has the meaning provided in Section 2.03(d)(iv).
“Qualifying Loans” has the meaning provided in Section 2.03(d)(iv). “Real
Estate” means all Leases and all land, together with the buildings, structures,
parking areas, and other improvements thereon, now or hereafter owned by any
Loan Party. - 29-

GRAPHIC [g207661kk05i015.gif]

 


“Refinanced Loans” has the meaning provided in Section 11.01. “Refinancing Debt
Securities” means any Indebtedness consisting of one or more series of senior or
junior unsecured notes or senior secured notes (“debt securities”) incurred or
Guaranteed by Loan Parties following the Closing Date that are designated by the
Borrower in a certificate of a Responsible Officer delivered to the
Administrative Agent as “Refinancing Debt Securities”; provided that (i) such
debt securities are pari passu or junior in right of payment with any remaining
portion of the Facility and pari passu, junior or unsecured with respect to
security with any remaining portion of the Facility, (ii) such debt securities
do not mature prior to the maturity date of, or have a shorter weighted average
life than, the Loans being refinanced, (iii) the other terms and conditions
relating to such debt securities (excluding pricing and optional prepayment or
redemption terms) are substantially identical to, or (taken as a whole as
determined by the Borrower in its reasonable judgment) are no more favorable to
the lenders providing such Refinancing Debt Securities than those applicable to
the Loans being refinanced (except for covenants or other provisions applicable
only to periods after the latest final maturity date of the Loans existing at
the time of such refinancing) and (iv) the aggregate principal amount of any
Refinancing Debt Securities does not exceed the aggregate amount of debt being
refinanced therewith, plus interest, fees and expenses or to the extent
otherwise permitted under this Agreement. “Refinancing Indebtedness” means (i)
any Refinancing Term Loans and (ii) any Refinancing Debt Securities.
“Refinancing Term Loans” means Incremental Term Loans that are designated by a
Responsible Officer of the Borrower as “Refinancing Term Loans” in a certificate
of a Responsible Officer of the Borrower delivered to the Administrative Agent
on or prior to the date of incurrence; provided that (i) such Refinancing Term
Loans do not mature prior to the maturity date of, or have a shorter weighted
average life than, the Loans being refinanced, (ii) the other terms and
conditions relating to such Refinancing Term Loans (excluding pricing and
optional prepayment or redemption terms) are substantially identical to, or
(taken as a whole as determined by the Borrower in its reasonable judgment) are
no more favorable to the lenders providing such Refinancing Term Loans than
those applicable to the Loans being refinanced (except for covenants or other
provisions applicable only to periods after the latest final maturity date of
the Loans existing at the time of such refinancing) and (iii) the aggregate
principal amount of any Refinancing Term Loans does not exceed the aggregate
amount of debt being refinanced therewith, plus interest, fees and expenses or
to the extent otherwise permitted under this Agreement. “Register” has the
meaning specified in Section 11.06(c). “Registered Public Accounting Firm” has
the meaning specified by the Securities Laws and shall be independent of
Holdings and its Subsidiaries as prescribed by the Securities Laws. “Related
Parties” means, with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates. “Release” means any spilling, leaking, seepage,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping, disposing, depositing, dispersing, or migrating of any
Hazardous Material into or through the environment. “Replacement Loans” has the
meaning provided in Section 11.01. - 30-

GRAPHIC [g207661kk05i016.gif]

 


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived by
regulation. “Repricing Transaction” means the prepayment, refinancing,
substitution or replacement of all or a portion of the Term B-1 Loans with the
incurrence by the Borrower or any Subsidiary of any debt financing having an
effective interest cost or weighted average yield (with the comparative
determinations to be made by the Administrative Agent consistent with generally
accepted financial practices, after giving effect to, among other factors,
margin, interest rate floors, upfront or similar fees or original issue discount
shared with all providers of such financing, but excluding the effect of any
arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all providers of such financing, and without
taking into account any fluctuations in the LIBO Rate) that is less than the
effective interest cost or weighted average yield (as determined by the
Administrative Agent on the same basis) of such Term B-1 Loans, including,
without limitation, as may be effected through any amendment to this Agreement
relating to the interest rate for, or weighted average yield of, such Term B-1
Loans or the incurrence of any Refinancing Indebtedness. “Required Lenders”
means, as of any date of determination, Lenders holding in the aggregate more
than 50% of the Total Outstandings; provided that the portion of the Total
Outstandings held or deemed held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders. “Responsible Officer”
means the chief executive officer, president, chief financial officer, any
executive or senior vice president, treasurer, assistant treasurer or controller
of a Loan Party or any of the other officers designated in writing to the
Administrative Agent by an existing Responsible Officer of a Loan Party as an
authorized signatory of any certificate or other document to be delivered
hereunder. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party. “Restricted Payment” means any dividend or
other distribution (whether in cash, securities or other property) by Borrower
or any of its Restricted Subsidiaries with respect to any Equity Interest of
Holdings or any of its Restricted Subsidiaries, or any payment by Borrower or
any of its Restricted Subsidiaries (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to Borrower’s or any of its Restricted Subsidiaries’ direct or indirect
stockholders, partners or members (or the equivalent of any thereof). For the
avoidance of doubt, payments made pursuant to the Management Agreement shall not
be considered Restricted Payments. “Restricted Subsidiary” means any Subsidiary
of Holdings other than an Unrestricted Subsidiary. In all events, the Borrower
shall be deemed a Restricted Subsidiary of Holdings. A Restricted Subsidiary of
Holdings that is also a Subsidiary of the Borrower shall also be deemed to be a
Restricted Subsidiary of the Borrower. “Restriction” has the meaning specified
in Section 2.03(c). “S&P” means Standard & Poor’s Ratings Services, a division
of The McGrawHill Companies, Inc., and any successor thereto. - 31-

GRAPHIC [g207661kk05i017.gif]

 


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions. “Second Priority” means,
with respect to any Lien purported to be created in any Collateral pursuant to
any Collateral Document, that such Lien is second in priority only to the Liens
created under the ABL Loan Documents (subject to (i) in the case of Mortgages,
Permitted Encumbrances) and (ii) otherwise, Permitted Liens). “Securities Act”
means the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder. “Securities Laws” means the Securities Act, the
Securities Exchange Act of 1934, the Sarbanes-Oxley Act of 2002 (in each case,
as amended), and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
PCAOB. “Security Agreement” means the Security Agreement dated April 6, 2012,
among the Loan Parties and the Collateral Agent, together with each other
security agreement and security agreement supplement delivered pursuant to
Section 6.12(a)(iii), as amended. “series” means, with respect to any Extended
Term Loans, Incremental Term Loans or Replacement Loans, all such Loans that
have the same maturity date, amortization and interest rate provision and that
are designated as part of such “series” pursuant to the applicable Additional
Credit Extension Amendment. “Solvent” and “Solvency” mean, with respect to any
Person on any date of determination, that on such date (a) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature, (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability. “Special Distribution” means payments in
an aggregate amount not to exceed $90,000,000 on or after the Amendment No. 1
Effective Date in respect of: (i) the payment by the Borrower to Holdings, the
proceeds of which will be used to redeem a portion of the Equity Interests of
Holdings and/or to pay cash dividends or distributions to the holders of the
Equity Interests of Holdings and/or (ii) special bonuses, dividend equivalents
or other payments payable to officers, employees, consultants and directors who
hold options or similar Equity Interests in Holdings. “Specified Transaction”
means any Investment that results in a Person becoming a Restricted Subsidiary,
any designation of a Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary, any Disposition that results in a Restricted Subsidiary ceasing to
be a Subsidiary of the Borrower, any Investment constituting an acquisition of
assets constituting a business unit, line of - 32-

GRAPHIC [g207661kk05i018.gif]

 


business or division of another Person or a Store or any Disposition of a
business unit, line of business or division of the Borrower or a Restricted
Subsidiary, in each case whether by merger, consolidation, amalgamation or
otherwise, any incurrence or repayment of Indebtedness (other than Indebtedness
incurred or repaid under any revolving credit facility in the ordinary course of
business for working capital purposes), any Restricted Payment or Incremental
Term Loan and any other transaction that by the terms of this Agreement requires
such test to be calculated on a “Pro Forma Basis.” Notwithstanding anything
herein to the contrary, in no event shall the acquisition of The Container Store
Services, LLC be deemed to be a Specified Transaction. “Sponsor” means Leonard
Green & Partners, L.P. “Sponsor Affiliate” means Sponsor or any Affiliate
thereof (other than a portfolio company of Sponsor or a natural person).
“Sponsor Affiliated Lender” means any Lender (other than Holdings, the Borrower
or any of their respective Subsidiaries) that is a Sponsor Affiliate or that is
managed or advised by a Sponsor Affiliate. “Store” means any retail store (which
includes any real property, fixtures, equipment, inventory and other property
related thereto) operated, or to be operated, by the Borrower or any Restricted
Subsidiary. “Subordinated Indebtedness” means all Indebtedness of a Loan Party
that is subordinate in right of payment to any or all of the Obligations
pursuant to subordination provisions reasonably acceptable to the Administrative
Agent and which provide, without limitation, (a) for a maturity after the
Maturity Date, (b) that such Indebtedness is unsecured, (c) that no principal
payments shall be required to be made until after the Maturity Date, and (d)
that interest shall accrue and be payable in cash at a market rate of interest,
subject to the right of the Administrative Agent to impose a payment blockage
period upon the occurrence and during the continuance of any Event of Default.
In no event shall Disqualified Equity Interests be deemed Subordinated
Indebtedness. “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings. “Subsidiary Guarantors” means collectively, all Restricted
Subsidiaries of the Borrower other than (i) any CFC, (ii) any Subsidiary owned
directly or indirectly by a CFC or (iii) any Domestic Subsidiary that is a
disregarded entity for U.S. federal income tax purposes if substantially all of
the assets of such Domestic Subsidiary consist of Equity Interests in one or
more Foreign Subsidiaries that are CFCs. “Survey” means a survey of any
Mortgaged Property (and all improvements thereon) which is (a) (i) prepared by a
surveyor or engineer licensed to perform surveys in the jurisdiction where such
Mortgaged Property is located, (ii) dated (or redated) not earlier than six
months prior to the date of delivery thereof unless there shall have occurred
within six months prior to such date of delivery any exterior construction on
the site of such Mortgaged Property or any easement, right of way or other - 33-

GRAPHIC [g207661kk05i019.gif]

 


interest in the Mortgaged Property has been granted or become effective through
operation of law or otherwise with respect to such Mortgaged Property which, in
either case, can be depicted on a survey, in which events, as applicable, such
survey shall be dated (or redated) after the completion of such construction or
if such construction shall not have been completed as of such date of delivery,
not earlier than 20 days prior to such date of delivery, or after the grant or
effectiveness of any such easement, right of way or other interest in the
Mortgaged Property, provided that with respect to any of the Mortgaged
Properties described on Schedule 5.07(c) where no new construction has occurred
since the most recent survey and no new encumbrances have been created since the
date of such survey, a survey affidavit of no change shall satisfy the
provisions of this clause (ii), (iii) certified by the surveyor (in a manner
reasonably acceptable to the Administrative Agent) to the Administrative Agent,
the Collateral Agent and the Title Company, (iv) complying in all respects with
the minimum detail requirements of the American Land Title Association as such
requirements are in effect on the date of preparation of such survey, and (v)
sufficient for the Title Company to remove all standard survey exceptions from
the title insurance policy (or commitment) relating to such Mortgaged Property
and issue the endorsements of the type required by Section 6.12, or (b)
otherwise acceptable to the Collateral Agent. “Swap Contract” means any and all
rate swap transactions, basis swaps, credit derivative transactions, forward
rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward bond or forward bond price or forward bond
index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement. “Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act. “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender). “Swedish Credit Facility” means the Revolving Credit and Term Loan
Facility Agreement, dated April 27, 2009, between Elfa International AB and
Swedbank AB, including any related notes, guarantees and collateral documents
executed in connection therewith, and in each case as amended, restated,
modified, refinanced, renewed, refunded, restructured or replaced in any manner.
“Swedish Pledge Agreement” means the Share Pledge Agreement, dated April 6,
2012, between the Borrower as pledgor and the Collateral Agent. “Synthetic Debt”
means, with respect to any Person as of any date of determination thereof, all
obligations of such Person in respect of transactions entered into by such
Person that are intended to function primarily as a borrowing of funds
(including any minority interest transactions that function primarily as a
borrowing) but are not otherwise included in the definition of “Indebtedness” or
- 34-

GRAPHIC [g207661kk05i020.gif]

 


 

as a liability on the Consolidated balance sheet of such Person and the
Restricted Subsidiaries in accordance with GAAP. “Synthetic Lease Obligation”
means the monetary obligation of a Person under an agreement for the use or
possession of property (including sale and leaseback transactions), in each
case, creating obligations that do not appear on the balance sheet of such
Person but which, upon the application of any Debtor Relief Laws to such Person,
would be characterized as the indebtedness of such Person (without regard to
accounting treatment). “Taxes” means all present or future taxes, levies,
imposts, duties, deductions, withholdings (including backup withholding),
assessments, fees or other charges imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto. “Term
B Loans” has the meaning specified in Section 2.01(a). Immediately after giving
effect to Amendment No. 2,4, there will be no outstanding Term B Loans. “Term
B-1 Loans” has the meaning specified in Section 2.01(b). Immediately after
giving effect to Amendment No. 4, the aggregate amount of outstanding Term B-1
Loans on the Amendment No. 24 Effective Date is $329,438,750.300,000,000. “Term
Loans” means Initial Loans, Term B Loans, Term B-1 Loans and any Incremental
Term Loans that are specified in the applicable Additional Credit Extension
Amendment to be an increase in the amount of Term Loans. “Term Priority
Collateral” has the meaning specified in the Intercreditor Agreement. “Title
Company” means any title insurance company as shall be retained by the Borrower
and reasonably acceptable to the Collateral Agent. “Total Debt” means, at any
date of determination (i) the aggregate principal amount of Indebtedness (other
than contingent Indebtedness of the type described in clause (b) of the
definition of “Indebtedness” and obligations under Swap Contracts permitted by
Section 7.02(a)(except to the extent any such Swap Contract has terminated)) of
Holdings and its Restricted Subsidiaries outstanding as of such date, in the
amount that would be reflected on a balance sheet prepared as of such date on a
Consolidated basis in accordance with GAAP less (ii) the aggregate amount of
unrestricted cash and Cash Equivalents of Holdings and its Restricted
Subsidiaries on such date in excess of $5.0 million. “Total Outstandings” means,
on any date, the aggregate outstanding amount of all Loans, after giving effect
to any borrowings or repayments of Loans occurring on such date. “Transaction”
means, collectively, (a) the execution of the ABL Facility and the lending of
Loans thereunder, (b) the entering into the Loan Documents by the Loan Parties
and their applicable Subsidiaries, (c) the termination and repayment of all
Indebtedness under the Borrower’s (i) Existing ABL Facility, (ii) Existing
Mezzanine Notes and (iii) Existing Term Loan Facility and (d) the payment of the
fees and Transaction Expenses. “Transaction Expenses” means fees and expenses
incurred in connection with the closing of this Agreement, the ABL Facility and
the use of proceeds thereof. “Transition Period” means the period from and
including February 28, 2016 to and including April 2, 2016. - 35-

GRAPHIC [g207661kk07i001.gif]

 


“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
LIBO Rate Loan. “UCC” means the Uniform Commercial Code as in effect in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral or the
availability of any remedy under the Loan Documents is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
“UCC” means the Uniform Commercial Code as in effect from time to time in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection, priority or availability of
such remedy. “Unfunded Pension Liability” means the excess of a Pension Plan’s
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of that Pension Plan’s assets, determined in accordance with the assumptions
used for funding the Pension Plan pursuant to Section 412 of the Code for the
applicable plan year. “United States” and “U.S.” mean the United States of
America. “Unrestricted Subsidiary” means (i) each Subsidiary of Holdings listed
on Schedule 5.11 and designated as an “Unrestricted Subsidiary,” (ii) any
Subsidiary of Holdings designated by the board of directors of Holdings as an
Unrestricted Subsidiary pursuant to Section 6.17 subsequent to the date hereof,
and (iii) any Subsidiary of an Unrestricted Subsidiary. “USA PATRIOT Act” means
The Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Title III of Public Law No. 107-56
(signed into law October 26, 2001)), as amended or modified from time to time.
“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and that is not a CFC. “U.S. Tax
Compliance Certificate” has the meaning specified in Section 3.01(e)(iii).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule. “Yield” for any Indebtedness on any date of determination
will be the internal rate of return on any Loan determined by the Administrative
Agent utilizing (a) the greater of (i) if applicable, any “LIBOR floor”
applicable to such Loan on such date and (ii) the forward LIBOR curve
(calculated on a quarterly basis) as calculated by the Administrative Agent in
accordance with its customary practice during the period from such date to the
final maturity date of such Indebtedness; (b) the Applicable Margin for such
Loan on such date; and (c) the issue price of such Loan (after giving effect to
any original issue discount or upfront fees paid to the market in respect of
such Indebtedness (converted to interest margin based on an assumed four year
weighted average life) but excluding customary arranger, underwriting,
structuring, syndication or other fees not paid to the lenders providing such
Indebtedness generally). 1.02 Other Interpretive Provisions. With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document: - 36-

GRAPHIC [g207661kk07i002.gif]

 


(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any Law, agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such Law, agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to the Loan Document in which such references appear, (v)
any reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
“Knowledge” shall mean the actual knowledge of a Responsible Officer of the
Borrower after reasonable investigation. (i) In the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including”; the words “to” and “until” each mean “to but excluding”;
and the word “through” means “to and including.” (ii) Section headings herein
and in the other Loan Documents are included for convenience of reference only
and shall not affect the interpretation of this Agreement or any other Loan
Document. 1.03 Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein. 1.04
Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number). 1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to New York City time (daylight or standard, as
applicable). - 37-

GRAPHIC [g207661kk07i003.gif]

 


1.06 Senior Debt. The Loans and other Obligations are hereby designated as
“Senior Debt” and “Designated Senior Debt” (or other similar terms) for all
purposes of any Subordinated Indebtedness. 1.07 Available Amount Transactions.
If more than one action occurs on any given date the permissibility of the
taking of which is determined hereunder by reference to the amount of the
Available Amount immediately prior to the taking of such action, the
permissibility of the taking of each such action shall be determined
independently and in no event may any two or more such actions be treated as
occurring simultaneously, i.e., each transaction must be permitted under the
Available Amount as so calculated. 1.08 Pro Forma Calculations. (a)
Notwithstanding anything to the contrary herein, the Consolidated Leverage Ratio
shall be calculated in the manner prescribed by this Section 1.08; provided
that, notwithstanding anything to the contrary in clauses (b), (c) or (d) of
this Section 1.08, when calculating the Consolidated Leverage Ratio for purposes
of Section 2.03(b)(i), the events described in this Section 1.08 that occurred
subsequent to the end of the applicable Measurement Period shall not be given
pro forma effect. (b) For purposes of calculating the Consolidated Leverage
Ratio, Specified Transactions (and the incurrence or repayment of any
Indebtedness in connection therewith) that have been made (i) during the
applicable Measurement Period or (ii) subsequent to such Measurement Period and
prior to or simultaneously with the event for which the calculation of any such
ratio is made shall be calculated on a pro forma basis assuming that all such
Specified Transactions (and any increase or decrease in Consolidated EBITDA and
the component financial definitions used therein attributable to any Specified
Transaction) had occurred on the first day of the applicable Measurement Period.
If since the beginning of any applicable Measurement Period any Person that
subsequently became a Restricted Subsidiary or was merged, amalgamated or
consolidated with or into the Borrower or any of its Restricted Subsidiaries
since the beginning of such Measurement Period shall have made any Specified
Transaction that would have required adjustment pursuant to this Section 1.08,
then the Consolidated Leverage Ratio shall be calculated to give pro forma
effect thereto in accordance with this Section 1.08. (c) Whenever pro forma
effect is to be given to a Specified Transaction, the pro forma calculations
shall be made in good faith by a responsible financial or accounting officer of
the Borrower and may include, for the avoidance of doubt, the amount of cost
savings and synergies projected by the Borrower in good faith to be realized as
a result of specified actions taken, committed to be taken or expected to be
taken (calculated on a pro forma basis as though such cost savings and synergies
had been realized on the first day of such period and as if such cost savings
and synergies were realized during the entirety of such period) relating to such
Specified Transaction, net of the amount of actual benefits theretofore realized
during such period from such actions; provided that (A) such amounts are
reasonably identifiable, quantifiable and supportable in the good faith judgment
of the Borrower, (B) such actions are taken, committed to be taken or expected
to be taken no later than twelve (12) months after the date of such Specified
Transaction, (C) no amounts shall be added pursuant to this clause (c) to the
extent duplicative of any amounts that are otherwise added back in computing
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, with
respect to such period and (D) the aggregate amount of cost savings and
synergies added pursuant to this clause (c) for any such period after the
Closing Date shall not exceed 10% of Consolidated EBITDA for such Measurement
Period (giving pro forma effect to the relevant Specified Transaction (but not
to any cost savings or synergies)). - 38-

GRAPHIC [g207661kk07i004.gif]

 


(d) In the event that the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included in the
calculations of the Consolidated Leverage Ratio, as the case may be (in each
case, other than Indebtedness incurred or repaid under any revolving credit
facility in the ordinary course of business for working capital purposes), (i)
during the applicable Measurement Period or (ii) subsequent to the end of the
applicable Measurement Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made, then the Consolidated Leverage
Ratio shall be calculated giving pro forma effect to such incurrence or
repayment of Indebtedness, to the extent required, as if the same had occurred
on the last day of the applicable Measurement Period. ARTICLE II THE COMMITMENTS
AND BORROWINGS 2.01 The Loans. (a) Subject to the terms and conditions set forth
herein, (i) the Additional Term B Lender agrees to make to the Borrower a loan
denominated in Dollars (together with each Loan converted from a Converted
Initial Loan pursuant to clause (ii) below, a “Term B Loan”) on the Amendment
No. 2 Effective Date equal to the Additional Term B Commitment and (ii) each
Converted Initial Loan of each Amendment No. 2 Consenting Lender shall be
converted into a Term B Loan of such Lender effective as of the Amendment No. 2
Effective Date in a principal amount equal to the principal amount of such
Lender’s Converted Initial Loan immediately prior to such conversion; provided
that the Term B Loans shall initially consist of LIBO Rate Loans with an
Interest Period commencing on the Amendment No. 2 Effective Date and ending on
December 31, 2013 and the LIBO Rate for such Interest Period shall be deemed to
be 1.00%. (b) Subject to the terms and conditions set forth herein, (i) the
Additional Term B-1 Lender agrees to make to the Borrower a loan denominated in
Dollars (together with each Loan converted from a Converted Term B Loan pursuant
to clause (ii) below, a “Term B-1 Loan”) on the Amendment No. 4 Effective Date
equal to the Additional Term B-1 Commitment and (ii) each Converted Term B Loan
of each Amendment No. 4 Consenting Lender shall be converted into a Term B-1
Loan of such Lender effective as of the Amendment No. 4 Effective Date in a
principal amount equal to the principal amount of such Lender’s Converted Term B
Loan immediately prior to such conversion; provided that the Term B-1 Loans
shall initially consist of LIBO Rate Loans with an Interest Period commencing on
the Amendment No. 4 Effective Date and ending on October 2, 2017 and the LIBO
Rate for such Interest Period shall be deemed to be 1.22833%. (c) (b) Each
Lender having an Incremental Term Loan Commitment severally agrees, subject to
the terms and conditions and relying upon the representations and warranties set
forth herein and in the applicable Additional Credit Extension Amendment, to
make Incremental Term Loans to the Borrower, in an aggregate principal amount
not to exceed its Incremental Term Loan Commitment. Each Incremental Term
Borrowing shall consist of Incremental Term Loans made simultaneously by the
applicable Incremental Term Lenders in accordance with their respective
Incremental Term Loan Commitments. (d) (c) Amounts borrowed under this Section
2.01 and repaid or prepaid may not be reborrowed. Loans may be Base Rate Loans
or LIBO Rate Loans as further provided herein. The failure of any Lender to make
any Loan shall neither relieve any other Lender of its obligation to fund its
Loan in accordance with the provisions of this Agreement nor increase the
obligation of any such other Lender. - 39-

GRAPHIC [g207661kk07i005.jpg]

 


2.02 Borrowings, Conversions and Continuations of Loans. (a) Each Borrowing,
each conversion of Loans from one Type to the other, and each continuation of
LIBO Rate Loans shall be made upon the Borrower’s irrevocable notice to the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Administrative Agent not later than 2:00 p.m. (i) three Business
Days prior to the requested date of the Borrowing of, conversion to or
continuation of LIBO Rate Loans or of any conversion of LIBO Rate Loans to Base
Rate Loans and (ii) one Business Day prior to the requested date of the
Borrowing of Base Rate Loans (except that the notice of the Borrowing of Term
B-1 Loans on the Amendment No. 24 Effective Date may be provided on such shorter
notice as may be agreed by the Administrative Agent). Each telephonic notice by
the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice or
Conversion/Continuation Notice, as the case may be, appropriately completed and
signed by a Responsible Officer of the Borrower. The Borrowing of, conversion to
or continuation of LIBO Rate Loans (other than Term B-1 Loans on the Amendment
No. 24 Effective Date) shall be in a principal amount of $2.0 million or a whole
multiple of $1.0 million in excess thereof. The Borrowing of or conversion to
Base Rate (other than Term B-1 Loans on the Amendment No. 24 Effective Date)
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof. Each Committed Loan Notice (whether telephonic or written)
shall specify (i) the requested date of the Borrowing (which shall be a Business
Day), (ii) the principal amount of Loans to be borrowed, (iii) the Class of
Loans to which such notice relates, (iv) the Type of Loans to be borrowed, and
(v) if applicable, the duration of the Interest Period with respect thereto.
Each Conversion/Notice (whether telephonic or written) shall specify the Class
of Loans to which such notice relates and (i) whether the Borrower is requesting
a conversion of Committed Loans from one Type to the other, or a continuation of
LIBO Rate Loans, (ii) the requested date of the conversion or continuation
(which shall be a Business Day), (iii) the principal amount of Loans to be
converted or continued, (iv) if applicable, the Type of Loans to which existing
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto. If the Borrower fails to specify a Type of Loan in
a Committed Loan Notice or if the Borrower fails to give a timely notice of a
conversion or continuation in a Conversion/Notice, then the Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable LIBO Rate Loans. If the Borrower requests
a Borrowing of LIBO Rate Loans in any such Committed Loan Notice or a conversion
to or continuation of LIBO Rate Loans in a Conversion/Continuation Notice, but
fails to specify an Interest Period, the Borrower will be deemed to have
specified an Interest Period of one month. For the avoidance of doubt, the
notice of Borrowing of the Term B-1 Loans on the Amendment No. 24 Effective Date
is only required with respect to the Term B-1 Loans of the Additional Term B-1
Lender (it being understood that such notice of Borrowing shall specify the
conversion of InitialTerm B Loans of Amendment No. 24 Consenting Lenders
pursuant to Section 2.01(ab)). (b) Following receipt of a Committed Loan Notice,
the Administrative Agent shall promptly notify each applicable Lender of the
amount of its share of such Loan (based on the respective Commitments of the
Lenders of the applicable Class) with respect to the Loans referred to in such
Committed Loan Notice, and if no timely notice of a conversion or continuation
in a Conversion/Continuation Notice is provided by the Borrower, the
Administrative Agent shall notify each such Lender of the details of any
automatic conversion to Base Rate Loans described in Section 2.02(a). Each
applicable Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the conditions set forth
in Section 4.01 (or, if such Borrowing is an Incremental Term Borrowing, the
conditions set forth in the applicable Additional Credit Extension Amendment and
Section 2.12), the Administrative Agent - 40-

GRAPHIC [g207661kk07i006.gif]

 


shall use reasonable efforts to make all funds so received available to the
Borrower in like funds by no later than 4:00 p.m. on the day of receipt by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of JPMCB with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower. (c) Except as otherwise
provided herein, a LIBO Rate Loan may be continued or converted only on the last
day of an Interest Period for such LIBO Rate Loan. During the existence of an
Event of Default, no Loans may be requested as, converted to or continued as
LIBO Rate Loans without the consent of the Required Lenders. (d) The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
interest rate applicable to any Interest Period for LIBO Rate Loans upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in JPMorgan’s prime rate used in determining the Base Rate
promptly following the public announcement of such change. (e) After giving
effect to all Borrowings, all conversions of Loans from one Type to the other,
and all continuations of Loans as the same Type, there shall not be more than
ten (10) Interest Periods in effect with respect to all Loans. 2.03 Prepayment.
(a) Optional. The Borrower may, upon notice to the Administrative Agent (which
notice, if furnished in connection with a refinancing of the Obligations, may be
conditional upon the consummation of such refinancing), at any time or from time
to time voluntarily prepay Loans of any Class in whole or in part without
premium or penalty (except as provided in Section 2.14); provided, however, that
no prepayments of any Extended Term Loans of any series shall be permitted
pursuant to this Section 2.03(a) so long as any Loans of any Existing Term Loan
Class from which such Extended Term Loans were converted remain outstanding
unless such prepayment is accompanied by a pro rata (or greater proportionate)
prepayment of Loans of such Existing Term Loan Class; provided, further, that
(i) such notice must be received by the Administrative Agent not later than 2:00
p.m. (A) one Business Day prior to any date of prepayment of LIBO Rate Loans and
(B) on the date of prepayment of Base Rate Loans; (ii) any prepayment of LIBO
Rate Loans shall be in a principal amount of $2.0 million or a whole multiple of
$1.0 million in excess thereof; and (iii) any prepayment of Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment, the Class and Type(s) of Loans to be prepaid and, if LIBO Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s share of such prepayment (which shall be based on
the respective principal amounts of Loans of the applicable Class held by each
Lender). If such notice is given by the Borrower, the Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein except that, subject to Section 3.05, any
such notice in connection with a refinancing of all Loans may be conditioned
upon obtaining the proceeds of a new financing. Any prepayment of a LIBO Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Optional
prepayments of the Loans of any Class shall be applied against the remaining
scheduled installments of principal due in respect of the Loans of such Class as
directed by the Borrower (or, if the Borrower shall fail to provide such
direction, in direct order of - 41-

GRAPHIC [g207661kk07i007.gif]

 


maturity against the remaining scheduled installments due in respect of the
Loans and Other Term Loans under Section 2.05). (b) Mandatory. (i) Within five
Business Days after financial statements have been (or were required to have
been) delivered pursuant to Section 6.01(a) and the related Compliance
Certificate has been (or is required to have been) delivered pursuant to Section
6.02(a), the Borrower shall prepay an aggregate principal amount of Loans equal
to the excess (if any) of (A) 5075% of Excess Cash Flow for the Fiscal Year of
BorrowerHoldings (commencing with the Fiscal Year ending February 23, 2013)
covered by (or which would have been covered by) such financial statements over
(B) the aggregate principal amount of Loans prepaid pursuant to Section 2.03(a)
during the Fiscal Year of Holdings covered by (or which would have been covered
by) such financial statements, except or in the subsequent Fiscal Year prior to
the date of any required payment pursuant to this Section 2.03(b)(i), except (x)
to the extent such prepayments occurred in connection with a refinancing of such
Loans with other Indebtedness (such prepayments to be applied as set forth in
clause (v) below) or (y) if an amount is deducted pursuant to a payment made in
a subsequent Fiscal Year, the same amount may not be deducted in the calculation
of Excess Cash Flow in the subsequent Fiscal Year; provided that (x) such
percentage of Excess Cash Flow shall be reduced to 50% of such Excess Cash Flow
if the Consolidated Leverage Ratio at the end of such Fiscal Year is equal to or
less than 3.25 to 1.00 but greater than 2.75 to 1.00, (y) such percentage of
Excess Cash Flow shall be reduced to 25% of such Excess Cash Flow if the
Consolidated Leverage Ratio at the end of such Fiscal Year is equal to or less
than 3.002.75 to 1.00 but greater than 2.00 to 1.00 and (yz) such prepayment
shall not be required if the Consolidated Leverage Ratio at the end of such
Fiscal Year is equal to or less than 2.00 to 1.00. (ii) If the Borrower or any
of its Restricted Subsidiaries Disposes of any property (other than any
Disposition of any property permitted by Section 7.05(a), (b), (c), (d), (e),
(g), (i) or (j)) which results in the realization by such Person of Net Cash
Proceeds, the Borrower shall prepay an aggregate principal amount of Loans equal
to 100% of such Net Cash Proceeds promptly (and in any event within ten Business
Days) following receipt thereof by such Person (such prepayments to be applied
as set forth in clause (v) below); provided, however, that so long as no Event
of Default shall have occurred and be continuing, the Borrower or any other
Restricted Subsidiary may reinvest all or any portion of such Net Cash Proceeds
in assets that the Borrower determines in good faith are used or useful in the
business of the Borrower or the Restricted Subsidiaries (including acquisitions
permitted under Section 7.03(h) and inventory) so long as (A) within ten
Business Days of receiving such Net Cash Proceeds the Borrower shall have
delivered a certificate to the Administrative Agent stating that such Person
intends to reinvest all or any portion of such Net Cash Proceeds in such assets,
(B) within 365 days after the receipt of such Net Cash Proceeds, the Borrower
shall have entered into a binding commitment to reinvest such proceeds in such
assets, and (C) such Net Cash Proceeds are reinvested in such assets within 180
days of the date such commitment is entered into (as certified by the Borrower
in writing to the Administrative Agent); provided, further, however, that (A) if
the property subject to such Disposition constituted Collateral under the
Collateral Documents, then all property purchased with the Net Cash Proceeds
thereof pursuant to this subsection shall be made subject to the Lien of the
applicable Collateral Documents in favor of the Collateral Agent, for its
benefit and for the benefit of the other Credit Parties in accordance with
Section 6.12, and (B) pending reinvestment, any Net Cash Proceeds in respect of
Term Priority Collateral in excess of $5.0 million shall be segregated from
other funds of the Borrower and its Subsidiaries in a deposit account subject to
a control agreement in favor of the Collateral Agent; and provided, further,
however, that any Net Cash Proceeds not so reinvested within the time periods
specified above shall be immediately applied to the prepayment of the Loans as
set forth in this Section 2.03(b)(ii). - 42-

GRAPHIC [g207661kk07i008.gif]

 


(iii) Upon the incurrence or issuance by Borrower or any of its Restricted
Subsidiaries of any Refinancing Indebtedness or any Indebtedness not permitted
to be incurred or issued pursuant to Section 7.02, the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom promptly (and in any event within one week) following receipt
thereof by such Person (such prepayments to be applied as set forth in clause
(v) below). (iv) Upon any Extraordinary Receipt being received by or paid to or
for the account of Borrower or any of its Restricted Subsidiaries, and not
otherwise included in clause (ii) of this Section 2.03(b), the Borrower shall
prepay an aggregate principal amount of Loans equal to 100% of all Net Cash
Proceeds received therefrom promptly (and in any event within ten Business Days)
following receipt thereof by such Person (such prepayments to be applied as set
forth in clause (v) below); provided, however, that with respect to any proceeds
of insurance and condemnation awards (or payments in lieu thereof), and so long
as no Event of Default shall have occurred and be continuing, such Person may
apply such Net Cash Proceeds to replace or repair the equipment, fixed assets or
real property in respect of which such Net Cash Proceeds were received or to
invest in assets that the Borrower determines in good faith are used or useful
in the business of the Borrower or the Restricted Subsidiaries (including
acquisitions permitted under Section 7.03(h) and inventory) so long as (A)
within ten Business Days of receiving such Net Cash Proceeds the Borrower shall
have delivered a certificate to the Administrative Agent stating that such
Person intends to reinvest all or such portion of such Net Cash Proceeds to
replace or repair the equipment, fixed assets or real property in respect of
which such cash proceeds were received or to invest in such assets, (B) within
365 days after the receipt of such Net Cash Proceeds, the Borrower shall have
entered into a binding commitment to reinvest such proceeds to replace or repair
equipment, fixed assets or real property or to invest in such assets, and (C)
such Net Cash Proceeds are so used within 180 days of the date such commitment
is entered into (as certified by the Borrower in writing to the Administrative
Agent); provided, further, however, that (A) if the property subject to such
Extraordinary Receipt constituted Collateral under the Collateral Documents,
then all property purchased with the Net Cash Proceeds thereof pursuant to this
subsection shall be made subject to the Lien of the applicable Collateral
Documents in favor of the Collateral Agent, for its benefit and for the benefit
of the other Credit Parties in accordance with Section 6.12 and (B) pending
reinvestment, any Net Cash Proceeds in respect of Term Priority Collateral in
excess of $5.0 million shall be segregated from the other funds of Holdings and
its Subsidiaries in a deposit account subject to a control agreement in favor of
the Collateral Agent; provided, further, however, that any cash proceeds not so
applied shall be immediately applied to the prepayment of the Loans as set forth
in this Section 2.03(b)(iv). (v) Each prepayment of Loans pursuant to the
foregoing provisions of this Section 2.03(b) (other than from the Net Cash
Proceeds of Refinancing Indebtedness which will be applied to the Class or
Classes of Term Loans selected by the Borrower) shall be allocated ratably
between the Term Loans and, unless otherwise provided in the Additional Credit
Extension Amendment providing for such other Class of Loans, each other Class of
Loans and shall be applied to the remaining scheduled principal payments thereof
in direct order of maturity (or as otherwise specified by the Borrower). Any
Lender may elect, by notice to the Administrative Agent at or prior to the time
and in the manner specified by the Administrative Agent, prior to any prepayment
of Loans to be made pursuant to clause (i), (ii) or (iv) of this Section
2.03(b), to decline all (but not a portion) of its pro rata share of such
prepayment (such declined amounts “Declined Proceeds”). Any Declined Proceeds
shall be offered to the Lenders of the applicable Class or Classes not so
declining such prepayment (with such Lenders having the right to decline any
prepayment with Declined Proceeds at the time and in the manner specified by the
Administrative Agent). - 43-

GRAPHIC [g207661kk07i009.gif]

 


Notwithstanding any of the other provisions of clauses (i), (ii), or (iv) of
this Section 2.03(b), so long as no Default under Section 8.01(a) or Section
8.01(f) or Event of Default shall have occurred and be continuing, if, on any
date on which a prepayment would otherwise be required to be made pursuant to
clauses (i), (ii), or (iv) of this Section 2.03(b), the aggregate amount of Net
Cash Proceeds required by such clause to be applied to prepay Loans on such date
is less than or equal to $5.0 million, the Borrower may defer such prepayment
until the first date on which the aggregate amount of Net Cash Proceeds or other
amounts otherwise required under clause (i), (ii), or (iv) of this Section
2.03(b) to be applied to prepay Loans exceeds $5.0 million. Upon the occurrence
of a Default under Section 8.01(a) or Section 8.01(f) or an Event of Default
during any such deferral period, the Borrower shall immediately prepay the Loans
in the amount of all Net Cash Proceeds received by the Borrower and other
amounts, as applicable, that are required to be applied to prepay Loans under
this Section 2.03(b) (without giving effect to the first sentence of this clause
(v)) but which have not previously been so applied. Any prepayment of a LIBO
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amount required pursuant to Section 3.05. (vi) The
Borrower shall deliver to the Administrative Agent, (x) at the time of each
prepayment required under this Section 2.03(b), a certificate signed by a
Responsible Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (y) to the extent practicable,
at least three days’ prior written notice of such prepayment. Each notice of
prepayment shall specify the prepayment date, the Type of each Loan being
prepaid and the principal amount of each Loan (or portion thereof) to be
prepaid. (c) The prepayments of the Loans pursuant to Section 2.03(b)(i), (ii)
or (iv), to the extent the Net Cash Proceeds giving rise to the requirement to
make a prepayment pursuant to one of such clauses are generated by a Foreign
Subsidiary, shall be subject to (x) permissibility under local law relating to
financial assistance, corporate benefit, restrictions on upstreaming of cash
intra-group and the fiduciary and statutory duties of the directors of such
Foreign Subsidiary and (y) restrictions in its material organizational documents
and in agreements governing Indebtedness of such Foreign Subsidiary (including
as a result of minority ownership) (each restriction referred to in clauses (i)
and (ii), a “Restriction”). Further, there will be no requirement to make any
such prepayment where a Responsible Officer of the Borrower delivers a
certificate to the Administrative Agent stating that it would incur a material
tax liability by doing so, including a material deemed dividend pursuant to
Section 956 of the Internal Revenue Code. The non-application and nonpayment of
any prepayment amounts pursuant to Sections 2.03(b)(i), (ii) or (iv) as a
consequence of this Section 2.03(c) will not, for the avoidance of doubt,
constitute a Default or an Event of Default, and such prepayment amounts shall
be available for working capital purposes of Borrower and its Restricted
Subsidiaries as long as not required to be prepaid in accordance with the
following provisions. Borrower and its Restricted Subsidiaries will use and
shall procure that any of their Subsidiaries will use commercially reasonable
efforts to overcome or eliminate any Restrictions and/or minimize any such costs
of prepayment and/or use the other cash resources of Borrower and its
Subsidiaries (subject to the considerations above) to make the relevant
prepayment. If at any time within one year of a prepayment being forgiven due to
a Restriction, such Restriction is removed, any relevant proceeds will at the
end of the then current Interest Period (or, if Base Rate Loans are then
outstanding, immediately) be applied in accordance with the applicable
prepayment provision above (net of any reasonable costs, expenses or taxes
incurred by Borrower and its Restricted Subsidiaries and arising exclusively as
a result of compliance with the preceding sentence). (d) Discounted Voluntary
Prepayments. (i) Notwithstanding anything to the contrary in Section 2.03(a)
(which provisions shall not be applicable to this Section 2.03(d)), the Borrower
shall have the right at any time and from - 44-

GRAPHIC [g207661kk07i010.gif]

 


time to time to prepay its Loans of any Class owing to Lenders electing to
participate in such prepayments at a discount to the par value of such Loans and
on a non-pro rata basis (each, a “Discounted Voluntary Prepayment”) pursuant to
the procedures described in this Section 2.03(d); provided that (A) no
Discounted Voluntary Prepayment shall be made unless immediately after giving
effect to such Discounted Voluntary Prepayment, no Default or Event of Default
has occurred and is continuing, (B) any Discounted Voluntary Prepayment shall be
offered to all Lenders with Loans of the applicable Class on a pro rata basis
and (C) the Borrower on the date such Discounted Voluntary Prepayment is made
shall deliver to the Administrative Agent a certificate of a Responsible Officer
of the Borrower stating (1) that no Default or Event of Default has occurred and
is continuing or would result from the Discounted Voluntary Prepayment, (2) that
each of the conditions to such Discounted Voluntary Prepayment contained in this
Section 2.03(d) has been satisfied or waived and (3) neither the Borrower nor
any of its Affiliates has any non-public information with respect to any Loan
Party or the Loans that has not been disclosed to the Lenders (other than to
Public Lenders) that would reasonably be expected to be material to a Lender’s
decision to participate in a Discounted Voluntary Prepayment. (ii) To the extent
the Borrower seeks to make a Discounted Voluntary Prepayment, the Borrower will
provide written notice to the Administrative Agent substantially in the form of
Exhibit B hereto (each, a “Discounted Prepayment Option Notice”) that the
Borrower desires to prepay Loans in an aggregate principal amount specified
therein by the Borrower (each, a “Proposed Discounted Prepayment Amount”), in
each case at a discount to the par value of such Loans as specified below. The
Proposed Discounted Prepayment Amount of Loans shall not be less than $10.0
million. The Discounted Prepayment Option Notice shall further specify with
respect to the proposed Discounted Voluntary Prepayment: (A) the Proposed
Discounted Prepayment Amount for Loans and the Class of Loans to which such
offer relates, (B) a discount range (which may be a single percentage) selected
by the Borrower with respect to such proposed Discounted Voluntary Prepayment
equal to a percentage of par of the principal amount of such Loans (the
“Discount Range”) and (C) the date by which Lenders are required to indicate
their election to participate in such proposed Discounted Voluntary Prepayment
which shall be at least three Business Days following the date of the Discounted
Prepayment Option Notice (the “Acceptance Date”). (iii) Upon receipt of a
Discounted Prepayment Option Notice in accordance with Section 2.03(d)(ii), the
Administrative Agent shall promptly notify each applicable Lender thereof. On or
prior to the Acceptance Date, each Lender with Loans may specify by written
notice substantially in the form of Exhibit G hereto (each, a “Lender
Participation Notice”) to the Administrative Agent (A) a maximum discount to par
(the “Acceptable Discount”) within the Discount Range (for example, a Lender
specifying a discount to par of 20% would accept a prepayment price of 80% of
the par value of the Loans to be prepaid) and (B) a maximum principal amount
(subject to rounding requirements specified by the Administrative Agent) of
Loans of the applicable Class held by such Lender with respect to which such
Lender is willing to permit a Discounted Voluntary Prepayment at the Acceptable
Discount (“Offered Loans”). Based on the Acceptable Discounts and principal
amounts of Loans specified by the Lenders in Lender Participation Notices, the
Administrative Agent, in consultation with the Borrower, shall calculate the
applicable discount for Loans (the “Applicable Discount”), which Applicable
Discount shall be (A) the percentage specified by the Borrower if the Borrower
has selected a single percentage pursuant to Section 2.03(d)(ii) for the
Discounted Voluntary Prepayment or (B) otherwise, the highest Acceptable
Discount at which the Borrower can pay the Proposed Discounted Prepayment Amount
in full (determined by adding the principal amounts of Offered Loans commencing
with the Offered Loans with the highest Acceptable Discount); provided, however,
that in the event that such Proposed Discounted Prepayment Amount cannot be
repaid in full at any Acceptable Discount, the Applicable Discount shall be the
lowest Acceptable Discount specified by the Lenders that is within the Discount
Range. The Applicable Discount shall be applicable for all Lenders who have
offered to participate in - 45-

GRAPHIC [g207661kk07i011.gif]

 


the Discounted Voluntary Prepayment and have Qualifying Loans (as defined
below). Any Lender with outstanding Loans under the applicable Class whose
Lender Participation Notice is not received by the Administrative Agent by the
Acceptance Date shall be deemed to have declined to accept a Discounted
Voluntary Prepayment of any of its Loans at any discount to their par value
within the Applicable Discount. (iv) The Borrower shall make a Discounted
Voluntary Prepayment by prepaying those Loans (or the respective portions
thereof) of the applicable Class offered by the Lenders (“Qualifying Lenders”)
that specify an Acceptable Discount that is equal to or greater than the
Applicable Discount (“Qualifying Loans”) at the Applicable Discount; provided
that if the aggregate proceeds required to prepay all Qualifying Loans
(disregarding any interest payable at such time) would exceed the amount of
aggregate proceeds required to prepay the Proposed Discounted Prepayment Amount,
such amounts in each case calculated by applying the Applicable Discount, the
Borrower shall prepay such Qualifying Loans ratably among the Qualifying Lenders
based on their respective principal amounts of such Qualifying Loans (subject to
rounding requirements specified by the Administrative Agent). If the aggregate
proceeds required to prepay all Qualifying Loans (disregarding any interest
payable at such time) would be less than the amount of aggregate proceeds
required to prepay the Proposed Discounted Prepayment Amount, such amounts in
each case calculated by applying the Applicable Discount, the Borrower shall
prepay all Qualifying Loans. (v) Each Discounted Voluntary Prepayment shall be
made within five Business Days of the Acceptance Date, without premium or
penalty, upon irrevocable notice substantially in the form of Exhibit I hereto
(each a “Discounted Voluntary Prepayment Notice”), delivered to the
Administrative Agent no later than 1:00 p.m. New York City time, two Business
Days prior to the date of such Discounted Voluntary Prepayment, which notice
shall specify the date and amount of the Discounted Voluntary Prepayment and the
Applicable Discount determined by the Administrative Agent. Upon receipt of any
Discounted Voluntary Prepayment Notice the Administrative Agent shall promptly
notify each relevant Lender thereof. If any Discounted Voluntary Prepayment
Notice is given, the amount specified in such notice shall be due and payable to
the applicable Lenders, subject to the Applicable Discount on the applicable
Loans, on the date specified therein together with accrued interest (on the par
principal amount) to, but not including, such date on the amount prepaid. (vi)
To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding, minimum amounts, Type and Interest Periods and calculation
of Applicable Discount in accordance with Section 2.03(d)(iii) above) reasonably
established by the Administrative Agent and the Borrower. (vii) Prior to the
delivery of a Discounted Voluntary Prepayment Notice, upon written notice to the
Administrative Agent, the Borrower may withdraw its offer to make a Discounted
Voluntary Prepayment pursuant to any Discounted Prepayment Option Notice. (viii)
To the extent the Loans are prepaid pursuant to this Section 2.03(d), scheduled
amortization amounts for the Loans of such Class under Section 2.05 shall be
reduced on a pro rata basis by the principal amount of the Loans so prepaid.
(ix) For the avoidance of doubt, any Loans that are prepaid pursuant to this
Section 2.03(d) shall be deemed canceled immediately upon giving effect to such
prepayment. 2.04 Termination or Reduction of Commitments. The Aggregate
Commitments (other than the Additional Term B Commitment or Additional Term B-1
Commitment) shall be - 46-

GRAPHIC [g207661kk07i012.gif]

 


automatically and permanently reduced to zero on the date of the initial
Borrowing (other than any Incremental Term Loan Commitments, which shall
terminate as provided in the related Additional Credit Extension Amendment). The
Additional Term B Commitment shall be automatically and permanently reduced to
zero upon the making of the Additional Term B Lender’s Additional Term B Loans
pursuant to Section 2.01(a). The Additional Term B-1 Commitment shall be
automatically and permanently reduced to zero upon the making of the Additional
Term B-1 Lender’s Additional Term B-1 Loans pursuant to Section 2.01(b). 2.05
Repayment of Loans. (a) (i) The Borrower shall repay to the Lenders the
aggregate principal amount of all Term B Loans outstanding on the following
dates in the respective amounts set forth opposite such dates (as adjusted from
time to time pursuant to Sections 2.03(a), 2.03(b)(v), 2.03(d)(viii) and
2.12):all Term B Loans that are not Converted Term B Loans on the Amendment No.
4 Effective Date. (b) [Reserved] (c) (b) The Borrower shall repay to the
Administrative Agent for the ratable account of the Lenders with Initial Loans
that are not Converted Initial Loans, all Initial Loans that are not Converted
Initial Loans on the Amendment No. 2 Effective Date. (d) The Borrower shall
repay to the Lenders on each March 31, June 30, September 30 and December 31
prior to the Maturity Date, an aggregate principal amount equal to 0.625% of the
initial principal amount of Term B-1 Loans outstanding on the Amendment No. 4
Effective Date (as adjusted from time to time pursuant to Sections 2.03(a),
2.03(b)(v), 2.03(d)(viii) and 2.12). To the extent not previously paid, all Term
B-1 Loans shall be due and payable on the Maturity Date. - 47-December 31,
2013$905,625 March 31, 2014$905,625 June 30, 2014$905,625 September 30,
2014$905,625 December 31, 2014$905,625 March 31, 2015$905,625 June 30,
2015$905,625 September 30, 2015$905,625 December 31, 2015$905,625 March 31,
2016$905,625 June 30, 2016$905,625 September 30, 2016$905,625 December 31,
2016$905,625 March 31, 2017$905,625 June 30, 2017$905,625 September 30,
2017$905,625 December 31, 2017$905,625 March 31, 2018$905,625 June 30,
2018$905,625 September 30, 2018$905,625 December 31, 2018$905,625 Maturity
DateRemaining outstanding Term B Loan amount

GRAPHIC [g207661kk07i013.gif]

 


(e) (c) Payments or principal on Other Term Loans, Extended Term Loans and
Replacement Loans shall be required as provided in the applicable Additional
Credit Extension Amendment. (f) (d) All repayments pursuant to this Section 2.05
shall (i) be subject to Section 3.05, but shall otherwise be without premium or
penalty and (ii) be accompanied by accrued and unpaid interest on the principal
amount to be paid. 2.06 Interest. (a) Subject to the provisions of Section
2.06(b), (i) each Loan which is a LIBO Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the LIBO Rate for such Interest Period plus the Applicable
Margin; and (ii) each Loan which is a Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Margin. (b) If any
amount owed under this Agreement is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws. Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable upon demand.
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law. 2.07 Fees. The Borrower shall pay to the
Arrangers and the Administrative Agent for their own respective accounts fees in
the amounts and at the times specified in the letter agreements entered into by
the Borrower, the Administrative Agent and the Arrangers. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.
2.08 Computation of Interest and Fees. All computations of interest for Base
Rate Loans when the Base Rate is determined by the Administrative Agent’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.10(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error. 2.09 Evidence of Debt. The Loans made by each Lender
shall be evidenced by one or more accounts or records maintained by the
Administrative Agent in the ordinary course of business. In addition, each
Lender may record in such Lender’s internal records an appropriate notation
evidencing the date and amount of each Loan from such Lender, each payment and
prepayment of principal of any such Loan, and each payment of interest, fees and
other amounts due in connection with the Obligations due to such Lender. The
accounts or records maintained by the Administrative Agent and each Lender - 48-

GRAPHIC [g207661kk07i014.gif]

 


shall be conclusive, absent manifest error, of the amount of the Loans made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans (in addition to such Lender’s accounts
or records). Each Lender may attach schedules to its Note and endorse thereon
the date, Type (if applicable), amount and maturity of its Loans and payments
with respect thereto. Upon receipt of an affidavit of a Lender as to the loss,
theft, destruction or mutilation of such Lender’s Note and upon cancellation of
such Note, the Borrower will issue, in lieu thereof, a replacement Note in favor
of such Lender, in the same principal amount thereof and otherwise of like
tenor. 2.10 Payments Generally; Administrative Agent’s Clawback. (a) General.
All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its share of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be. (b) (i)
Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Loans that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation plus any
administrative processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the - 49-

GRAPHIC [g207661kk07i015.gif]

 


amount so paid shall constitute such Lender’s Loan included in such Borrowing.
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent. (ii) Payments by Borrower; Presumptions by Administrative
Agent. Unless the Administrative Agent shall have received notice from the
Borrower prior to the time at which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation. A notice of
the Administrative Agent to any Lender or the Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error. (c) Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Borrowing set forth in Article IV or in the
applicable Additional Credit Extension Amendment, as applicable, are not
satisfied or waived in accordance with the terms hereof or thereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest. (d) Obligations of Lenders
Several. The obligations of the Lenders hereunder to make Committed Loans and to
make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Committed Loan or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Committed Loan or to make its payment under Section 11.04(c). (e) Funding
Source. Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner. (f) Insufficient Funds. If at any
time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, interest and fees then due
hereunder, such funds shall be applied (i) first, toward payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, toward payment of principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties. 2.11 Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of (a) Obligations due and payable to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations due and payable to such
Lender at such time to (ii) the aggregate amount of the Obligations due and
payable to all Lenders hereunder and - 50-

GRAPHIC [g207661kk07i016.gif]

 


under the other Loan Documents at such time) of payments on account of the
Obligations due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or (b)
Obligations owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations owing (but not due and payable) to all Lenders hereunder and under
the other Loan Parties at such time) of payment on account of the Obligations
owing (but not due and payable) to all Lenders hereunder and under the other
Loan Documents at such time obtained by all of the Lenders at such time, then
the Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations then due
and payable to the Lenders or owing (but not due and payable) to the Lenders, as
the case may be, provided that: (i) if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and (ii) the provisions of this Section 2.11 shall not be
construed to apply to (x) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans to any assignee or participant in accordance with this
Agreement. Each Loan Party consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation. 2.12 Incremental Term Loan Commitments. (a) The
Borrower may, by written notice to the Administrative Agent from time to time,
request Incremental Term Loan Commitments in an amount (excluding any
Incremental Term Loan Commitments in respect of Refinancing Term Loans) not to
exceed the Incremental Term Loan Amount from one or more Incremental Term
Lenders, which may include any existing Lender; provided that each Incremental
Term Lender, if not already a Lender hereunder, shall be subject to the approval
of the Administrative Agent to the extent such consent would be required for an
assignment to such Lender pursuant to Section 11.06(b). Such notice shall set
forth (i) the amount of the Incremental Term Loan Commitments being requested
(which shall be in minimum increments of $1.0 million and a minimum amount of
$5.0 million or such lesser amount equal to the remaining Incremental Term Loan
Amount), (ii) the date on which such Incremental Term Loan Commitments are
requested to become effective, and (iii) whether such Incremental Term Loan
Commitments are commitments to make additional Term Loans or commitments to make
term loans with terms different from the Loans (“Other Term Loans”). (b) The
Borrower and each Incremental Term Lender shall execute and deliver to the
Administrative Agent an Additional Credit Extension Amendment and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Incremental Term Loan Commitment of each Incremental Term Lender. Each
Additional Credit Extension Amendment pursuant to this - 51-

GRAPHIC [g207661kk07i017.gif]

 


Section 2.12 shall specify the terms of the Incremental Term Loans to be made
thereunder; provided that, without the prior written consent of the Required
Lenders, (i) the final maturity date of any Other Term Loans shall be no earlier
than the Maturity Date of the Term B-1 Loans, (ii) the weighted average life to
maturity of the Other Term Loans shall be no shorter than the weighted average
life to maturity of the then already outstanding Term B-1 Loans, (iii) any
Incremental Term Loans shall rank (A) pari passu in right of payment to the
Loans and (B) with respect to security, pari passu with the Term Loans and (iv)
the provisions with respect to payment of interest, original issue discount and
upfront fees shall be as set forth in the applicable Additional Credit Extension
Amendment; provided that if the Yield of any Incremental Term Loans (other than
Refinancing Term Loans) exceeds the Yield of the Term B-1 Loans by more than 50
basis points, then the Applicable Margin for the Term B-1 Loans shall be
increased to the extent required so that the Yield of the Term B-1 Loans is
equal to the Yield of such Incremental Term Loans minus 50 basis points and (v)
all other terms (other than the amortization schedule, which, subject to clauses
(i) and (ii) above, shall be determined by Borrower and the Lenders thereunder)
applicable to any Incremental Term Loans shall either be substantially identical
to the terms applicable to the Term Loans or shall be reasonably satisfactory to
the Administrative Agent. For the avoidance of doubt, no Lender shall have any
obligation to provide any Incremental Term Loan. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Additional Credit
Extension Amendment. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Additional Credit Extension Amendment pursuant to this
Section 2.12, this Agreement and the other Loan Documents shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Term Loan Commitment and the Incremental
Term Loans evidenced thereby. (c) Notwithstanding the foregoing, no Incremental
Term Loan Commitment shall become effective under this Section 2.12 unless (i)
on the date of such effectiveness, the representations and warranties of the
Borrower and each other Loan Party contained in this Agreement and the other
Loan Documents shall be true in all material respects on such date except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, (ii)
no Default or Event of Default shall have occurred or be continuing or would
result therefrom, (iii) calculations shall have been made by the Borrower
demonstrating that, on a Pro Forma Basis, the Consolidated Leverage Ratio
(calculated to exclude the net cash proceeds from such Incremental Term Loan
Commitment) for the Measurement Period most recently ended prior to the date of
such effectiveness is no greater than 4.00 to 1.00, (iv) the Administrative
Agent shall have received (with sufficient copies for each of the Incremental
Term Lenders) an officer’s certificate executed by a Responsible Officer of the
Borrower certifying as to compliance with preceding clauses (i) and (ii) and
containing the calculations (in reasonable detail) required by preceding clause
(iii), together with (unless otherwise specified in the applicable Additional
Credit Extension Amendment) legal opinions, board resolutions and other closing
certificates reasonably requested by the Administrative Agent and consistent
with those delivered on the Closing Date under Section 4.01, (v) all fees and
expenses owing to the Administrative Agent or the Incremental Term Lenders in
connection with such Incremental Term Loan Commitment shall have been paid, (vi)
the Additional Credit Extension Amendment and any other documents entered into
in connection therewith shall be reasonably satisfactory to the Administrative
Agent. (d) Each of the parties hereto hereby agrees that the Administrative
Agent may, in consultation with the Borrower, take any and all action as may be
reasonably necessary to ensure that all Incremental Term Loans (other than Other
Term Loans), when originally made, are included in each Borrowing of outstanding
Loans on a pro rata basis. This may be accomplished by requiring each
outstanding LIBO Rate Borrowing to be converted into a Base Rate Borrowing on
the date of each Incremental Term Loan, or by allocating a portion of each
Incremental Term Loan to each outstanding - 52-

GRAPHIC [g207661kk07i018.gif]

 


LIBO Rate Loan on a pro rata basis. Any conversion of LIBO Rate Loans to Base
Rate Loans required by the preceding sentence shall be subject to Section 3.05.
If any Incremental Term Loan is to be allocated to an existing Interest Period
for a LIBO Rate Borrowing, then the interest rate thereon for such Interest
Period and the other economic consequences thereof shall be as set forth in the
applicable Additional Credit Extension Amendment. In addition, to the extent any
Incremental Term Loans are not Other Term Loans, the scheduled amortization
payments under Section 2.05(a)(i or 2.05(c) required to be made after the making
of such Incremental Term Loans shall be ratably increased by the aggregate
principal amount of such Incremental Term Loans. 2.13 Extended Term Loans. (a)
The Borrower may at any time and from time to time request that all or a portion
of the Loans of any Class in an aggregate principal amount of not less than
$50.0 million (or, if less, all remaining Term Loans of such Class) (an
“Existing Term Loan Class”) be converted to extend the scheduled maturity
date(s) of any payment of principal with respect to all or a portion of any
principal amount of such Loans (any such Loans which have been so converted,
“Extended Term Loans”) and to provide for other terms consistent with this
Section 2.13. In order to establish any Extended Term Loans, the Borrower shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders under the Existing Term Loan Class) (an “Extension
Request”) setting forth the proposed terms of the Extended Term Loans to be
established, which shall be consistent with the Loans under the Existing Term
Loan Class from which such Extended Term Loans are to be converted except that:
(i) all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Loans of such Existing Term Loan Class
to the extent provided in the applicable Additional Credit Extension Amendment;
(ii) the interest margins with respect to the Extended Term Loans may be
different than the Applicable Margin for the Loans of such Existing Term Loan
Class and upfront fees may be paid to the Extending Term Lenders to the extent
provided in the applicable Additional Credit Extension Amendment; and (iii) the
Additional Credit Extension Amendment may provide for other covenants and terms
that apply only after the final maturity date of all then outstanding Loans. (b)
Any Extended Term Loans converted pursuant to any Extension Request shall be
designated a series of Extended Term Loans for all purposes of this Agreement;
provided that, subject to the limitations set forth in clause (a) above, any
Extended Term Loans converted from an Existing Term Loan Class may, to the
extent provided in the applicable Additional Credit Extension Amendment and
consistent with the requirements set forth above, be designated as an increase
in any previously established Class of Loans. (c) The Borrower shall provide the
applicable Extension Request at least five (5) Business Days prior to the date
on which Lenders under the applicable Existing Term Loan Class are requested to
respond. No Lender shall have any obligation to agree to have any of its Loans
of any Existing Term Loan Class converted into Extended Term Loans pursuant to
any Extension Request. Any Lender wishing to have all or a portion of its Loans
under the Existing Term Loan Class subject to such Extension Request (such
Lender an “Extending Term Lender”) converted into Extended Term Loans shall
notify the Administrative Agent (an “Extension Election”) on or prior to the
date specified in such - 53-

GRAPHIC [g207661kk07i019.gif]

 


Extension Request of the amount of its Loans under the Existing Term Loan Class
which it has elected to request be converted into Extended Term Loans (subject
to any minimum denomination requirements reasonably imposed by the
Administrative Agent and acceptable to the Borrower). In the event that the
aggregate amount of Loans under the Existing Term Loan Class subject to
Extension Elections exceeds the amount of Extended Term Loans requested pursuant
to an Extension Request, Loans of the Existing Term Loan Class subject to
Extension Elections shall be converted to Extended Term Loans on a pro rata
basis based on the amount of Loans included in each such Extension Election
(subject to any minimum denomination requirements reasonably imposed by the
Administrative Agent and acceptable to the Borrower). (d) Extended Term Loans
shall be established pursuant to an Additional Credit Extension Amendment to
this Agreement among the Borrower, the Administrative Agent and each Extending
Term Lender which shall be consistent with the provisions set forth above (but
which shall not require the consent of any other Lender other than those
consents required pursuant to this Agreement). Each Additional Credit Extension
Amendment shall be binding on the Lenders, the Loan Parties and the other
parties hereto. In connection with any Additional Credit Extension Amendment,
the Loan Parties and the Administrative Agent shall enter into such amendments
to the Collateral Documents as may be reasonably requested by the Administrative
Agent (which shall not require any consent from any Lender other than those
consents provided pursuant to this Agreement) in order to ensure that the
Extended Term Loans are provided with the benefit of the applicable Collateral
Documents and shall deliver such other documents, certificates and opinions of
counsel in connection therewith as may be reasonably requested by the
Administrative Agent. No Lender shall be under any obligation to provide any
Extended Term Loan. (e) The provisions of this Section 2.13 shall override any
provision of Section 11.01 to the contrary. 2.14 Loan Repricing Protection. In
the event that the Borrower, on or prior to the date that is sixtwelve months
after the Amendment No. 24 Effective Date (x) prepays, refinances, substitutes
or replaces any Term B-1 Loans in connection with a Repricing Transaction
(including, for avoidance of doubt, any prepayment made pursuant to Section
2.03(b)(iii) that constitutes a Repricing Transaction) or (y) effects any
amendment of this Agreement resulting in a Repricing Transaction, the Borrower
shall pay to the Administrative Agent, for the account of each of the applicable
Lenders, (I) in the case of clause (x), a prepayment premium of 1.00% of the
aggregate principal amount of the Term B-1 Loans of such Lender so prepaid,
refinanced, substituted or replaced and (II) in the case of clause (y), a fee
equal to 1.00% of the aggregate principal amount of the applicable Term B-1
Loans of such Lender outstanding immediately prior to such amendment. Such
amounts shall be due and payable on the date of effectiveness of such Repricing
Transaction. ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 3.01 Taxes. (a)
Payments Free of Taxes. Any and all payments by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document shall be made free
and clear of and without reduction or withholding for any Tax unless required by
applicable Law, provided that if any Loan Party or any other withholding agent
shall be required by applicable Law to deduct any Indemnified Taxes (including
any Other Taxes) from such payments, then (i) the sum payable by the Loan Party
shall be increased as necessary so that after making all required deductions
(including - 54-

GRAPHIC [g207661kk07i020.gif]

 


 

deductions applicable to additional sums payable under this Section 3.01) the
Administrative Agent or any Lender, as the case may be, receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
applicable withholding agent shall make such deductions and (iii) the applicable
withholding agent shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Law. For purposes of this
Section 3.01, any payments by the Administrative Agent to a Lender of any
amounts received by the Administrative Agent from any Loan Party on behalf of
such Lender shall be treated as a payment from the Loan Party to such Lender.
(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Law. (c)
Indemnification by the Loan Parties. The Loan Parties shall, jointly and
severally, indemnify the Administrative Agent and each Lender, within 10 days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) paid by the
Administrative Agent or such Lender, as the case may be, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. (d) Evidence of
Payments. As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the applicable Loan Party to a Governmental Authority, the applicable
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent. (e) Status of Foreign
Lenders. To the extent it is legally entitled to do so, any Foreign Lender that
is entitled to an exemption from or reduction of withholding tax under the law
of the jurisdiction in which the applicable Loan Party is resident for tax
purposes, or any treaty to which such jurisdiction is a party, with respect to
payments hereunder or under any other Loan Document shall deliver to the Loan
Parties (with a copy to the Administrative Agent), at the time or times
prescribed by applicable Law or reasonably requested by the Loan Parties or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Loan Parties or the Administrative Agent, shall deliver such
other documentation prescribed by applicable Law or reasonably requested by the
Loan Parties or the Administrative Agent as will enable the Loan Parties or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Each Lender shall,
whenever a lapse in time or change in circumstances renders such documentation
(including any specific documentation required below in this Section 3.01(e) or
Section 3.01(f)) obsolete, expired or inaccurate in any material respect,
deliver promptly to the Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent that it is legally unable to do so. Without limiting
the generality of the foregoing, any Foreign Lender, to the extent it is legally
entitled to do so, shall deliver to the Loan Parties and the Administrative
Agent (in such number - 55-

GRAPHIC [g207661kk09i001.gif]

 


of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the request of the Loan Parties or the Administrative
Agent, but only if such Foreign Lender is legally entitled to do so), whichever
of the following is applicable: (i) duly completed copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E, as applicable, claiming eligibility for
benefits of an income tax treaty to which the United States is a party, (ii)
duly completed copies of Internal Revenue Service Form W-8ECI, (iii) in the case
of a Foreign Lender claiming the benefits of the exemption for portfolio
interest under section 881(c) of the Code, (A) a certificate substantially in
the form of Exhibit J-1, Exhibit J-2, Exhibit J-3 and Exhibit J-4 (each such
certificate, a “U.S. Tax Certificate”) and (B) duly completed copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E, as applicable, (iv) to the extent a
Foreign Lender is not the beneficial owner of any obligations of the Loan
Parties hereunder (for example, where the Foreign Lender is a partnership or
participating Lender granting a typical participation), duly completed copies of
Internal Revenue Service Form W-8IMY, accompanied by a Form W-8ECI, W-8BEN,
W-8BEN-E, U.S. Tax Compliance Certificate, Form W-9 or Form W-8IMY from each
beneficial owner, as applicable, or (v) two properly completed and duly signed
original copies of any other form prescribed by applicable U.S. federal income
tax laws (including the Treasury Regulations) as a basis for claiming a complete
exemption from, or a reduction in, U.S. federal withholding tax on any payments
to such Lender under the Loan Documents. (f) Status of Non-Foreign Lenders. Any
Lender that is not a Foreign Lender shall deliver to the Loan Parties and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the request of the Loan
Parties or the Administrative Agent), executed originals of Internal Revenue
Service Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax. (g) FATCA. If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Loan Parties and the
Administrative Agent at the time or times prescribed by Law and at such time or
times reasonably requested by the Loan Parties or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Loan Parties or the Administrative Agent as may be necessary
for the Loan Parties and the Administrative Agent to comply with their
obligations under FATCA and to determine whether such Lender has complied with
such Lender’s obligations under FATCA or to determine the amount, if any, to
deduct and withhold from such payment. Solely for purposes of this clause (g),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement. - 56-

GRAPHIC [g207661kk09i002.gif]

 


(h) Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by the applicable Loan Party or with respect to which the applicable
Loan Party has paid additional amounts pursuant to this Section 3.01, it shall
pay to the Loan Parties an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Loan Parties
under this Section 3.01 with respect to the Indemnified Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses (including any
Taxes) of the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the applicable Loan Party,
upon the request of the Administrative Agent or such Lender, agree to repay the
amount paid over to such Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent or such Lender if the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Loan Parties or any other Person. 3.02 Illegality. If any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for any Lender or its applicable
Lending Office to make, maintain or fund LIBO Rate Loans, or to determine or
charge interest rates based upon the LIBO Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue LIBO Rate Loans or to convert
Base Rate Loans to LIBO Rate Loans shall be suspended until such Lender notifies
the Administrative Agent and the Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all LIBO Rate Loans of such Lender to Base
Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such LIBO Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBO Rate
Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted. 3.03 Inability to
Determine Rates. If the Administrative Agent (in the case of clause (a) or (b)
below) or the Required Lenders (in the case of clause (c)) determine that for
any reason in connection with any request for a LIBO Rate Loan or a conversion
to or continuation thereof that (a) Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such LIBO Rate Loan, (b) adequate and reasonable means do not
exist for determining the LIBO Rate for any requested Interest Period with
respect to a proposed LIBO Rate Loan, or (c) the LIBO Rate for any requested
Interest Period with respect to a proposed LIBO Rate Loan does not adequately
and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain LIBO Rate Loans
shall be suspended until the Administrative Agent (upon the instruction of the
Required Lenders in the case of clause (c)) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of LIBO Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans in the amount specified therein. - 57-

GRAPHIC [g207661kk09i003.gif]

 


3.04 Increased Costs; Reserves on LIBO Rate Loans. (a) Increased Costs
Generally. If any Change in Law shall: (i) impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e)); (ii) subject any Lender to any Taxes (other
than (A) Indemnified Taxes covered in Section 3.01, or (B) Excluded Taxes) with
respect to this Agreement or any Loan made by it; or (iii) impose on any Lender
or the London interbank market any other condition, cost or expense affecting
this Agreement or LIBO Rate Loans made by such Lender; and the result of any of
the foregoing shall be to increase the cost to such Lender of making or
maintaining any LIBO Rate Loan (or of maintaining its obligation to make any
such Loan), or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered. (b) Capital Requirements. If any Lender
determines that any Change in Law affecting such Lender or any Lending Office of
such Lender or such Lender’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement, the Commitments of such Lender or the Loans
made by such Lender, to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such holding company for any such reduction suffered. (c)
Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section 3.04, in
reasonable detail sufficient to allow the Borrower to verify such calculation,
and delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof. (d) Delay in Requests. Failure or delay on
the part of any Lender to demand compensation pursuant to the foregoing
provisions of this Section 3.04 shall not constitute a waiver of such Lender’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender pursuant to the foregoing provisions of this
Section 3.04 for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof). - 58-

GRAPHIC [g207661kk09i004.gif]

 


(e) Reserves on LIBO Rate Loans. The Borrower shall pay to each Lender, as long
as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each LIBO Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice. 3.05 Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense actually incurred by it as a result of: (a) any continuation,
conversion, payment or prepayment of any Loan other than a Base Rate Loan on a
day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise); (b)
any failure by the Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Loan other than a
Base Rate Loan on the date or in the amount notified by the Borrower; or (c) any
assignment of a LIBO Rate Loan on a day other than the last day of the Interest
Period therefor as a result of a request by the Borrower pursuant to Section
11.13; including any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained, but excluding
loss of anticipated profits. The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing. For
the avoidance of doubt, notwithstanding the foregoing, no Lender shall demand,
and the Borrower shall not be obliged to make, any funding loss payments
pursuant to this Section 3.05 with respect to the payment of accrued interest on
the Amendment No. 24 Effective Date with respect to the Converted InitialTerm B
Loans. For purposes of calculating amounts payable by the Borrower to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
LIBO Rate Loan made by it at the LIBO Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such LIBO Rate Loan was in
fact so funded. 3.06 Mitigation Obligations; Replacement of Lenders. (a)
Designation of a Different Lending Office. If any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender gives a notice pursuant to Section
3.02, then such Lender shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as - 59-

GRAPHIC [g207661kk09i005.gif]

 


applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b) Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, or if any Lender is a Defaulting Lender, the Borrower may replace such
Lender in accordance with Section 11.13. 3.07 Survival. All of the Borrower’s
obligations under this Article III shall survive termination of the Aggregate
Commitments and repayment of all other Obligations hereunder. ARTICLE IV
CONDITIONS PRECEDENT TO BORROWINGS 4.01 Conditions of Initial Borrowing. The
obligation of each Lender to make its Term Loan hereunder on the Closing Date is
subject to the prior or substantially concurrent satisfaction or waiver pursuant
to Section 11.01 of the following conditions: (a) The Administrative Agent’s
receipt of the following, each in form and substance reasonably satisfactory to
the Administrative Agent: (i) executed counterparts of this Agreement and the
Perfection Certificate by each of the parties thereto; (A) the Security
Agreement and the Pledge Agreement, each duly executed by each Loan Party party
thereto, together with: (B) the certificate representing the Pledged Equity
referred to in the Swedish Pledge Agreement accompanied by an undated stock
power executed in blank or endorsement (to the extent not previously delivered
to the Administrative Agent), (C) UCC financing statements in form satisfactory
to the Administrative Agent for filing under the Uniform Commercial Code of all
jurisdictions in which any Loan Party is organized, and (D) evidence that all
other action that the Administrative Agent may deem necessary or desirable in
order to perfect the Liens created under the Collateral Documents has been taken
(including receipt of duly executed payoff letters and UCC-3 termination
statements); (ii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party; - 60-

GRAPHIC [g207661kk09i006.gif]

 


(iii) good standing or active status certificates, as applicable, of each Loan
Party in its jurisdiction of organization and, to the extent reasonably
requested by the Administrative Agent, bring-down good standing or active status
certificates, as applicable; (iv) an opinion (A) of Latham & Watkins LLP,
counsel to the Loan Parties and (B) Swedish counsel to the Loan Parties, each in
form and substance reasonably satisfactory to the Administrative Agent; (v) a
certificate signed by a Responsible Officer of the Borrower certifying that the
conditions specified in Sections 4.01(d) and (e) have been satisfied; (vi) a
certificate signed by a Responsible Officer of the Borrower certifying that,
after giving effect to the Transaction, the Loan Parties on a Consolidated basis
are Solvent; (vii) certificates of insurance naming the Collateral Agent, on
behalf of the Lenders, as an additional insured or loss payee, as the case may
be, under all insurance policies maintained with respect to the assets and
properties of the Loan Parties that constitute Collateral as may be requested by
the Administrative Agent; (viii) a copy of the ABL Credit Agreement executed by
the parties thereto; (ix) parties thereto; executed counterparts of the
Intercreditor Agreement from each of the (x) results of searches or other
evidence reasonably satisfactory to the Collateral Agent (in each case dated as
of a date reasonably satisfactory to the Collateral Agent) indicating the
absence of Liens on the assets of the Loan Parties, except for Permitted Liens
and Liens for which termination statements and releases or subordination
agreements are being tendered on the Closing Date; and (xi) duly executed payoff
letter, in form and substance reasonably satisfactory to it, confirming that the
Existing Term Loan Facility has been, or concurrently with the Closing Date is
being, terminated and all Liens securing obligations thereunder have been, or
concurrently with the Closing Date are being released; and (xii) such other
certificates, documents, consents or opinion as the Administrative Agent may
reasonably require. (b) Evidence satisfactory to the Administrative Agent that
the Existing ABL Facility has been, or concurrently with the Closing Date is
being, terminated and all Liens securing obligations thereunder have been, or
concurrently with the Closing Date are being, released. (c) Evidence
satisfactory to the Administrative Agent that the Existing Mezzanine Notes have
been, or concurrently with the Closing Date are being repaid. (d) The
representations and warranties of the Borrower and each other Loan Party shall
be true and correct on and as of the Closing Date, except to the extent that
such - 61-

GRAPHIC [g207661kk09i007.gif]

 


representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date. (e) No Default
shall exist or would result from such proposed Term Loan or from the application
of the proceeds thereof. (f) The Administrative Agent shall have received a
Committed Loan Notice in accordance with the requirements hereof. (g) The
Lenders shall have received, to the extent requested, all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act. Without limiting the generality of the provisions of Section 9.07,
for purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto. ARTICLE V REPRESENTATIONS AND WARRANTIES Each of the Loan
Parties represents and warrants to the Administrative Agent and the Lenders
that: 5.01 Existence, Qualification and Power. Each Loan Party and each of its
Restricted Subsidiaries (a) is duly organized or formed, validly existing and,
as applicable, in good standing or of active status under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, permits, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
as currently conducted or proposed to be conducted, and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing or of
active status under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Schedule
5.01 annexed hereto sets forth, as of the Closing Date, each Loan Party’s name
as it appears in official filings in its state of incorporation or organization,
its state of incorporation or organization, organization type, organization
number, if any, issued by its state of incorporation or organization and its
Federal employer identification number. 5.02 Authorization; No Contravention.
The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is or is to be a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of such Person’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
(or the requirement to create) any Lien under, or require any payment to be made
under (i) any Contractual Obligation or Material Indebtedness to which such
Person is a party or affecting such Person or the properties of such Person or
any of the Restricted Subsidiaries or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any applicable Law, except in the - 62-

GRAPHIC [g207661kk09i008.gif]

 


case of clause (b) or (c), to the extent that such conflict, breach,
contravention or violation could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. 5.03 Governmental
Authorization; Other Consents. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority or
any other Person is necessary or required in connection with the execution,
delivery or performance by, or enforcement against, any Loan Party of this
Agreement or any other Loan Document or the ABL Loan Documents, except for (a)
filings necessary to perfect the Liens on the Collateral granted by the Loan
Parties pursuant to the Collateral Documents, (b) the approvals, consents,
exemptions, authorizations, actions, notices and filings that have been duly
obtained, taken, given or made and are in full force and effect and (c) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make would not reasonable be expected
to have, individually or in the aggregate, a Material Adverse Effect. 5.04
Binding Effect. This Agreement and each other Loan Document, when delivered
hereunder, will have been, duly executed and delivered by each Loan Party that
is party thereto. This Agreement and each other Loan Document when so delivered
will constitute, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. 5.05 Financial Statements; No Material Adverse Effect; No Internal
Control Event. (a) The Audited Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (ii) fairly present in all
material respects the financial condition of the Borrower and the Restricted
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein. (b)
Since February 27, 2011, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect. (c) The Consolidated forecasted balance
sheet, statements of income and cash flows of Holdings and its Subsidiaries
delivered pursuant to Section 4.01 or Section 6.01, when taken as a whole, were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were reasonable in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, a
reasonable estimate of the Borrower’s and its Subsidiaries future financial
condition and performance (it being understood that (i) no forecasts are to be
viewed as facts, (ii) any forecasts are subject to significant uncertainties and
contingencies, (iii) no assurance can be given that any particular forecasts
will be realized and (iv) actual results may differ and such differences may be
material). 5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Loan Parties threatened at law, in
equity, in arbitration or before any Governmental Authority, by or against
Holdings or any of its Restricted Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or (b) would reasonably be expected to have a
Material Adverse Effect. - 63-

GRAPHIC [g207661kk09i009.gif]

 


5.07 Ownership of Property; Liens; Investments. (a) Each Loan Party and each of
the Restricted Subsidiaries has good record, marketable and insurable title in
fee simple to all owned Real Estate necessary or used in the ordinary conduct of
its business, except for such defects in title as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. Each
Loan Party and each of the Restricted Subsidiaries has good record and
marketable title to, or valid leasehold interests in, all personal property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. No Mortgage encumbers improved owned
Real Estate that is located in an area that has been identified by the Secretary
of Housing and Urban Development as an area having special flood hazards within
the meaning of the National Flood Insurance Act of 1968 unless flood insurance
has been obtained in accordance with Section 6.07(b). (b) The properties and
assets of each Loan Party and each of the Restricted Subsidiaries are subject to
no Liens, other than (i) with respect to Mortgaged Property, Permitted
Encumbrances and (ii) with respect to all other properties and assets, Permitted
Liens. (c) Schedule 5.07(c) sets forth a complete and accurate list as of the
Closing Date of all Real Estate owned by each Loan Party and each of the
Restricted Subsidiaries showing the street address, county or other relevant
jurisdiction, state, record owner and book and estimated fair value thereof. (d)
(i) Schedule 5.07(d)(i) sets forth a complete and accurate list of all Leases
under which any Loan Party is the lessee, as of the Closing Date showing the
street address, county or other relevant jurisdiction, state, lessor, lessee and
expiration date. (ii) Schedule 5.07(d)(ii) sets forth a complete and accurate
list of all leases of Real Estate under which any Loan Party is the lessor as of
the Closing Date showing the street address, county or other relevant
jurisdiction, state, lessor, lessee, expiration date and annual rental cost
thereof. (e) Schedule 5.07(e) sets forth a complete and accurate list of all
Investments held by any Loan Party or any Restricted Subsidiary of a Loan Party
on the date hereof, showing as of the date hereof the amount, obligor or issuer
and maturity, if any, thereof. 5.08 Environmental Matters. (a) Neither any Loan
Party nor any Restricted Subsidiary (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any Environmental
Permit, (ii) has become subject to any Environmental Liability, (iii) has
received notice of any claim with respect to any Environmental Liability or (iv)
knows of any basis for any Environmental Liability, except, in each case, as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. (b) Except as would not reasonably be expected to
result in a Material Adverse Effect, (i) none of the properties currently or, to
the knowledge of the Loan Parties, formerly owned, leased, or operated by any
Loan Party or any Restricted Subsidiary is listed or, to the knowledge of the
Loan Parties, proposed for listing on the NPL or on the CERCLIS or any analogous
foreign, state or local list or is adjacent to any such property; (ii) none of
the properties to which any Loan Party or any Restricted Subsidiary has,
directly or indirectly, transported or arranged for the transportation of any
Hazardous Materials, is listed or, to the knowledge of the Loan Parties,
proposed for listing on the NPL or on the CERCLIS or any analogous foreign,
state or local list; (iii) there are no and, to the knowledge - 64-

GRAPHIC [g207661kk09i010.gif]

 


of the Loan Parties, never have been any underground or above-ground storage
tanks or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned, leased, or operated by any Loan Party or any
Restricted Subsidiary or, to the knowledge of the Loan Parties, on any property
formerly owned, leased, or operated by any Loan Party or any Restricted
Subsidiary; (iv) there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any Restricted
Subsidiary; and (v) Hazardous Materials have not been Released, discharged or
disposed of on any property currently or, to the knowledge of the Loan Parties,
formerly owned, leased, or operated by any Loan Party or any Restricted
Subsidiary. (c) (i) Neither any Loan Party nor any Restricted Subsidiary is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened Release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law, except as would not reasonably be
expected to result in a Material Adverse Effect; and (ii) all Hazardous
Materials generated, used, treated, handled, stored, or transported by, or on
behalf of, any Loan Party or any Restricted Subsidiary have been disposed of in
a manner which would not reasonably expected to result in a Material Adverse
Effect. 5.09 Taxes. The Loan Parties and their Restricted Subsidiaries have
filed all material Tax returns and reports required to be filed, and have paid
all Taxes levied or imposed upon them or their properties, income or assets
otherwise due and payable and have satisfied all of their Tax withholding
obligations, except (i) Taxes which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP and which contest effectively
suspends the collection of the contested obligation and the enforcement of any
Lien securing such obligation and (ii) any Tax return, report or Taxes, the
failure to file or to pay, as the case may be, would not reasonably be expected
to, individually or in the aggregate, have a Material Adverse Effect. There is
no proposed Tax deficiency or assessment known to any Loan Party against the
Loan Party or any Subsidiary that would, if made, individually or in the
aggregate, have a Material Adverse Effect. Except as could not reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect, each Loan Party and each of its Subsidiaries has made adequate
provisions in accordance with GAAP for all Taxes not yet due and payable. 5.10
ERISA Compliance. (a) Except as could not reasonably be expected to result in a
Material Adverse Effect, (i) each Plan is in compliance with its terms and the
applicable provisions of ERISA and the Code, (ii) each Plan that is intended to
qualify under Section 401(a) of the Code has received a favorable determination
letter from the IRS or an application for such a letter is currently being
processed by the IRS with respect thereto and, to the knowledge of the Borrower,
nothing has occurred which could reasonably be expected to prevent, or cause the
loss of, such qualification, and (iii) Holdings, the Borrower and each ERISA
Affiliate have made all required contributions to each Pension Plan, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Pension
Plan. (b) There are no pending or, to the knowledge of the Loan Parties,
threatened claims (other than claims for benefits in the normal course), actions
or lawsuits, or action by any Governmental Authority, with respect to any Plan
that could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. There has been no nonexempt “prohibited transaction”
(as defined in - 65-

GRAPHIC [g207661kk09i011.gif]

 


Section 406 of ERISA and Section 4975 of the Code) or violation of the fiduciary
responsibility rules by Holdings or the Borrower with respect to any Plan that,
individually or in the aggregate, has resulted or could reasonably be expected
to result in a Material Adverse Effect. (c) Except as could not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect:
(i) no ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability as of the most recent valuation
date for such Pension Plan; (iii) none of Holdings, the Borrower or any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) none of Holdings, the Borrower
or any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) none of Holdings,
the Borrower or any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA. (d) Except as would not reasonably
be expected to result in a Material Adverse Effect: (i) each Foreign Plan has
been maintained in compliance with its terms and with the requirements of any
and all applicable laws, statutes, rules, regulations and orders and has been
maintained, where required, in good standing with applicable regulatory
authorities; (ii) none of Holdings, the Borrower or any Restricted Subsidiary
have incurred any obligation in connection with the termination of or withdrawal
from any Foreign Plan; and (iii) the present value of the accrued benefit
liabilities (whether or not vested) under each Foreign Plan which is funded,
determined as of the end of the most recently ended Fiscal Year of Holdings, the
Borrower or any Restricted Subsidiary (based on the actuarial assumptions used
for purposes of the applicable jurisdiction’s financial reporting requirements),
did not exceed the current value of the assets of such Foreign Plan (and for
each Foreign Plan which is not funded, the obligations of such Foreign Plan are
properly accrued). 5.11 Subsidiaries; Equity Interests; Loan Parties. As of the
Closing Date, no Loan Party has any Subsidiaries other than those specifically
disclosed in Part (a) of Schedule 5.11, and all of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and
non-assessable and are owned by a Loan Party in the amounts specified on Part
(a) of Schedule 5.11 free and clear of all Liens except those created under the
Collateral Documents and the ABL Loan Documents and the Swedish Credit Facility
and any nonconsensual Lien that is permitted under Section 7.01. As of the
Closing Date no Loan Party has any equity investments in any other corporation
or entity other than those specifically disclosed in Part (b) of Schedule 5.11.
5.12 Margin Regulations; Investment Company Act. (a) None of the proceeds of the
Loans shall be used in any manner that would result in a violation of
Regulations T, U or X of the FRB. (b) None of the Loan Parties or any Restricted
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940. 5.13 Disclosure. No written report,
financial statement, certificate or other information (including the Information
Memorandum) furnished by or on behalf of the Loan Parties to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished), taken as a whole, contains any material - 66-

GRAPHIC [g207661kk09i012.gif]

 


misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, the Loan Parties represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time. 5.14 Compliance with Laws. Each Loan Party and each Restricted Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. 5.15 Intellectual Property;
Licenses, Etc.Each Loan Party and each of its Restricted Subsidiaries own, or
possess the right to use, all of the Intellectual Property that are reasonably
necessary for the operation of their respective businesses, except as would not
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, and Schedule 5.15 sets forth a complete and accurate list of all
such Intellectual Property owned by each Loan Party and each of its Restricted
Subsidiaries which are registered with the United States Patent and Trademark
Office and United States Copyright Office. To the knowledge of the Borrower, no
slogan or other advertising or other material or patent, trademark or copyright
now employed by any Loan Party or any of its Restricted Subsidiaries infringes
upon any Intellectual Property right held by any other Person, except to the
extent that any such infringement could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Except as
set forth on Schedule 5.15, no claim or litigation regarding any of the
foregoing is pending or, to the knowledge of the Loan Parties, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect. 5.16 Solvency. On a Consolidated basis, after
giving effect to the Transaction, the Loan Parties are Solvent. 5.17 Casualty,
Etc.Neither the businesses nor the properties of any Loan Party or any of the
Restricted Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. 5.18 Labor Matters. There are no
strikes, lockouts, slowdowns or other material labor disputes against any Loan
Party pending or, to the knowledge of any Loan Party, threatened that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. To the knowledge of the Borrower and Holdings, (i) the
hours worked by and payments made to employees of the Loan Parties comply in all
material respects with the Fair Labor Standards Act and any other applicable
Federal, state, local or foreign Law dealing with such matters, (ii) no Loan
Party has incurred any material liability or obligation under the Worker
Adjustment and Retraining Act or similar state Law and (iii) all payments due
from any Loan Party, or for which any claim may be made against any Loan Party,
on account of wages and employee health and welfare insurance and other
benefits, have been paid or properly accrued in all material respects in
accordance with GAAP as a liability on the books of such Loan Party. There are
no representation proceedings pending or, to any Loan Party’s knowledge,
threatened to be filed with the National Labor Relations Board, and no labor
organization or group of employees of any Loan Party has made a pending demand
for recognition except those that could not reasonably be expected to have a
Material Adverse Effect. There are no complaints, unfair labor practice charges,
grievances, arbitrations, unfair employment practices charges or any other
claims or complaints - 67-

GRAPHIC [g207661kk09i013.gif]

 


against any Loan Party pending or, to the knowledge of any Loan Party,
threatened to be filed with any Governmental Authority or arbitrator based on,
arising out of, in connection with, or otherwise relating to the employment or
termination of employment of any employee of any Loan Party except those that
could not reasonably be expected to have a Material Adverse Effect. 5.19
Collateral Documents. The provisions of the Collateral Documents are effective
to create in favor of the Collateral Agent for the benefit of the Credit Parties
a legal, valid and enforceable First Priority Lien or Second Priority Lien, as
applicable (subject to Permitted Liens), on all right, title and interest of the
respective Loan Parties in the Collateral described therein, and (i) when all
appropriate filings or recordings are made in the appropriate offices as may be
required under applicable law and (ii) upon the taking of possession or control
by the Collateral Agent of such Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Collateral Agent to the extent required by any
Collateral Document), such Collateral Document will constitute fully perfected
Liens on, and security interests in, all right, title and interest of the Loan
Parties in such Collateral. Prior to the satisfaction of the Discharge of ABL
Obligations, the representations made in this Section 5.19 with respect to
possession or control of any Collateral on which there is a Second Priority Lien
by the Collateral Agent shall be deemed to refer to the possession or control of
such Collateral by the collateral agent for the ABL Facility (holding for the
benefit of the Collateral Agent for the Credit Parties). 5.20 USA PATRIOT Act.
To the extent applicable, each of Holdings and its Restricted Subsidiaries is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto and (ii) the USA
PATRIOT Act. No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended. ARTICLE VI AFFIRMATIVE
COVENANTS So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied (other than (i)
any indemnity obligation for unasserted claims that by its terms survives the
termination of this Agreement and (ii) Obligations under Other Liabilities), the
Borrower shall, and shall (except in the cases of the covenants set forth in
Sections 6.01, 6.02 and 6.03) cause each Restricted Subsidiary to: 6.01
Financial Statements and Other Reports. Deliver to the Administrative Agent, in
form and detail reasonably acceptable to the Administrative Agent: (a) as soon
as available, but in any event within 105 days after the end of each Fiscal Year
of Holdings, a Consolidated balance sheet of Holdings and its Subsidiaries as at
the end of such Fiscal Year, and the related Consolidated statements of income
or operations, shareholders’ equity (if available) and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of Ernst & Young LLP or
another Registered Public Accounting Firm of nationally recognized standing
reasonably satisfactory to the Administrative Agent, which report and opinion
shall be prepared in - 68-

GRAPHIC [g207661kk09i014.gif]

 


accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit; (b) as soon as available, but in any
event within 50 days after the end of each of the first three Fiscal Quarters of
each Fiscal Year of Holdings (commencing with the Fiscal Quarter ending May 26,
2012), a Consolidated balance sheet of Holdings and its Subsidiaries as at the
end of such Fiscal Quarter, and the related Consolidated statements of income or
operations and cash flows for such Fiscal Quarter and for the portion of
Holdings’ Fiscal Year then ended, setting forth in each case in comparative form
the figures for the corresponding Fiscal Quarter of the previous Fiscal Year and
the corresponding portion of the previous Fiscal Year and to the figures as set
forth in the projections delivered pursuant to Section 6.01(c), all in
reasonable detail, certified by a Responsible Officer on behalf of Holdings as
fairly presenting in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows of Holdings and its Subsidiaries
in accordance with GAAP, subject only to normal year-end audit adjustments,
including, but not limited to, purchase accounting adjustments, and the absence
of footnotes; provided that, simultaneously with the delivery of the financial
statements for the Fiscal Quarter ending July 2, 2016, the Borrower shall
deliver to the Administrative Agent Consolidated statements of income or
operations and cash flows of Holdings and its Subsidiaries for the Transition
Period, together with the related information for the Transition Period required
pursuant to clause (d) below; (c) as soon as available, but in any event no
later than 60 days after the end of each Fiscal Year of Holdings commencing at
the end of the Fiscal Year ending February 23, 2013, an annual budget of
Holdings and its Subsidiaries on a Consolidated basis for the following Fiscal
Year, as customarily prepared by management of the Loan Parties for its internal
use of Holdings and its Subsidiaries; and (d) simultaneously with the delivery
of each set of financial statements referred to in Section 6.01(a) and Section
6.01(b) above, the related consolidating financial statements reflecting the
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries and
variable interest entities (if any) from such financial statements and a
management narrative report providing reasonable detail on the financial results
of Holdings for the period covered by such financial statements compared to the
corresponding prior year period and the key factors (as determined in good faith
by the Borrower) causing such changes. 6.02 Certificates; Other Information.
Deliver to the Administrative Agent, in form and detail reasonably satisfactory
to the Administrative Agent: (a) concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and (b) (commencing with the
financial statements for the period ending May 26, 2012), (i) a duly completed
Compliance Certificate signed by a Responsible Officer of Holdings and (ii)
notice of any change in the location of any office in which a Loan Party
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral owned by it is located (including the establishment
of any such new office or facility); (b) promptly after the same are publicly
available, copies of all annual, regular, periodic and special reports and
registration statements which Holdings or the Borrower may file or be required
to file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
- 69-

GRAPHIC [g207661kk09i015.gif]

 


1934, or with any national securities exchange, and in any case not otherwise
required to be delivered to the Administrative Agent pursuant hereto; (c) not
later than seven (7) Business Days after receipt thereof by any Loan Party or
any Restricted Subsidiary thereof, copies of all notices, requests and other
documents (including amendments, waivers and other modifications) so received
under or pursuant to any instrument, indenture, loan or credit or similar
agreement regarding or related to any breach or default by any party thereto or
any other event that, in each case, could have a Material Adverse Effect; (d)
promptly after any Loan Party has knowledge thereof, written notice of (i) any
action or proceeding relating to any Environmental Law pending or threatened
against any Loan Party or any of its Subsidiaries, (ii) any noncompliance with
any Environmental Law by any Loan Party or any of its Subsidiaries, (iii) the
existence of any Environmental Liability, or (iv) the existence of any Release
of Hazardous Materials at any property currently or formerly owned, leased or
operated by any Loan Party or any of its Subsidiaries, which action, proceeding,
non-compliance, Environmental Liability or Release could (x) reasonably be
expected to have a Material Adverse Effect, or (y) cause any property described
in the Mortgages to be subject to any material restrictions on ownership,
occupancy, use or transferability under any Environmental Law; (e) as soon as
available, but in any event within thirty (30) days after the end of each Fiscal
Year of the Borrower, to the extent that it would reflect information not
previously delivered to the Administrative Agent, (i) a report supplementing
Schedules 5.07(c), 5.07(d)(i) and 5.07(d)(ii), including an identification of
all owned real property disposed of by any Loan Party or any Subsidiary thereof
and all leased real property disposed of by any Loan Party or any Domestic
Subsidiary during such Fiscal Year, a list and description (including the street
address, county or other relevant jurisdiction, state, record owner, book value
thereof and, in the case of leases of property, lessor, lessee, expiration date
and annual rental cost thereof) of all Real Estate acquired or leased during
such Fiscal Year and a description of such other changes in the information
included in such Schedules as may be necessary for such Schedules to be accurate
and complete; (ii) a report supplementing Schedules 5.07(e) and 5.11 containing
a description of all changes in the information included in such Schedules as
may be necessary for such Schedules to be accurate and complete, each such
report to be signed by a Responsible Officer of Holdings and to be in a form
reasonably satisfactory to the Administrative Agent and (iii) a duly completed
Perfection Certificate Supplement; (f) at least five (5) Business Days prior
written notice (or such shorter period as to which the Administrative Agent in
its sole discretion agrees) of any change in (i) any Loan Party’s name, (ii) any
Loan Party’s organizational structure or jurisdiction of incorporation or
formation or (iii) any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number assigned to it by its state of
organization; (g) promptly after the request by any Lender, all documentation
and other information that such Lender reasonably requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act; (h)
ERISA Filings, Etc. Uponupon request by the Administrative Agent, copies of: (i)
each Schedule B (Actuarial Information) to the annual report (Form 5500 Series)
filed by any ERISA Affiliate with the Internal Revenue Service with respect to
each Pension Plan; (ii) the - 70-

GRAPHIC [g207661kk09i016.gif]

 


most recent actuarial valuation report for each Pension Plan; and (iii) all
notices received by any ERISA Affiliate from a Multiemployer Plan sponsor or any
governmental agency concerning an ERISA Event; and (i) promptly, such additional
information regarding the business, financial, legal or corporate affairs of any
Loan Party or any Restricted Subsidiary thereof, or compliance with the terms of
the Loan Documents, as the Administrative Agent may from time to time reasonably
request. Documents required to be delivered pursuant to Section 6.01(a) or (b)
or Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (i) upon request, the Borrower shall
deliver paper copies of such documents to the Administrative Agent, and (ii) the
Borrower shall notify the Administrative Agent (by telecopier or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents. The
Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
nonpublic information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that at any time that the Borrower
is the issuer of any outstanding debt or equity securities that are registered
or issued pursuant to a private offering or is actively contemplating issuing
any such securities it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor”; and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.” 6.03 Notices. Promptly, after knowledge thereof by a Responsible
Officer, notify the Administrative Agent, who shall promptly notify the Lenders:
(a) of the occurrence of any Default; - 71-

GRAPHIC [g207661kk09i017.gif]

 


(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect, including as a result of (i) breach or
non-performance of, or any default under, a Contractual Obligation of any Loan
Party or any Restricted Subsidiary thereof; (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Subsidiary
thereof and any Governmental Authority; or (iii) the commencement of, or any
material development in, any litigation or proceeding affecting any Loan Party
or any Restricted Subsidiary thereof, including pursuant to any applicable
Environmental Laws; (c) of the occurrence of any ERISA Event that would
reasonably be expected to result in a Material Adverse Effect; (d) of any
material change in accounting policies or financial reporting practices by any
Loan Party or any Restricted Subsidiary thereof; (e) [reserved]; (f) of (i) any
casualty or other insured damage to any portion of the Collateral or (ii) the
commencement of any action or proceeding for the taking of any interest in a
portion of the Collateral under power of eminent domain or (iii) any
condemnation or similar proceeding or if any portion of the Collateral is
damaged or destroyed; provided, however, that with respect to each of clauses
(i), (ii) and (iii), the amount of Collateral affected thereby shall have an
aggregate fair market value in excess of (A) $15.0 million, in the case of Term
Priority Collateral or (B) $5.0 million, in the case of ABL Priority Collateral;
(g) of any change in Holdings’ or the Borrower’s chief executive officer or
chief financial officer; and (h) any termination, withdrawal or resignation of
Holdings’ or the Borrower’s Registered Public Accounting Firm. Each notice
pursuant to Section 6.03(a) shall be accompanied by a statement of a Responsible
Officer of the Borrower setting forth details of the occurrence referred to
therein and stating what action the Borrower has taken and proposes to take with
respect thereto. 6.04 Payment of Obligations. Pay and discharge as the same
shall become due and payable (a) all Taxes upon it or its properties or assets
in all respects, unless the same are being contested in good faith by
appropriate proceedings diligently conducted, adequate reserves in accordance
with GAAP are being maintained by such Loan Party or such Restricted Subsidiary
and such contest effectively suspends the collection of the contested obligation
and the enforcement of any Lien securing such obligation; except for Taxes that
could not reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect; and (b) all material lawful claims which, if unpaid,
would by law become a Lien upon its property (except as set forth in clause (a)
above). 6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization, except for (i) transactions permitted by
Section 7.04 or 7.05 and (ii) with respect to the maintenance of good standing
status of any Loan Party, it will not be a breach of clause (a) of this Section
6.05 unless the failure to maintain good standing of such Loan Party could
reasonably be expected to have a Material Adverse Effect; (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all - 72-

GRAPHIC [g207661kk09i018.gif]

 


of its registered patents, trademarks, trade names and service marks, the
non-preservation or non-renewal of which could reasonably be expected to have a
Material Adverse Effect. 6.06 Maintenance of Properties. (a) Maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear, casualty or condemnation excepted; and (b) make all necessary repairs
thereto and renewals and replacements thereof except, in each case, where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect. 6.07 Maintenance of Insurance. (a) Maintain with financially sound and
reputable insurance companies not Affiliates of the Loan Parties, insurance with
respect to its properties and business against loss or damage (i) of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons or (ii) substantially similar to insurance
maintained by the Borrower and its Restricted Subsidiaries on the Closing Date,
in each case, subject to such changes as the Borrower may reasonably deem
appropriate in its business judgment with respect to deductibles, self-insured
amounts, coverage exclusions and maximum covered losses (provided that none of
such policies shall include a co-insurance clause), and with respect to policies
for Holdings and the Domestic Subsidiaries, providing for not less than 30 days’
prior notice to the Administrative Agent of termination, lapse or cancellation
of such insurance. (b) With respect to each improved Real Estate subject to a
Mortgage, obtain flood insurance with coverages and in amounts sufficient to
comply with the Flood Insurance Laws and, in any event, in an amount not less
than $5.0 million for Zone A “special flood hazard areas” and $10.0 million for
all other “special flood hazard areas”, in each case, as set forth on any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), otherwise comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent. (c) Fire and extended
coverage policies maintained with respect to any Collateral shall be endorsed or
otherwise amended to include (i) a mortgage clause (regarding improvements to
Real Estate) and lenders’ loss payable clause (regarding personal property), in
form and substance satisfactory to the Collateral Agent, which endorsements or
amendments shall provide that the insurer shall pay all proceeds otherwise
payable to the Loan Parties under the policies directly to the Collateral Agent,
and (ii) such other provisions as the Collateral Agent may reasonably require
from time to time to protect the interests of the Credit Parties. Commercial
general liability policies shall be endorsed to name the Collateral Agent as an
additional insured. Business interruption policies with respect to Holdings and
the Domestic Subsidiaries shall name the Collateral Agent as a loss payee and
shall be endorsed or amended to include (i) a provision that, from and after the
Closing Date, the insurer shall pay all proceeds otherwise payable to the Loan
Parties under the policies directly to the Collateral Agent, and (ii) such other
provisions as the Collateral Agent may reasonably require from time to time to
protect the interests of the Credit Parties. Each such policy referred to in
this Section 6.07 shall also provide that it shall not be canceled or not
renewed (i) by reason of nonpayment of premium except upon not less than ten
(10) days’ prior written notice thereof by the insurer to the Collateral Agent
(giving the Collateral Agent the right to cure defaults in the payment of
premiums) or (ii) for any other reason except upon not less than thirty (30)
days’ prior written notice thereof by the insurer to the Collateral Agent. The
Borrower shall deliver to the Collateral Agent, prior to the cancellation,
modification adverse to the - 73-

GRAPHIC [g207661kk09i019.gif]

 


Lenders, or non-renewal of any such policy of insurance, a copy of a renewal or
replacement policy (or other evidence of renewal of a policy previously
delivered to the Collateral Agent, including an insurance binder) together with
evidence satisfactory to the Collateral Agent of payment of the premium
therefor. (d) In the event that any part of the Collateral (other than, as long
as the ABL Facility is outstanding, ABL Priority Collateral) is damaged by fire
or other casualty and the insurance proceeds for such damage are greater than
$5.0 million in any Fiscal Year, such proceeds, in their entirety, shall be
delivered to the Administrative Agent and the Administrative Agent shall
promptly apply such proceeds in accordance with Section 2.03(b) or 8.03, as
applicable. In the event any part of the Collateral (other than, as long as the
ABL Facility is outstanding, ABL Priority Collateral) is damaged by fire or
other casualty and the insurance proceeds for such damage are less than $5.0
million in any Fiscal Year, such proceeds, in their entirety, shall be delivered
to the Borrower, and (e) None of the Credit Parties, or their agents or
employees shall be liable for any loss or damage insured by the insurance
policies required to be maintained under this Section 6.07. Each Loan Party
shall look solely to its insurance companies or any other parties other than the
Credit Parties for the recovery of such loss or damage and such insurance
companies shall have no rights of subrogation against any Credit Party or its
agents or employees. If, however, the insurance policies do not provide waiver
of subrogation rights against such parties, as required above, then the Loan
Parties hereby agree, to the extent permitted by law, to waive their right of
recovery, if any, against the Credit Parties and their agents and employees. The
designation of any form, type or amount of insurance coverage by any Credit
Party under this Section 6.07 shall in no event be deemed a representation,
warranty or advice by such Credit Party that such insurance is adequate for the
purposes of the business of the Loan Parties or the protection of their
properties. 6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves have been set aside and maintained by the
Loan Parties in accordance with GAAP; or (b) the failure to comply therewith
could not reasonably be expected to have a Material Adverse Effect. 6.09 Books
and Records. Maintain proper books of record and account, in which entries in
conformity in all material respects with GAAP under U.S. law, with respect to
Holdings and its Domestic Subsidiaries, and under applicable foreign law, with
respect to Foreign Subsidiaries (provided that nothing in this Section 6.09
shall affect the obligation of Holdings to provide financial statements in
accordance with GAAP under Section 6.01), consistently applied shall be made of
all financial transactions and matters involving the assets and business of the
Loan Parties and their Restricted Subsidiaries, as the case may be. 6.10
Inspection Rights. Permit representatives and independent contractors of the
Administrative Agent (accompanied by any Lender (with the consent of the
Borrower (not to be unreasonably withheld)) to visit and inspect any of its
properties, to examine its corporate, financial, insurance, and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants (subject to such accountant’s customary policies and
procedures), all at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however, that unless an Event of Default has occurred and is
continuing, the Administrative Agent may make only one such visit in any Fiscal
Year at the Borrower’s expense, provided further that when an Event of Default
exists the Administrative Agent (or any of its - 74-

GRAPHIC [g207661kk09i020.gif]

 


 

representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice to the extent practicable. 6.11 Use of Proceeds. Use
the proceeds of (a) the Loans made on the Closing Date solely to finance in part
the Transaction and to pay related fees and expenses and (b, (b) the Term B-1
Loans funded pursuant to the Additional Term B-1 Commitments on the Amendment
No. 4 Effective Date to prepay Term B Loans pursuant to Section 2.05(a) of this
Agreement and (c) the Incremental Term Loans only for the purposes specified in
the applicable Additional Credit Extension Amendment. 6.12 Covenant to Guarantee
Obligations and Give Security. (a) Upon the formation or acquisition of any new
direct or indirect Subsidiary (other than any Unrestricted Subsidiary, a CFC, a
Subsidiary that is held directly or indirectly by a CFC or any Domestic
Subsidiary that is a disregarded entity for U.S. federal income tax purposes if
substantially all of the assets of such Domestic Subsidiary consist of Equity
Interests in one or more Foreign Subsidiaries) by any Loan Party, then the
Borrower shall, at the Borrower’s expense, within the time period specified
below unless the Administrative Agent in its sole discretion consents to an
extension thereof: (i) within 10 Business Days after such formation or
acquisition, cause such Subsidiary, and cause each direct and indirect parent of
such Subsidiary (if it has not already done so), to duly execute and deliver to
the Administrative Agent a counterpart to this Agreement, in form and substance
satisfactory to the Administrative Agent, guaranteeing the other Loan Parties’
obligations under the Loan Documents, (ii) within 15 Business Days after such
formation or acquisition, cause such Subsidiary and each direct and indirect
parent of such Subsidiary (if it has not already done so) to duly execute and
deliver to the Administrative Agent supplements to the Collateral Documents and
other security and pledge agreements covering the personal property of such
Subsidiaries, as specified by and in form and substance satisfactory to the
Administrative Agent (including delivery of all Pledged Debt and Pledged Equity
in and of such Subsidiary, and other instruments of the type specified in
Section 4.01(a)(ii)), securing payment of all the Obligations of such Subsidiary
or such parent, as the case may be, under the Loan Documents and constituting
Liens on all such personal properties, (iii) within 15 Business Days after such
formation or acquisition, cause such Subsidiary and each direct and indirect
parent of such Subsidiary (if it has not already done so) to take whatever
action (including the filing of Uniform Commercial Code financing statements,
the giving of notices and the endorsement of notices on title documents) may be
necessary in the reasonable opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the personal properties
purported to be subject to Collateral Documents, as applicable, and the security
and pledge agreements delivered pursuant to this Section 6.12, enforceable
against all third parties in accordance with their terms, and (iv) within 15
Business Days after such formation or acquisition, deliver to the Administrative
Agent, upon the request of the Administrative Agent in its sole discretion, a
signed copy of a favorable opinion, addressed to the Administrative Agent and
the other Credit Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the matters contained in clauses (i), (ii) and (iii)
above, and as to such other matters as the Administrative Agent may reasonably
request. - 75-

GRAPHIC [g207661kk11i001.gif]

 


(b) Subject to the Intercreditor Agreement, promptly grant to the Collateral
Agent, within 30 days of the acquisition thereof, a security interest in and
Mortgages on each parcel of Real Estate owned in fee by such Loan Party as is
acquired by such Loan Party after the Closing Date and that, together with any
improvements thereon, individually has a fair market value of at least $5.0
million as additional security for the Obligations (unless the subject property
is already mortgaged to a third-party to the extent permitted by Section 7.01).
Such Mortgages shall be granted pursuant to documentation reasonably
satisfactory in form and substance to the Administrative Agent and the
Collateral Agent and shall constitute valid and enforceable perfected Liens
subject only to Permitted Liens or other Liens acceptable to the Administrative
Agent. The Mortgages or instruments related thereto shall be duly recorded or
filed in such manner and in such places as are required by law to establish,
perfect, preserve and protect the Liens in favor of the Collateral Agent
required to be granted pursuant to the Mortgages and all taxes, fees and other
charges payable in connection therewith shall be paid in full. Such Loan Party
shall otherwise take such actions and execute and/or deliver to the Collateral
Agent such documents as the Administrative Agent or the Collateral Agent shall
require to confirm the validity, perfection and priority of the Lien of any
existing Mortgage or new Mortgage against such after-acquired Real Estate
(including (i) fully paid American Land Title Association Lender’s Extended
Coverage title insurance policies or applicable state title policy in form and
substance, with endorsements and in amounts acceptable to the Administrative
Agent, issued by title insurers reasonably acceptable to the Administrative
Agent, insuring the Mortgages to be valid and subsisting Liens on the property
described therein, free and clear of all defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Permitted
Encumbrances and other Liens permitted under the Loan Documents, and providing
for such other affirmative insurance (including endorsements for future advances
under the Loan Documents, for mechanics’ and materialmen’s Liens and for zoning
of the applicable property) and as the Administrative Agent may reasonably deem
necessary or desirable (a “Mortgage Policy”), (ii) a Survey, (iii) the Flood
Documentation and (iv) a local counsel opinion (in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent) in respect of
such Mortgage). (c) Concurrently with the guarantee by any direct or indirect
Domestic Subsidiary that is a Restricted Subsidiary of any obligations under the
ABL Loan Documents, cause such direct or indirect Subsidiary to guarantee the
Obligations of the Loan Parties hereunder and otherwise comply with the
requirements of this Section 6.12. (d) At any time upon request of the
Administrative Agent, promptly execute and deliver any and all further
instruments and documents and take all such other action as the Administrative
Agent may deem reasonably necessary or desirable in obtaining the full benefits
of, or (as applicable) in perfecting and preserving the Liens of, such
guaranties, deeds of trust, trust deeds, deeds to secure debt, mortgages,
leasehold mortgages, leasehold deeds of trust, supplements to the Collateral
Documents and other security and pledge agreements. (e) Subject to the terms of
the Intercreditor Agreement and prior to the satisfaction of the Discharge of
ABL Obligations, with respect to any obligation under this Section 6.12 or any
Collateral Document to deliver possession or control of any Collateral on which
there is a Second Priority Lien by the Collateral Agent, such obligation shall
be deemed satisfied by the delivery of possession or control of such Collateral
to the “collateral agent” for the ABL Facility (holding for the benefit of the
Collateral Agent for the Credit Parties). 6.13 Further Assurances. Promptly upon
request by the Administrative Agent, or any Lender through the Administrative
Agent, (a) correct any material defect or error that may be discovered in any
Loan Document or in the execution, acknowledgment, filing or recordation of any
of the - 76-

GRAPHIC [g207661kk11i002.gif]

 


foregoing, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably require from time to
time in order to (i) carry out more effectively the purposes of the Loan
Documents, (ii) to the fullest extent permitted by applicable Law, subject any
Loan Party’s or any of the Restricted Subsidiaries’ properties, assets, rights
or interests to the Liens now or hereafter intended to be covered by any of the
Collateral Documents, (iii) perfect and maintain the validity, effectiveness and
priority of any of the Collateral Documents and any of the Liens intended to be
created thereunder and (iv) assure, convey, grant, assign, transfer, preserve,
protect and confirm more effectively unto the Credit Parties the rights granted
or now or hereafter intended to be granted to the Credit Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of the Restricted Subsidiaries is or is
to be a party, and cause each of the Restricted Subsidiaries to do so. 6.14
Lenders Meetings. The Borrower will, upon the request of the Administrative
Agent or Required Lenders, participate in a meeting of the Administrative Agent
and Lenders once during each Fiscal Year to be held, at the request of the
Administrative Agent or Required Lenders, by teleconference or at the Borrower’s
corporate offices (or at such other location as may be agreed to by the Borrower
and the Administrative Agent) at such time as may be agreed to by the Borrower
and the Administrative Agent. 6.15 Designation as Senior Debt. Designate all
Obligations as “Designated Senior Indebtedness” (or any similar term) under, and
defined in, any Subordinated Indebtedness of any Loan Party which contains such
designations. 6.16 Maintenance of Ratings. Use commercially reasonable efforts
to cause the Loans and the Borrower’s corporate credit to continue to be rated
by Standard & Poor’s Ratings Group and Moody’s Investors Service Inc. 6.17
Designation of Subsidiaries. The board of directors of Holdings may at any time
designate any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that (i)
immediately before and after such designation, no Default shall have occurred
and be continuing, (ii) the Borrower may not be designated as an Unrestricted
Subsidiary, (iii) no Subsidiary may be designated as an Unrestricted Subsidiary
if it is a “Restricted Subsidiary” for the purpose of the ABL Facility, (iv) no
Restricted Subsidiary may be designated as an Unrestricted Subsidiary if it was
previously designated an Unrestricted Subsidiary, (v) no Unrestricted Subsidiary
shall own any Equity Interests in any Restricted Subsidiary, (vi) no
Unrestricted Subsidiary shall hold any Indebtedness of, or any Lien on any
property of, the Borrower or any Restricted Subsidiary, (vii) no Unrestricted
Subsidiary shall be a party to any transaction or arrangement with the Borrower
and its Restricted Subsidiaries that would not be permitted by Section 7.08 and
(viii) none of Holdings or any of its Restricted Subsidiaries shall have any
obligation to subscribe for additional Equity Interests of any Unrestricted
Subsidiary or to preserve or maintain the financial condition of any
Unrestricted Subsidiary. The designation of any Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by Holdings and its Restricted
Subsidiaries therein at the date of designation in an amount equal to the net
book value of Holdings’ or such Restricted Subsidiary’s (as applicable)
investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time, and cause
each of the Restricted Subsidiaries and Unrestricted Subsidiaries to satisfy,
customary corporate and other formalities. - 77-

GRAPHIC [g207661kk11i003.gif]

 


6.18 Post-Closing Matters. Within seven (7) days after the Closing Date (or such
later date to be agreed by the Administrative Agent), the Borrower shall deliver
to the Administrative Agent the certificates representing the Pledged Equity
referred to in the Pledge Agreement accompanied by undated stock powers executed
in blank and instruments evidencing the Pledged Debt indorsed in blank or with
other appropriate instruments of transfer (to the extent not previously
delivered to the Administrative Agent). ARTICLE VII NEGATIVE COVENANTS So long
as any Lender shall have any Commitment hereunder, any Loan or other Obligation
hereunder shall remain unpaid or unsatisfied (other than (i) any indemnity
obligation for unasserted claims that by its terms survives the termination of
this Agreement and (ii) Obligations under Other Liabilities), the Borrower shall
not, (and with respect to Section 7.13 only, Holdings shall not), nor shall the
Borrower permit any Restricted Subsidiary to, directly or indirectly: 7.01
Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, other than the following Liens (Liens described below are herein
referred to as “Permitted Liens”): (a) Liens pursuant to any Loan Document; (b)
Liens existing on the date hereof and listed on Schedule 7.01(b) and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed in any material manner, (ii) the amount secured or benefited
thereby is not increased except as contemplated by Section 7.02(f), (iii) the
direct and contingent obligors with respect thereto are not changed (other than
to decrease the number of obligors), and (iv) any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 7.02(f); (c)
Liens for taxes not yet due or which are the subject of a Permitted Protest; (d)
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like
Liens arising in the ordinary course of business which are not overdue for a
period of more than 30 days or which are the subject of a Permitted Protest; (e)
(i) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA and (ii) pledges and deposits
in the ordinary course of business securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to Holdings or any of its Restricted
Subsidiaries; (f) deposits to secure the performance of bids, trade contracts
and leases (other than Indebtedness for borrowed money), statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business; (g) easements,
rights-of-way, restrictions and other similar encumbrances affecting Real Estate
which, in the aggregate, are not substantial in amount, and which do not in any
case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person; - 78-

GRAPHIC [g207661kk11i004.gif]

 


(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h); (i) Liens securing Indebtedness permitted
under Section 7.02(h); provided that (i) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness, (ii) the
Indebtedness secured thereby does not exceed the cost of the property being
acquired on the date of acquisition, and (iii) such Lien and the Indebtedness
secured thereby are incurred contemporaneously with or within two hundred
seventy (270) days after the acquisition of such property; (j) Liens on the
Collateral securing ABL Obligations having the priority set forth in the
Intercreditor Agreement; (k) landlords’ and lessors’ Liens in respect of rent
and other lease obligations that are not past due for a period of 60 days or
more or that are the subject of a Permitted Protest; (l) possessory Liens in
favor of brokers and dealers arising in connection with the acquisition or
disposition of Investments, provided that such Liens (a) attach only to such
Investments and (b) secure only obligations incurred in the ordinary course and
arising in connection with the acquisition or disposition of such Investments
and not any obligation in connection with margin financing; (m) Liens arising
solely by virtue of any statutory or common law provisions relating to banker’s
Liens, ordinary course Liens in favor of securities intermediaries, rights of
setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries; (n) Liens arising from precautionary UCC filings regarding
“true” operating leases or the consignment of goods to a Loan Party; (o) Liens
in favor of customs and revenues authorities imposed by applicable Law arising
in the ordinary course of business in connection with the importation of goods
and securing obligations (i) that are not overdue by more than thirty (30) days,
or (ii) that are the subject of a Permitted Protest; (p) Liens on specific
existing assets and proceeds thereof of a Person acquired following the Closing
Date in existence on the date such Person became a Restricted Subsidiary;
provided that such Liens were not created in anticipation of the transaction
pursuant to which such Person became a Restricted Subsidiary; (q) licenses of
Intellectual Property permitted under Section 7.05(g) hereof; (r) Liens on the
assets of Foreign Subsidiaries securing Indebtedness or other obligations of
Foreign Subsidiaries permitted by Section 7.02; (s) Liens on the Collateral
securing Indebtedness permitted by Section 7.02(b); (t) other Liens securing
Indebtedness or other obligations of the Borrower and the Subsidiary Guarantors
outstanding in an aggregate principal amount not to exceed $15.0 million;
provided that no such Lien shall extend to or cover any Collateral; - 79-

GRAPHIC [g207661kk11i005.gif]

 


(u) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) in any case materially detract from the
value of the property subject thereto or (ii) interfere in any material respect
with the business of the Borrower and its Subsidiaries or (iii) secure any
Indebtedness; (v) Liens solely on any cash earnest money deposits made by the
Borrower or any of the Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder; (w) ground leases in respect
of real property on which facilities owned or leased by the Borrower or any of
its Subsidiaries are located; and (x) Liens on insurance policies and the
proceeds thereof securing the financing of the premiums with respect thereto.
7.02 Indebtedness. Create, incur, assume, guarantee, suffer to exist or
otherwise become liable with respect to any Indebtedness, except (Indebtedness
described below is herein referred to as “Permitted Indebtedness”): (a)
obligations (contingent or otherwise) of the Borrower or any of the Restricted
Subsidiaries existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
fluctuations in interest rates or foreign exchange rates or otherwise to
mitigate risks associated with its assets or liabilities or business operations,
and (ii) such Swap Contract does not contain any provision exonerating the
counterparty to such Swap Contract from its obligation to make payments on
outstanding transactions to the Borrower or the Restricted Subsidiaries
(notwithstanding that the Borrower or a Restricted Subsidiary is the defaulting
party); (b) respect thereof; Refinancing Debt Securities and any Permitted
Refinancing Indebtedness in (c) (i) Indebtedness of a Restricted Subsidiary of
the Borrower owed to the Borrower or to another Restricted Subsidiary of the
Borrower, and (ii) Indebtedness of the Borrower owed to any Restricted
Subsidiaries of the Borrower, in each case, which Indebtedness shall (A) in the
case of Indebtedness owed to a Loan Party, constitute “Pledged Debt” under the
Security Agreement, (B) be on terms (including subordination terms, if owed by a
Loan Party) acceptable to the Administrative Agent and (C) be otherwise
permitted under the provisions of Section 7.03; (d) Indebtedness under the Loan
Documents; (e) Indebtedness of the Loan Parties under the ABL Facility and any
Permitted Refinancing Indebtedness in respect thereof (including Guarantees of
any Guarantor in respect of such Indebtedness) not to exceed $100.0 million; (f)
Indebtedness outstanding on the date hereof and listed on Schedule 7.02 and any
Permitted Refinancing Indebtedness in respect thereof; (g) Guarantees of the
Borrower or any Guarantor in respect of Indebtedness otherwise permitted
hereunder of the Borrower or any Subsidiary Guarantor; - 80-

GRAPHIC [g207661kk11i006.gif]

 


(h) Indebtedness in respect of Capital Lease Obligations, Synthetic Lease
Obligations, and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(i) and Permitted Refinancing
Indebtedness in respect thereof; provided, however, that the aggregate amount of
all such Indebtedness at any one time outstanding shall not exceed $35.0
million; (i) Permitted Holdco Debt; (j) Indebtedness of any Person that becomes
a Restricted Subsidiary of the Borrower after the date hereof in accordance with
the terms of Section 7.03(h), which Indebtedness is existing at the time such
Person becomes a Restricted Subsidiary of the Borrower (other than Indebtedness
incurred solely in contemplation of such Person’s becoming a Restricted
Subsidiary of the Borrower) and Permitted Refinancing Indebtedness in respect
thereof; (k) (i) unsecured Indebtedness of any Loan Party with no scheduled
payments of principal until the date that is 6 months after the Maturity Date;
provided that (x) on a Pro Forma Basis, the Consolidated Leverage Ratio
(calculated to exclude the net cash proceeds from Indebtedness incurred pursuant
to this Section 7.02(k)) for the Measurement Period most recently ended prior to
the incurrence of such Indebtedness is no greater than 4.50 to 1.00, (y)
[reserved] and (z) no Event of Default shall have occurred and be continuing at
the time of and immediately after the incurrence of such Indebtedness and (ii)
Permitted Refinancing Indebtedness in respect of Indebtedness permitted by
subclause (i) above; (l) Indebtedness of the Loan Parties in an aggregate
principal amount not to exceed $35.0 million at any time outstanding; (m)
Indebtedness of Foreign Subsidiaries under the Swedish Credit Facility in an
aggregate amount not to exceed the U.S. dollar equivalent (as reasonably
determined by the Administrative Agent) of $65.0 million outstanding at any
time; and (n) other Indebtedness of Foreign Subsidiaries in an aggregate amount
not to exceed $10.0 million outstanding at any time. For purposes of determining
compliance with any U.S. dollar-denominated restriction on the incurrence of
Indebtedness, the U.S. dollar-equivalent principal amount of Indebtedness
denominated in a non-U.S. currency shall be calculated based on the relevant
currency exchange rate in effect on the date such Indebtedness was incurred;
provided that, if such Indebtedness is incurred to extend, replace, refund,
refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable U.S. dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such U.S. dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed the principal amount of such Indebtedness being extended,
replaced, refunded, refinanced, renewed or defeased. 7.03 Investments. Make or
hold any Investments, except: (a) Investments held by the Borrower and the
Restricted Subsidiaries in the form of Cash Equivalents; - 81-

GRAPHIC [g207661kk11i007.gif]

 


(b) Investments consisting of loans and advances to officers, directors and
employees of Holdings and its Restricted Subsidiaries to finance the purchase of
capital stock of Holdings and for travel, entertainment, relocation and
analogous ordinary business purposes, in an aggregate amount not to exceed $2.5
million at any time outstanding; (c) (i) Investments outstanding on the Closing
Date by Borrower and its Restricted Subsidiaries in their respective
Subsidiaries, (ii) additional Investments by Borrower and its Restricted
Subsidiaries in Restricted Subsidiaries that are Loan Parties at the time of the
making of such Investment, (iii) additional Investments by Subsidiaries of the
Borrower that are not Loan Parties (including Foreign Subsidiaries) in other
Restricted Subsidiaries that are not Loan Parties ((including Foreign
Subsidiaries), and (iv) so long as no Default or Event of Default then exists or
would arise therefrom, additional Investments by the Loan Parties in Restricted
Subsidiaries that are not Loan Parties in an aggregate amount when taken
together with all purchases and acquisitions referred to in Section 7.03(h)(ii),
during the term of this Agreement not to exceed (A) the greater of (x) $25.0
million and (y) 3% of total Consolidated assets of Borrower and its Restricted
Subsidiaries as of the last day of the most recently completed Measurement
Period (net of any cash return of principal or capital on any such Investment,
purchases or acquisitions made pursuant to this Section 7.03(c)(iv) or Section
7.03(h)(ii) or Section 7.03(l) to Borrower or a Subsidiary Guarantor that is not
applied pursuant to the parenthetical phrase in Section 7.03(h)(ii)(y) or
Section 7.03(l)(x)) plus (B) an amount equal to the amount of cash distributions
to the Borrower or a Subsidiary Guarantor following the Closing Date from the
Foreign Subsidiaries that has not been redistributed to any Foreign Subsidiary;
(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss; (e) Guarantees permitted
by Section 7.02; (f) Investments existing on the date hereof and set forth on
Schedule 5.07(e) and any modification, replacement, renewal, reinvestment or
extension of any of the foregoing that does not increase the amount thereof; (g)
Investments in Swap Contracts permitted under Section 7.02(a); (h) the purchase
or other acquisition of all of the Equity Interests in, or all or substantially
all of the property, or assets comprising a business unit, of, any Person;
provided that, with respect to each purchase or other acquisition made pursuant
to this Section 7.03(h) (each such purchase or acquisition, a “Permitted
Acquisition”): (i) any such newly-created or acquired Restricted Subsidiary as a
result of any such transaction shall comply with the applicable requirements of
Section 6.12; (ii) any such purchase or other acquisition that, upon the
consummation thereof, does not result in the assets or property so purchased or
acquired being wholly-owned directly by the Borrower or one or more Subsidiary
Guarantors or, in the case of any acquisition of Equity Interests that does not
result in the Person(s) so acquired becoming a Subsidiary Guarantor(s), in each
case, within 10 Business Days after such purchase or acquisition shall not
exceed, together with all such other - 82-

GRAPHIC [g207661kk11i008.gif]

 


purchases or other acquisitions and all Investments referred to in Section
7.03(c), the greater of (x) $25.0 million and (y) 3% of total Consolidated
assets of Borrower and its Restricted Subsidiaries as of the last day of the
most recently completed Measurement Period (net of any cash return of principal
on capital on any acquisition, purchase or Investment made pursuant to this
Section 7.03(h)(ii) or Section 7.03(c)(iv) or Section 7.03(l) to Borrower or a
Subsidiary Guarantor that is not applied pursuant to the parenthetical phrase in
Section 7.03(c)(iv)(y) or 7.03(l)(x)); (iii) [reserved]; (iv) immediately before
and immediately after giving effect to any such purchase or other acquisition,
no Event of Default shall have occurred and be continuing; and (v) the Borrower
shall have delivered to the Administrative Agent, on or prior to the date on
which any such purchase or other acquisition is to be consummated, a certificate
of a Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (h) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition (other than the requirements
of clause (i), which will be satisfied as required by Section 6.12); (i)
Investments resulting from the issuance of Indebtedness of Holdings to the
Borrower or any of the Restricted Subsidiaries in an amount not to exceed the
amount necessary to permit Holdings to pay (i) so long as no Event of Default
shall have occurred and be continuing at the time thereof or would result
therefrom, reasonable and customary corporate and out-of-pocket operating
expenses actually payable to persons that are not Affiliates relating to
maintaining its ownership interest in the Borrower (including reasonable
out-of-pocket expenses for legal, administrative and accounting services
provided by third parties, and compensation, benefits and other amounts payable
to officers and employees in connection with their employment in the ordinary
course of business and to board of director observers), (ii) franchise fees or
similar Taxes and fees required to maintain its corporate existence, (iii) any
income Taxes imposed on Holdings or its direct or indirect parent of Holdings as
the common parent of a consolidated, combined or similar Tax group of which the
Borrower and/or its Restricted Subsidiaries are members, up to an amount not to
exceed the amount of any such income Taxes that the Borrower and its Restricted
Subsidiaries would have been required to pay on a separate company (or a
stand-alone Tax group) basis (reduced by any income Taxes paid directly by the
Borrower or its Restricted Subsidiaries); provided that in determining the
hypothetical income Tax liability of the Borrower and/or its Restricted
Subsidiaries on a separate company (or a stand-alone Tax group) basis for the
purpose of clause (iii), any interest expense on any Indebtedness incurred by
Holdings shall be treated as the interest expense of the Borrower; provided
further that any payments by Borrower or any of its Restricted Subsidiaries
attributable to the income of any Unrestricted Subsidiary shall be permitted
only to the extent that cash payments were made for such purpose by such
Unrestricted Subsidiary to the Borrower or to any of its Restricted Subsidiaries
and (iv) all costs or fees incurred in compliance with or in anticipation of
compliance with Securities Laws and state securities Laws; (j) promissory notes
and other non-cash consideration that is permitted to be received in connection
with Dispositions permitted by Section 7.05; - 83-

GRAPHIC [g207661kk11i009.gif]

 


(k) any Investments made with the proceeds received by or contributed to the
Borrower from the substantially concurrent issuance of new Equity Interests
(other than Disqualified Equity Interests) issued by Holdings and not used for
any other purpose permitted under this Agreement; (l) without duplication of any
other Investments permitted hereunder, other Investments by the Borrower or any
of the Restricted Subsidiaries not exceeding (x) $10.0 million in any Fiscal
Year (with the unused portion of such scheduled amount available for use in any
succeeding Fiscal Year), net of any cash return to the Borrower and its
Restricted Subsidiaries of principal or capital of any such Investment or (y)
$25.0 million in the aggregate (net of any cash return of principal or capital
of any Investment, purchase or acquisition made pursuant to this Section 7.03(l)
or Section 7.03(c)(iv) or 7.03(h)(ii) to the Borrower or a Subsidiary Guarantor
that is not applied pursuant to the parenthetical phrase in Section
7.03(c)(iv)(y) or 7.03(h)(ii)); (m) so long as no Event of Default shall have
occurred and be continuing or would result from the making of any such
Investment, Investments in an amount not to exceed the Available Amount; (n)
Investments to the extent that payment for such Investments is made solely with
Qualified Equity Interests of Holdings (or any direct or indirect parent
thereof); (o) Investments held by a Restricted Subsidiary acquired after the
Closing Date or of a Person merged into the Borrower or merged or consolidated
with a Restricted Subsidiary in accordance with Section 7.04 after the Closing
Date (other than existing Investments in subsidiaries of such Subsidiary or
Person, which must comply with the requirements of Sections 7.02(h) or (l)) to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation; and (p) Guarantees by
the Borrower or any of the Restricted Subsidiaries of leases (other than Capital
Lease Obligations) or of other obligations that do not constitute Indebtedness,
in each case entered into in the ordinary course of business. 7.04 Fundamental
Changes. Merge, dissolve, liquidate, consolidate with or into another Person, or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that: (a) any Restricted Subsidiary of the
Borrower may merge with (i) the Borrower, provided that the Borrower shall be
the continuing or surviving Person, or (ii) any one or more other Restricted
Subsidiaries, provided that when any Loan Party is merging with another
Restricted Subsidiary that is not a Loan Party, such Loan Party shall be the
continuing or surviving Person; (b) any Restricted Subsidiary (other than the
Borrower) may Dispose of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to the Borrower or to another Loan Party (other than
Holdings); (c) any Subsidiary that is not a Loan Party (i) may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to (A) another - 84-

GRAPHIC [g207661kk11i010.gif]

 


Subsidiary that is not a Loan Party or (B) to a Loan Party (other than
Holdings), or (ii) may be dissolved, with its assets (if any) being transferred
in accordance with clause (i) hereof; (d) in connection with any acquisition
permitted under Section 7.03, any Restricted Subsidiary of the Borrower may
merge into or consolidate with any other Person or permit any other Person to
merge into or consolidate with it; provided that (i) the Person surviving such
merger shall be a wholly-owned Restricted Subsidiary of the Borrower, (ii) in
the case of any such merger to which any Loan Party (other than the Borrower) is
a party, such Loan Party is the surviving Person and (iii) in the case of any
merger involving the Borrower, the Borrower is the surviving Person; (e) any
Disposition permitted by Section 7.05 may be structured as a sale of all or
substantially all of the Equity Interests of a Subsidiary; (f) any Subsidiary
which has no assets to distribute to its equity holders may be dissolved or
liquidated; and (g) any Foreign Subsidiary that is not a Material Subsidiary may
be dissolved or liquidated, including through an insolvency, bankruptcy or
equivalent proceeding. 7.05 Disposition, except: Dispositions. Make any
Disposition or enter into any agreement to make any (a) Dispositions of obsolete
or worn out property, or property (including Intellectual Property) that is no
longer used or useful in the business of the Borrower and its Restricted
Subsidiaries whether now owned or hereafter acquired, in each case, in the
ordinary course of business (it being understood that this clause (a) does not
include the liquidation of any Store or the inventory and other assets located
therein); (b) business; Dispositions of inventory and goods held for sale in the
ordinary course of (c) Dispositions of equipment or Real Estate to the extent
that such property is exchanged for credit against all or a portion of the
purchase price of similar replacement property and, if such property is
Collateral, then such replacement property is made subject to Liens and security
interests in favor of the Collateral Agent for the benefit of the Credit
Parties; (d) Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Restricted Subsidiary; provided that if the transferor of such
property is a Subsidiary Guarantor, the transferee thereof must either be the
Borrower or a Subsidiary Guarantor or an Investment permitted under Section
7.03; (e) Dispositions permitted by Sections 7.04 (a), (b), (c), (d), (f) and
(g); (f) bulk sales or other dispositions of the inventory of the Borrower or a
Restricted Subsidiary not in the ordinary course of business in connection with
Store closings, at arm’s length, provided, that such Store closures and related
Inventory dispositions shall not exceed (i) in any Fiscal Year, ten percent
(10%) of the number of the Borrower’s and its Restricted Subsidiaries’ Stores as
of the beginning of such Fiscal Year (net of new Store openings in such Fiscal
Year) and (ii) in the aggregate from and after the Closing Date, twenty-five
percent (25%) of the number of the Borrower’s and its Restricted Subsidiaries’
Stores in existence as of the - 85-

GRAPHIC [g207661kk11i011.gif]

 


Closing Date (net of new Store openings), provided, that all sales of Inventory
in connection with Store closings in excess of ten (10) Store closings in any
three month period, shall be in accordance with liquidation agreements and with
professional liquidators reasonably acceptable to the Administrative Agent;
provided, further that all Net Cash Proceeds received in connection therewith
are applied to the Obligations if then required hereunder; (g) grants of
licenses of Intellectual Property in the ordinary course of business, which do
not materially interfere with the business of the Borrower and the Restricted
Subsidiaries, taken as a whole; (h) Dispositions by the Borrower and the
Restricted Subsidiaries not otherwise permitted under this Section 7.05;
provided that (i) at the time of such Disposition, no Default shall exist or
would result from such Disposition, (ii) the aggregate book value of all
property Disposed of in reliance on this clause (h) in any Fiscal Year of
Borrower shall not exceed $10.0 million; provided that an additional aggregate
book value of not more than $5.0 million per year of property held by Foreign
Subsidiaries may be Disposed of in reliance on this clause (h) and (iii) at
least 75% of the purchase price for such asset shall be paid to the Borrower or
such Restricted Subsidiary in cash (with an assumption of Indebtedness (other
than Subordinated Indebtedness) of the Borrower or such Restricted Subsidiary by
a purchaser in connection with the applicable Disposition shall be deemed to be
cash for the purposes of this clause (iii)); (i) Licenses for the conduct of
licensed departments (other than to an Affiliate of any Loan Party) within any
Store in the ordinary course of business; and (j) any issuance or sale of Equity
Interests in, or sale of Indebtedness or other securities of, an Unrestricted
Subsidiary; provided, however, that any Disposition pursuant to clauses (a)
though (d), and clauses (f) and (h) shall be for fair market value. 7.06
Payment, except that: Restricted Payments. Declare or make, directly or
indirectly, any Restricted (a) each Restricted Subsidiary of the Borrower may
make Restricted Payments to any other Loan Party (other than Holdings) and any
other Person that owns a direct Equity Interest (other than Disqualified Equity
Interests) in such Restricted Subsidiary, ratably according to their respective
holdings of the type of Equity Interests in respect of which such Restricted
Payment is being made; (b) Borrower and each of its Restricted Subsidiaries may
declare and make dividend payments or other distributions payable solely in the
common or preferred stock or other common or preferred Equity Interests of such
Person (other than Disqualified Equity Interests); provided that such Equity
Interests shall be pledged to the Collateral Agent to the extent required by
Section 6.12 hereof; (c) Borrower may declare and pay cash dividends to Holdings
in an amount not to exceed an amount necessary to permit Holdings to pay (i)
reasonable and customary corporate and operating expenses relating to
maintaining its ownership interest in the Borrower (including reasonable
out-of-pocket expenses for legal, administrative and accounting services
provided by third parties, and compensation, benefits and other amounts payable
to officers and employees in connection with their employment in the ordinary
course of business and to board of director - 86-

GRAPHIC [g207661kk11i012.gif]

 


observers), (ii) franchise Taxes and similar fees required to maintain its
corporate existence, (iii) any income Taxes imposed on Holdings or its direct or
indirect parent of Holdings as the common parent of a consolidated, combined or
similar Tax group of which the Borrower and/or its Restricted Subsidiaries are
members, up to an amount not to exceed the amount of any such income Taxes that
the Borrower and its Restricted Subsidiaries would have been required to pay on
a separate company (or a stand-alone Tax group) basis (reduced by any income
Taxes paid directly by the Borrower or its Restricted Subsidiaries); provided
that in determining the hypothetical income Tax liability of the Borrower and/or
its Restricted Subsidiaries on a separate company (or a stand-alone Tax group)
basis for the purpose of clause (iii), any interest expense on any Indebtedness
incurred by Holdings shall be treated as the interest expense of the Borrower
and any dividends by Borrower attributable to the income of any Unrestricted
Subsidiary shall be permitted only to the extent that cash payments were made
for such purpose by such Unrestricted Subsidiary to the Borrower or any of its
Restricted Subsidiaries and (iv) all costs or fees incurred in compliance with
or in anticipation of compliance with Securities Laws and state securities Laws;
(d) Borrower may (or make Restricted Payments to allow Holdings or any direct or
indirect parent thereof to) repurchase, redeem or otherwise acquire or retire
shares of its capital stock held by officers, directors or employees of Holdings
or any Restricted Subsidiary (or their estates or trusts) following the death,
disability or termination of employment of any such Person and, so long as no
Default shall have occurred and be continuing (or would result therefrom), the
Borrower may pay dividends to Holdings to permit such repurchase, redemption,
retirement or acquisition; provided that the aggregate amount of payments to
Holdings by the Borrower under this clause (d) will not exceed $2.5 million in
any Fiscal Year of the Borrower (with any unused portion of such scheduled
amount available for use in any succeeding Fiscal Year); (e) so long as no Event
of Default shall have occurred and be continuing or would result therefrom,
Borrower and each of its Restricted Subsidiaries may make other Restricted
Payments at any time in an amount not to exceed the sum of (i) $10.0 million in
the aggregate during the term of this Agreement and (ii) if, after giving effect
to such Restricted Payment on a Pro Forma Basis, the Consolidated Leverage Ratio
as of the last day of the most recently ended Measurement Period would be no
greater than 2.00:1.00, the Available Amount at such time (for the purposes of
clarity, the Available Amount under this clause (ii) cannot be used to make
Restricted Payments (or payments to Holdings in order for Holdings to make) in
order to make cash dividend payments on Holdings’ preferred stock); (f)
Investments permitted by Section 7.03; (g) repurchases of Equity Interests in
Holdings, the Borrower or any of the Restricted Subsidiaries deemed to occur
upon exercise of stock options or warrants or similar rights to the extent such
Equity Interests represent a portion of the exercise price of such options or
warrants or similar rights; (h) the Borrower may make Restricted Payments to
Holdings or to any direct or indirect parent of Holdings (and Holdings may make
Restricted Payments to any direct or indirect parent of Holdings) the proceeds
of which shall be used to make payments permitted under Sections 7.08(d), (e)
and (h) (but only to the extent such payments have not been and are not expected
to be made by the Borrower or a Restricted Subsidiary); - 87-

GRAPHIC [g207661kk11i013.gif]

 


(i) the declaration and payment of dividends on the Borrower’s common stock
following the first public offering of the Borrower’s common stock or the common
stock of any of its direct or indirect parents after the Closing Date, of up to
6.0% per annum of the net proceeds received by or contributed to the Borrower in
or from any such public offering, other than public offerings with respect to
the Borrower’s common stock registered on Form S-4 or Form S-8; (j) the payment
of any dividend or distribution within 60 days after the date of declaration
thereof, if at the date of declaration (i) such payment would have complied with
the provisions of clause (i) and (ii) no Event of Default occurred and was
continuing; and (k) the Special Distribution; provided, for purposes of
calculating the amount available to make Restricted Payments, any dividend or
distribution paid in reliance on clause (j) shall be deemed to be a Restricted
Payment on the date of declaration and not on the date of payment. 7.07 Change
in Nature of Business. Engage in any material line of business substantially
different from those lines of business conducted by the Borrower and the
Restricted Subsidiaries on the date hereof or any business reasonably related or
ancillary thereto. 7.08 Transactions with Affiliates. Enter into any transaction
of any kind with any Affiliate of the Loan Parties (or any Unrestricted
Subsidiary, whether or not an Affiliate of any Loan Party), whether or not in
the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Loan Parties or such Restricted Subsidiary as
would be obtainable by the Loan Parties or such Restricted Subsidiary at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate; provided that the foregoing restriction shall not apply to: (a)
transactions among (i) the Loan Parties, (ii) any Restricted Subsidiaries of
Holdings that are not Loan Parties or (iii) the Loan Parties, on the one hand,
and any Restricted Subsidiary that is not a Loan Party, on the other hand, that
are at least as favorable to the Loan Parties as could be obtained in an
arm’s-length transaction from an unaffiliated party; (b) (i) any Indebtedness
permitted by Section 7.02(c); (ii) any Investments permitted by Section 7.03
(other than Investments in any Equity Investor or a portfolio company owned or
controlled by an Equity Investor (other than any Loan Party)); and (iii) any
Restricted Payment permitted by Section 7.06; (c) so long as no Event of Default
has occurred and is continuing or would result therefrom, the payment of (i)
Management Fees, provided that fees and other amounts paid under the Management
Agreement (other than expense reimbursements) shall not exceed $2.5 million in
any Fiscal Year plus the amount of such annual limit not paid in the previous
Fiscal Year, and (ii) Transaction Expenses; (d) employment, consulting
(exclusive of the Management Agreement) and severance agreements; (e) loans and
advances permitted by Section 7.03(b); (f) payment of directors’ fees, expenses
and indemnities; - 88-

GRAPHIC [g207661kk11i014.gif]

 


(g) incurrence of Subordinated Indebtedness by the Loan Parties to the Equity
Investors otherwise permitted hereunder or the issuance of Equity Interests by
Holdings to the Equity Investors, provided that no such Equity Interests may
constitute Disqualified Equity Interests; (h) transactions with joint ventures
permitted hereunder for the purchase or sale of goods and services entered into
in the ordinary course of business on terms no less favorable to the Loan
Parties or such Restricted Subsidiary as would be obtainable by the Loan Parties
or such Restricted Subsidiary at the time in a comparable arm’s length
transaction; (i) customary payments by the Borrower and any of its Restricted
Subsidiaries to the Sponsor made for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities (including in connection with acquisitions or divestitures), which
payments are approved by a majority of the disinterested members of the board of
directors of Holdings in good faith; (j) transactions in which the Borrower or
any of the Restricted Subsidiaries, as the case may be, delivers to the
Administrative Agent a letter from an Independent Financial Advisor stating that
such transaction is fair to the Borrower or such Restricted Subsidiary from a
financial point of view; (k) investments by the Sponsor or the Equity Investors
in securities of Holdings, the Borrower or any of the Restricted Subsidiaries so
long as (A) the investment is being offered generally to other investors on the
same or more favorable terms and (B) the investment constitutes less than 5.0%
of the proposed or outstanding issue amount of such class of securities; and (l)
Restricted Payments permitted by Section 7.06. 7.09 Burdensome Agreements. Enter
into or permit to exist any Contractual Obligation (other than this Agreement or
any other Loan Document) that (a) limits the ability (i) of any Restricted
Subsidiary of Borrower to make Restricted Payments to any Loan Party or to
otherwise transfer property to or invest in any Loan Party, except for any
agreement in effect (A) on the date hereof and set forth on Schedule 7.09 and
any modification, replacement, renewal, reinvestment or extension of any of the
foregoing or (B) at the time any Person becomes a Restricted Subsidiary of
Borrower, so long as such agreement was not entered into solely in contemplation
of such Person becoming a Restricted Subsidiary of Borrower, (ii) of any
Restricted Subsidiary of Borrower to Guarantee the Indebtedness of the Borrower,
(iii) of any Restricted Subsidiary of Borrower to make or repay loans to a Loan
Party or (iv) of the Borrower or any Restricted Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person; provided, however,
that this clause (iv) shall not prohibit any negative pledge incurred or
provided in favor of any holder of Indebtedness permitted under Section 7.02
solely to the extent any such negative pledge relates to the property financed
by or the subject of such Indebtedness; or (b) requires the grant of a Lien to
secure an obligation of such Person if a Lien is granted to secure another
obligation of such Person. The foregoing restrictions shall not be violated by
reason of (i) applicable Laws, (ii) this Agreement and the other Loan Documents,
(iii) (A) the ABL Loan Documents so long as the restrictions of the kind
referred to in the previous sentence contained therein, taken as a whole, are
not materially more restrictive than those contained in the ABL Loan Documents
(as in effect on the Closing Date), (B) the Swedish Credit Facility, or (C)
documents governing Permitted Holdco Debt so long as the restrictions of the
kind referred to in the previous sentence contained therein, taken as a whole,
are no more restrictive than those contained herein, (iv) customary
non-assignment provisions of - 89-

GRAPHIC [g207661kk11i015.gif]

 


any contract, lease or license of the Borrower or any Restricted Subsidiary of
the Borrower, (v) customary restrictions on a Subsidiary imposed pursuant to an
agreement entered into for the sale or disposition of all or substantially all
the Equity Interests or assets of a Subsidiary pending the closing of such sale
or disposition, (vi) customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures entered into in the ordinary
course of business, (vii) documents that represent Indebtedness of a Restricted
Subsidiary that is not a Loan Party that is permitted by Section 7.03 to the
extent such restriction applies only to such Restricted Subsidiary, (viii)
documents that comprise restrictions imposed by any agreement governing
Indebtedness entered into after the Closing Date and permitted under Section
7.03 that are, taken as a whole, in the good faith judgment of the Borrower, no
more restrictive with respect to the Borrower or any Restricted Subsidiary than
customary market terms for Indebtedness of such type (and, in any event, are no
more restrictive than the restrictions contained in this Agreement), so long as
the Borrower shall have determined in good faith that such restrictions will not
affect its obligation or ability to make any payments or grant any Liens
required hereunder or (vii) any restrictions under any agreement that amends,
refinances or replaces any agreement containing restrictions permitted under the
preceding clauses provided that the terms and conditions are no less favorable
taken as a whole to the Restricted Subsidiary. 7.10 Amendments of Material
Indebtedness. Amend, modify or waive any of the Loan Party’s rights under any
Material Indebtedness (other than on account of any refinancing thereof
otherwise permitted hereunder), in each case, to the extent that such amendment,
modification or waiver would reasonably be likely to have a Material Adverse
Effect. 7.11 Accounting Changes. Make any change in their Fiscal Year; provided,
however, that Holdings and the Borrower may, upon written notice to the
Administrative Agent, change its fiscal year to any other fiscal year reasonably
acceptable to the Administrative Agent, in which case, Holdings, the Borrower
and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any adjustments to this Agreement that are necessary to reflect such change
in Fiscal Year. 7.12 Prepayments, Etc. of Indebtedness. Prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner any Subordinated Indebtedness, or make any payment in violation of
any subordination terms of any Subordinated Indebtedness, except (a) regularly
scheduled or mandatory repayments or redemptions of Subordinated Indebtedness,
(b) voluntary prepayments of Subordinated Indebtedness as long as no Default or
Event of Default then exists or would arise as a result of entering into such
transaction or the making such payment, (c) refinancings and refundings of such
Indebtedness in compliance with Section 7.02(b) or Section 7.02(e), as
applicable, and (d) so long as no Event of Default shall have occurred and be
continuing or would result therefrom, prepayments, redemptions, purchases,
defeasances or other satisfactions of Subordinated Indebtedness from the
Available Amount at such time if, after giving effect to such prepayments,
redemptions, purchases, defeasances or other satisfactions on a Pro Forma Basis,
the Consolidated Leverage Ratio as of the last day of the most recently ended
Measurement Period would be no greater than 2.00:1.00. 7.13 Holding Company. In
the case of Holdings, engage in any business or activity other than (a) the
ownership of all outstanding Equity Interests in the Borrower, (b) maintaining
its corporate existence, (c) participating in Tax, accounting and other
administrative activities as the parent of the Consolidated group of companies,
including the Loan Parties, (d) the execution and delivery of the Loan
Documents, the ABL Loan Documents, agreements governing other Indebtedness of
the Borrower and its Subsidiaries not otherwise prohibited hereunder and
agreements governing Permitted Holdco Debt, in each case, to which it is a party
and the performance of its obligations thereunder, (e) any public offering of
its common stock or any other issuance of its Equity Interests or any
transaction permitted - 90-

GRAPHIC [g207661kk11i016.gif]

 


under Section 7.04, (f) holding any cash or property received in connection with
Restricted Payments made by the Borrower in accordance with Section 7.06 pending
application thereof by Holdings, (g) providing indemnification to officers and
directors and (h) activities incidental to the businesses or activities
described in clauses (a) through (g) of this Section. 7.14 Sale and Leaseback
Transactions. Enter into any arrangement, directly or indirectly, with any
person whereby it shall sell or transfer any property, real or personal, used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred, provided that Borrower and its Restricted Subsidiaries may become
and remain liable as lessee, guarantor or other surety with respect to any such
lease if and to the extent that the Borrower or any of its Restricted
Subsidiaries would be permitted to enter into, and remain liable under, such
lease to the extent that the transaction would be permitted under Section 7.02,
assuming the sale and lease back transaction constituted Indebtedness in a
principal amount equal to the gross proceeds of the sale and the related sale
were permitted under Section 7.05(h). 7.15 Financial Covenant. Permit the
Consolidated Leverage Ratio on the last day of any Fiscal Quarter of the
Borrower (i) ending after the Amendment No. 4 Effective Date and prior to June
30, 2018 to be greater than 5.00:1.00; (ii) ending on or after June 30, 2018 and
prior to June 30, 2019, to be greater than 4.75:1.00; (iii) ending on or after
June 30, 2019 and prior to June 30, 2020, to be greater than 4.50:1.00; (iv)
ending on or after June 30, 2020 and prior to June 30, 2021, to be greater than
4.25:1.00; and (v) ending on or after June 30, 2021 to be greater than
4.00:1.00. ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES 8.01 Events of Default.
Any of the following shall constitute an Event of Default: (a) Non-Payment. The
Borrower or any other Loan Party fails to (i) pay when and as required to be
paid herein, any amount of principal of any Loan, or (ii) pay within three
Business Days after the same becomes due, any interest on any Loan, or any fee
due hereunder, or (iii) pay within five days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or (b) Specific
Covenants. Any Loan Party or any of its Restricted Subsidiaries fails to perform
or observe any term, covenant or agreement applicable to it contained in any of
Section 6.03(a), 6.05(a) (solely as it relates to the Borrower), 6.11, or
Article VII; or (c) Other Defaults. Any Loan Party fails to perform or observe
any other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days following receipt of notice from the
Administrative Agent or the Required Lenders; or (d) Representations and
Warranties. Any representation, warranty, certification or statement of fact
made or deemed made by or on behalf of the Borrower or any other Loan Party
herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or - 91-

GRAPHIC [g207661kk11i017.gif]

 


(e) Cross-Default. (i) Any Loan Party or any Restricted Subsidiary thereof (A)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
$10.0 million, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; provided that (x) this paragraph
(e) (B) shall not apply to secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness and (y) the occurrence of an event of
default under the ABL Facility (other than a payment event of default) shall not
constitute an Event of Default under this clause (e)(B) until the earliest of
(x) 30 days after the date of such event of default (during which period such
event of default is not waived or cured), (y) the acceleration of the
obligations under the ABL Facility or (z) the exercise of secured creditor
remedies by the administrative agent under the ABL Facility and/or lenders under
the ABL Facility as a result of such event of default; or (ii) there occurs
under any Swap Contract an Early Termination Date (as defined in such Swap
Contract) resulting from (A) any event of default under such Swap Contract as to
which a Loan Party or any Restricted Subsidiary thereof is the Defaulting Party
(as defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which a Loan Party or any Restricted Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Restricted Subsidiary as a
result thereof is greater than $10.0 million; or (f) Insolvency Proceedings,
Etc. Any Loan Party or any Material Subsidiary institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or (g) Inability
to Pay Debts; Attachment. (i) Any Loan Party or any Material Subsidiary becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or (h) Judgments. There is entered against any
Loan Party or any Material Subsidiary and remains unpaid one or more final
judgments or orders for the payment of money in an - 92-

GRAPHIC [g207661kk11i018.gif]

 


aggregate amount (as to all such judgments and orders) exceeding $10.0 million
(to the extent not covered by independent third-party insurance as to which the
insurer is rated at least “A” by A.M. Best Company, has been notified of the
potential claim and does not dispute coverage) and (i) enforcement proceedings
are commenced by any creditor upon such judgment or order, or (ii) there is a
period of 30 consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or (i)
ERISA. An ERISA Event occurs or any substantially similar event occurs with
respect to a Foreign Plan (that would have been an ERISA Event had the Foreign
Plan been subject to ERISA and that gives rise to liability under analogous
foreign law) which, together with all other ERISA Events (or such substantially
similar events with respect to Foreign Plans) that have occurred, has resulted
or could reasonably be expected to result in a Material Adverse Effect; or (j)
Invalidity of Loan Documents. Any material provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect against Holdings, the
Borrower or any Material Subsidiary; or any Loan Party contests in any manner
the validity or enforceability of any provision of any Loan Document; or any
Loan Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document; or seeks to avoid, limit or otherwise adversely
affect any Lien purported to be created under any Collateral Document; or (k)
Change of Control. There occurs any Change of Control; or (l) Collateral
Documents. Any Collateral Document after delivery thereof pursuant to Article
IV, Section 6.12, or Section 6.18 shall for any reason (other than pursuant to
the terms thereof) cease (or shall be asserted by any Loan Party or, in the
reasonable discretion of the Administrative Agent, any other Person not) to
create a valid and perfected First Priority Lien or Second Priority Lien, as
applicable (subject to Liens permitted by Section 7.01), on the Collateral
purported to be covered thereby with an aggregate fair market value for such
Collateral of $10.0 million or more, for any reason other than the failure of
Collateral Agent to maintain control over any Collateral in its possession. 8.02
Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent may (and at the request of, or with the
consent of, the Required Lenders, shall) take any or all of the following
actions: (a) declare the commitment of each Lender to make Loans to be
terminated, whereupon such commitments and obligation shall be terminated; (b)
declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties; and (c) whether or not the maturity
of the Obligations shall have been accelerated pursuant hereto, proceed to
protect, enforce and exercise all rights and remedies under this Agreement, any
of the other Loan Documents or applicable Law, including, but not limited to, by
- 93-

GRAPHIC [g207661kk11i019.gif]

 


suit in equity, action at law or other appropriate proceeding, whether for the
specific performance of any covenant or agreement contained in this Agreement
and the other Loan Documents or any instrument pursuant to which the Obligations
are evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Credit Parties; provided, however, that upon the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code of the United States, the obligation of
each Lender to make Loans shall automatically terminate, and the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, in each case without
further act of the Administrative Agent or any Lender. 8.03 Application of
Funds. After the exercise of remedies provided for in Section 8.02 (or after the
Loans have automatically become immediately due and payable as set forth in the
proviso to Section 8.02), or after the commencement of any Liquidation, subject
to the terms of the Intercreditor Agreement, any amounts received on account of
the Obligations shall be applied (by the Administrative Agent as hereby
instructed so to apply) in the following order: First, to payment in full of
that portion of the Obligations constituting fees, indemnities, Credit Party
Expenses and other amounts (including fees, charges and disbursements of counsel
to the Administrative Agent and the Collateral Agent and amounts payable under
Article III) payable to the Administrative Agent and the Collateral Agent, each
in its capacity as such; Second, to payment in full of all other Obligations
ratably among the parties holding such Obligations in proportion to the amounts
described in this clause Second payable to them in their capacities as such;
Last, the balance, if any, after all of the Obligations have been paid in full,
to the applicable Loan Parties or as otherwise required by Law. Notwithstanding
the foregoing, (a) amounts received from the Borrower or any Guarantor that is
not a Qualified ECP Guarantor shall not be applied to the Obligations that are
Excluded Swap Obligations (it being understood, that in the event that any
amount is applied to Obligations other than Excluded Swap Obligations as a
result of this this clause (a), the Administrative Agent shall, to the extent
permitted by law, make such adjustments as it determines are appropriate to
distributions pursuant to clause Second above from amounts received from
Qualified ECP Guarantors to ensure, as nearly as possible, that the proportional
aggregate recoveries with respect to Obligations described in clause Second
above by the holders of any Excluded Swap Obligations are the same as the
proportional aggregate recoveries with respect to other Obligations pursuant to
clause Second above) and (b) Obligations arising under Cash Management Services
and Bank Products shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable provider of Cash Management Services or Bank Products, as the case
may be. Each provider of Cash Management Services or Bank Products not a party
to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto. - 94-

GRAPHIC [g207661kk11i020.gif]

 


 

ARTICLE IX ADMINISTRATIVE AGENT 9.01 Appointment and Authority. (a) Each of the
Lenders hereby irrevocably appoints JPMorgan to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article IX are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions. (b) The Administrative Agent shall also act as the Collateral Agent
under the Loan Documents, and each of the Lenders (in its capacities as a
Lender) hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent and any co-agents,
sub-agents and attorneys-in-fact appointed by the Collateral Agent pursuant to
Section 9.05 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of the Agents, shall be
entitled to the benefits of all provisions of this Article IX and Article XI
(including Section 11.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the Collateral Agent under the Loan Documents) as if set
forth in full herein with respect thereto. 9.02 Rights as a Lender. The Person
serving as the Administrative Agent and Collateral Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Administrative Agent or the
Collateral Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent and Collateral Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent or the Collateral Agent hereunder and without any duty to
account therefor to the Lenders. 9.03 Exculpatory Provisions. The Agents shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents. Without limiting the generality of the foregoing,
the Agents: (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing; (b) shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent or Collateral Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
and the Collateral Agent shall not be required to take any action - 95-

GRAPHIC [g207661kk13i001.gif]

 


that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent or the Collateral Agent to liability or that is contrary to
any Loan Document or applicable Law; and (c) shall not, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or the Collateral Agent or any of its
Affiliates in any capacity. The Agents shall not be liable for any action taken
or not taken by them (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Agents shall believe in good faith shall be necessary,
under the circumstances as provided in Sections 11.01 and 8.02) or (ii) in the
absence of their own gross negligence or willful misconduct. The Agents shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by the Borrower or a Lender.
The Agents shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Agents. 9.04 Reliance by Agents.
The Agents shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by them to be genuine
and to have been signed, sent or otherwise authenticated by the proper Person.
The Agents also may rely upon any statement made to them orally or by telephone
and believed by them to have been made by the proper Person, and shall not incur
any liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Agents may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by them, and shall
not be liable for any action taken or not taken by them in accordance with the
advice of any such counsel, accountants or experts. 9.05 Delegation of Duties.
The Agents may perform in any and all of their duties and exercise their rights
and powers hereunder or under any other Loan Document by or through any one or
more sub-agents appointed by the Administrative Agent or the Collateral Agent,
as applicable. The Agents and any such sub-agent may perform any and all of
their duties and exercise their rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article IX shall apply to
any such sub-agent and to the Related Parties of the Agents and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facility provided for herein as well as activities as
Administrative Agent or Collateral Agent. - 96-

GRAPHIC [g207661kk13i002.gif]

 


9.06 Resignation of Agents. The Agents may at any time give notice of its
resignation to the Lenders and the Borrower, including the effective date of
such resignation which may be not less than 30 days from the date of such
notice. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Borrower at all times other than
during the existence of an Event of Default (which consent shall not be
unreasonably withheld or delayed), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agents give notice of their resignation, then the retiring
Agents may on behalf of the Lenders, appoint a successor Administrative Agent
and Collateral Agent meeting the qualifications set forth above; provided that
if the Agents shall notify the Borrower and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (a) the retiring Agents
shall be discharged from their duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Collateral Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Collateral Agent shall continue to hold such collateral security
until such time as a successor Collateral Agent is appointed) and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 9.06. Upon the
acceptance of a successor’s appointment as Administrative Agent and Collateral
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent and Collateral Agent, and the retiring Administrative Agent
and Collateral Agent shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 9.06). The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s or Collateral Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article IX and Section 11.04 shall continue in effect for the benefit of such
retiring Administrative Agent and Collateral Agent, their respective sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Administrative Agent and
Collateral Agent was acting as Administrative Agent and Collateral Agent. 9.07
Non-Reliance on Agents and Other Lenders. Each Lender acknowledges that it has,
independently and without reliance upon the Agents, the Arrangers, the
Co-Documentation Agents or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agents,
the Arrangers, the Co-Documentation Agents or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder. The
Agents, the Arrangers and the Co-Documentation Agents shall not have any duty or
responsibility to provide any Lender with any other credit or other information
concerning the affairs, financial condition or business of any Loan Party that
may come into the possession of the Agents, the Arrangers and the
Co-Documentation Agents. 9.08 No Other Duties, Etc.Anything herein to the
contrary notwithstanding, none of the Arrangers or Co-Documentation Agents
listed on the cover page hereof shall have (i) any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, the Collateral
Agent or a Lender hereunder or (ii) - 97-

GRAPHIC [g207661kk13i003.gif]

 


any fiduciary relationship with the Lenders, Borrower or any other Person
pursuant to the Loan Documents. 9.09 Administrative Agent May File Proofs of
Claim. In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 11.04) allowed in such judicial
proceeding; and (b) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, if the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.07
and 11.04. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding. 9.10 Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Agents, at their option and in their discretion, (a) to release
any Lien on any property granted to or held by the Collateral Agent under any
Loan Document (i) upon termination of the Aggregate Commitments and Additional
Term B-1 Commitment and payment in full of all Obligations (other than (A)
contingent indemnification obligations for which no claim has then been
asserted, (B) obligations and liabilities under Cash Management Services and (C)
obligations and liabilities under Bank Products), (ii) that is sold or to be
sold as part of or in connection with any sale permitted hereunder or under any
other Loan Document to a Person that is not a Loan Party, or (iii) if approved,
authorized or ratified in writing in accordance with Section 11.01; (b) to
release any Guarantor from its obligations hereunder if such Person ceases to be
a Restricted Subsidiary as a result of a transaction permitted hereunder; and
(c) to subordinate any Lien on any property granted to or held by the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.01(i). - 98-

GRAPHIC [g207661kk13i004.gif]

 


Upon request by the Agents at any time, the Required Lenders will confirm in
writing the Agents’ authority to release or subordinate their interest in
particular types or items of property, or to release any Guarantor from its
obligations hereunder pursuant to this Section 9.10. In each case as specified
in this Section 9.10, the Administrative Agent or the Collateral Agent, as
applicable, will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations
hereunder, in each case in accordance with the terms of the Loan Documents and
this Section 9.10. 9.11 Notice of Transfer. The Agents may deem and treat a
Lender party to this Agreement as the owner of such Lender’s portion of the
Obligations for all purposes, unless and until, and except to the extent, an
Assignment and Assumption shall have become effective as set forth in Section
11.06. 9.12 Agency for Perfection. Each Lender hereby appoints each other Lender
as agent for the purpose of perfecting Liens for the benefit of the Agents and
the Lenders, in assets which, in accordance with Article 9 of the UCC or any
other applicable Law can be perfected only by possession. Should any Lender
(other than the Agents) obtain possession of any such Collateral, such Lender
shall notify the Agents thereof, and, promptly upon the Collateral Agent’s
request therefor shall deliver such Collateral to the Collateral Agent or
otherwise deal with such Collateral in accordance with the Collateral Agent’s
instructions. 9.13 Indemnification of Agents. The Lenders agree to indemnify the
Agents (to the extent not reimbursed by the Loan Parties and without limiting
the obligations of Loan Parties hereunder), ratably according to their
respective principal amount of Loans held (or, if the Loans have been repaid,
according to their respective principal amount of Loans held immediately prior
to such repayment), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against any Agent in any way relating to or arising out of this
Agreement or any other Loan Document or any action taken or omitted to be taken
by any Agent in connection therewith; provided that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or willful misconduct as determined by a final and
nonappealable judgment of a court of competent jurisdiction. 9.14 Withholding
Tax. To the extent required by any applicable law, the Agent may withhold from
any payment to any Lender an amount equivalent to any applicable withholding
Tax. If the Internal Revenue Service or any other authority of the United States
or other jurisdiction asserts a claim that the Agent did not properly withhold
Tax from amounts paid to or for the account of any Lender for any reason
(including, without limitation, because the appropriate form was not delivered
or not properly executed, or because such Lender failed to notify the Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding Tax ineffective), such Lender shall indemnify and hold harmless the
Agent (to the extent that the Agent has not already been reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) for all
amounts paid, directly or indirectly, by the Agent as Tax or otherwise,
including any interest, additions to Tax or penalties thereto, together with all
expenses incurred, including legal expenses and any other out-of-pocket
expenses, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. - 99-

GRAPHIC [g207661kk13i005.gif]

 


9.15 Relation Among Lenders. The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Agents) authorized to act for, any other Lender.
ARTICLE X CONTINUING GUARANTY 10.01Guaranty. Each Guarantor hereby absolutely
and unconditionally guarantees, as a guaranty of payment and performance and not
merely as a guaranty of collection, prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of any and all of the Obligations, whether for principal,
interest, premiums, fees, indemnities, damages, costs, expenses or otherwise, of
the Borrower to the Credit Parties, arising hereunder and under the other Loan
Documents (including all renewals, extensions, amendments, refinancings and
other modifications thereof and all costs, attorneys’ fees and expenses incurred
by the Credit Parties in connection with the collection or enforcement thereof).
The Administrative Agent’s books and records showing the amount of the
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon each Guarantor, and conclusive for the purpose of
establishing the amount of the Obligations. This Guaranty shall not be affected
by the genuineness, validity, regularity or enforceability of the Obligations or
any instrument or agreement evidencing any Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the Obligations which might
otherwise constitute a defense to the obligations of any Guarantor under this
Guaranty, and each Guarantor hereby irrevocably waives any defenses it may now
have or hereafter acquire in any way relating to any or all of the foregoing.
Each Qualified ECP Guarantor (including the Borrower) hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of each such Loan Party’s obligations (a) in respect of Swap
Contracts to which it is a party and (b) under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 10.01 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
10.01, or otherwise under this Guaranty, as it relates to such other Loan Party,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
termination of this Guaranty in accordance with Section 10.06 hereof. Each
Qualified ECP Guarantor intends that this Section 10.01 constitute, and this
Section 10.01 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act. 10.02Rights of Lenders. Each
Guarantor consents and agrees that the Credit Parties may, at any time and from
time to time, without notice or demand, and without affecting the enforceability
or continuing effectiveness hereof: (a) amend, extend, renew, compromise,
discharge, accelerate or otherwise change the time for payment or the terms of
the Obligations or any part thereof; (b) take, hold, exchange, enforce, waive,
release, fail to perfect, sell, or otherwise dispose of any security for the
payment of this Guaranty or any Obligations; (c) apply such security and direct
the order or manner of sale thereof as the Administrative Agent and the Lenders
in their sole discretion may determine; and (d) release or substitute one or
more of any endorsers or other guarantors of any of the Obligations. Without
limiting the generality of the foregoing, each Guarantor consents to the taking
of, or failure to take, any action which might in any manner or to any extent
vary the risks of such Guarantor under this Guaranty or which, but for this
provision, might operate as a discharge of such Guarantor. -100-

GRAPHIC [g207661kk13i006.gif]

 


10.03Certain Waivers. Each Guarantor waives (a) any defense arising by reason of
any disability or other defense of the Borrower or any other Guarantor, or the
cessation from any cause whatsoever (including any act or omission of any Credit
Party) of the liability of the Borrower; (b) any defense based on any claim that
such Guarantor’s obligations exceed or are more burdensome than those of the
Borrower; (c) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder; (d) any right to proceed against the Borrower,
proceed against or exhaust any security for the Obligations, or pursue any other
remedy in the power of any Credit Party whatsoever; (e) any benefit of and any
right to participate in any security now or hereafter held by any Credit Party;
and (f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties. Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Obligations, and all notices of acceptance
of this Guaranty or of the existence, creation or incurrence of new or
additional Obligations. As provided below, this Guaranty shall be governed by,
and construed in accordance with, the laws of the State of New York.
10.04Obligations Independent. The obligations of each Guarantor hereunder re
those of primary obligor, and not merely as surety, and are independent of the
Obligations and the obligations of any other guarantor, and a separate action
may be brought against each Guarantor to enforce this Guaranty whether or not
the Borrower or any other person or entity is joined as a party.
10.05Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Obligations (other than
any indemnity obligations for unasserted claims that by its terms survives the
termination of this Agreement) and any amounts payable under this Guaranty have
been paid and performed in full and the Commitments and the facility are
terminated. If any amounts are paid to any Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Credit Parties and shall forthwith be paid to the Credit Parties to
reduce the amount of the Obligations, whether matured or unmatured.
10.06Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Obligations now or hereafter existing and shall remain in full
force and effect until all Obligations and any other amounts payable under this
Guaranty are paid in full in cash (other than any indemnity obligations for
unasserted claims that by its terms survives the termination of this Agreement)
and the Commitments and the facility with respect to the Obligations are
terminated. Notwithstanding the foregoing, this Guaranty shall continue in full
force and effect or be revived, as the case may be, if any payment by or on
behalf of the Borrower or any Guarantor is made, or any of the Credit Parties
exercises its right of setoff, in respect of the Obligations and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any of the Credit Parties in their
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Credit Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of each Guarantor under this paragraph shall survive termination of
this Guaranty. 10.07Subordination. Each Guarantor hereby subordinates the
payment of all obligations and indebtedness of the Borrower owing to such
Guarantor, whether now existing or hereafter arising, including but not limited
to any obligation of the Borrower to any Guarantor as -101-

GRAPHIC [g207661kk13i007.gif]

 


subrogee of the Credit Parties or resulting from such Guarantor’s performance
under this Guaranty, to the indefeasible payment in full in cash of all
Obligations (other than any indemnity obligations for unasserted claims that by
its terms survives the termination of this Agreement). If the Credit Parties so
request, any such obligation or indebtedness of the Borrower to any Guarantor
shall be enforced and performance received by such Guarantor as trustee for the
Credit Parties and the proceeds thereof shall be paid over to the Credit Parties
on account of the Obligations, but without reducing or affecting in any manner
the liability of such Guarantor under this Guaranty. 10.08Stay of Acceleration.
If acceleration of the time for payment of any of the Obligations is stayed, in
connection with any case commenced by or against any Guarantor or the Borrower
under any Debtor Relief Laws, or otherwise, all such amounts shall nonetheless
be payable by such Guarantor immediately upon demand by the Credit Parties.
10.09Condition of Borrower. Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other Guarantor
as such Guarantor requires, and that none of the Credit Parties has any duty,
and such Guarantor is not relying on the Credit Parties at any time to disclose
to such Guarantor any information relating to the business, operations or
financial condition of the Borrower or any other Guarantor (such Guarantor
waiving any duty on the part of the Credit Parties to disclose such information
and any defense relating to the failure to provide the same). ARTICLE XI
MISCELLANEOUS 11.01Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall: (a) extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender (it being understood that the waiver of any
mandatory prepayment shall not constitute an extension or increase of any
Commitment of any Lender); (b) postpone any date fixed by this Agreement, any
Additional Credit Extension Amendment or any other Loan Document for any payment
of principal, interest, fees or other amounts due to the Lenders (or any of
them) hereunder or under any of the other Loan Documents without the written
consent of each Lender entitled to such payment (it being understood that the
waiver of or amendment to the terms of any mandatory prepayment of the Loans
shall not constitute a postponement of any date scheduled for the payment of
principal or interest); (c) reduce the principal of, or the rate of interest
specified herein on, any Loan, or any fees or other amounts payable hereunder or
under any other Loan Document, without the written consent of each Lender
entitled to such amount; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate;
-102-

GRAPHIC [g207661kk13i008.gif]

 


(d) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender; (e) change
any provision of this Section 11.01 or the definition of “Required Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; (f) except as expressly permitted hereunder, release all or
substantially all of the Guarantors from their obligations under the Loan
Documents without the written consent of each Lender; or (g) except for releases
of Collateral in accordance with the provisions of Section 9.10 hereof (in which
case, such release may be made by the Administrative Agent acting alone),
release all or substantially all of the Collateral from the Liens of the
Collateral Documents in any transaction or series of related transactions,
without the written consent of each Lender; and provided further, that no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent or the Collateral Agent in addition to the Lenders required
above, affect the rights or duties of the Administrative Agent or the Collateral
Agent, as applicable, under this Agreement or any other Loan Document.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except an amendment under clause (a), (b) or (c) above that directly affects the
rights and obligations of such Lender. This Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, the
Administrative Agent and Loan Parties (i) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Loans and the accrued interest and fees in respect thereof and (ii) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders. In addition, notwithstanding the
foregoing, this Agreement may be amended with the written consent of the
Administrative Agent, the Loans Parties and the Lenders providing the
Replacement Loans (as defined below) to permit the refinancing of all
outstanding Loans of any Class (“Refinanced Loans”) with replacement loans
(“Replacement Loans”) hereunder; provided that (a) the aggregate principal
amount of such Replacement Loans shall not exceed the aggregate principal amount
of such Refinanced Loans, (b) the Yield with respect to such Replacement Loans
shall not be higher than the Yield for such Refinanced Loans (or similar
interest rate spread applicable to such Refinanced Loans) immediately prior to
such refinancing, (c) the weighted average life to maturity of such Replacement
Loans shall not be shorter than the Weighted Average Life to Maturity of such
Refinanced Loans at the time of such refinancing (except by virtue of
amortization or prepayment of the Refinanced Loans prior to the time of such
incurrence) and (d) all other terms applicable to such Replacement Loans shall
be substantially identical to, or less favorable to the Lenders providing such
Replacement Loans than, those applicable to such Refinanced Loans, except to the
extent necessary to provide for covenants and other terms applicable to any
period after the final maturity date of all Loans in effect immediately prior to
such refinancing. If any Lender does not consent to a proposed amendment,
waiver, consent or release with respect to any Loan Document that requires the
consent of each Lender, and that has been approved by -103-

GRAPHIC [g207661kk13i009.gif]

 


the Required Lenders, the Borrower may replace such non-consenting Lender in
accordance with Section 11.13; provided that such amendment, waiver, consent or
release can be effected as a result of the assignment contemplated by such
Section (together with all other such assignments required by the Borrower to be
made pursuant to this paragraph). Notwithstanding anything to the contrary
herein contained, no provider of any Bank Product or Cash Management Service in
its capacity as such (a) shall have any right to consent to any amendment,
modification, termination or waiver of this Agreement or any other Loan Document
(including any amendment and/or restatement of this Agreement and the other Loan
Documents refinancing, replacing or restructuring the Loans and the Obligations
including any increase thereof) or to contest any such amendment, modification,
termination or waiver, (b) shall be deemed a Lender for any purposes of the Loan
Documents, or (c) shall have any right to (i) enforce any security interest,
right or remedy under any of the Loan Documents or (ii) instruct the Agents with
respect to any action or inaction by the Agents with respect to the exercise of
any rights or remedies under the Loan Documents or at law or equity, or consent
to or contest any such action or inaction. Except for the payment of amounts on
account of Bank Products and Cash Management Services (but only to the extent
the Agents shall have received sufficient funds therefor), the Agents shall have
no duties or obligations to any provider of any Bank Product or Cash Management
Services in its capacity as such. The provisions of this paragraph shall survive
the assignment by any Lender of its Loans and Commitments. Notwithstanding
anything to the contrary contained in this Section 11.01, if the Administrative
Agent and the Borrower shall have jointly identified an obvious error
(including, but not limited to, an incorrect cross-reference) or any error or
omission of a technical or immaterial nature, in each case, in any provision of
any Loan Document, then the Administrative Agent and/or the Collateral Agent
(acting in their sole discretion) and the Borrower or any other relevant Loan
Party shall be permitted to amend such provision and such amendment shall become
effective without any further action or consent of any other party to any Loan
Document. In addition, notwithstanding the foregoing, this Agreement and the
other Loan Documents may be amended with the written consent of the
Administrative Agent, the Borrower and the Lenders providing the Replacement
Loans to permit the refinancing of all outstanding Loans of any Class.
11.02Notices; Effectiveness; Electronic Communications. (a) Notices Generally.
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in subsection (b) below), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows: (i) if to Holdings, the
Borrower, any Loan Party, the Administrative Agent or the Collateral Agent to
the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 11.02; and (ii) if to any other Lender, to
the address, telecopier number, electronic mail address or telephone number
specified in its Administrative Questionnaire. -104-

GRAPHIC [g207661kk13i010.gif]

 


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b). (b) Electronic Communications. Notices and other communications
to the Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor. (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Holdings or any of its Subsidiaries, any
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to Holdings or any of its Subsidiaries,
any Lender or any other Person for indirect, special, incidental, consequential
or punitive damages (as opposed to direct or actual damages). (d) Change of
Address, Etc. Each of Holdings, the Borrower, any other Loan Party, and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the -105-

GRAPHIC [g207661kk13i011.gif]

 


Borrower and the Administrative Agent. In addition, each Lender agrees to notify
the Administrative Agent from time to time to ensure that the Administrative
Agent has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws. (e) Reliance by Administrative Agent, the
Collateral Agent and Lenders. The Administrative Agent, the Collateral Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices and Conversion/Continuation Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, the Collateral Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording. 11.03No Waiver; Cumulative Remedies. No failure by
any Lender, the Administrative Agent or the Collateral Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law. 11.04Expenses; Indemnity; Damage Waiver. (a) Costs
and Expenses. The Loan Parties shall pay all Credit Party Expenses within ten
(10) Business Days after receipt of an invoice therefor. (b) Indemnification by
the Loan Parties. The Loan Parties shall indemnify the Administrative Agent (and
any sub-agent thereof), the Collateral Agent, the Arrangers, the
Co-Documentation Agents, the joint bookrunning managers, each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable and documented in reasonable detail fees, charges and disbursements
of one counsel to all Indemnitees taken as a whole and, if reasonably necessary,
a single local counsel for all Indemnitees taken as a whole in each relevant
jurisdiction material to the interests of the Lenders, in each case, selected by
the Administrative Agent and solely in the case of an actual conflict of
interest between Indemnitees where the Indemnitees affected by such conflict
inform the Borrower of such conflict, one additional counsel in each relevant
jurisdiction material to the interest of the Lenders to each group of affected
Indemnitees taken as a whole) incurred by any Indemnitee or asserted against any
Indemnitee by -106-

GRAPHIC [g207661kk13i012.gif]

 


any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the preparation, execution, delivery or
administration of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby or any amendment or waiver with
respect hereto or thereto, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or letter of credit or the use or proposed use of the proceeds therefrom, (iii)
any actual or alleged presence or Release or threat of Release of Hazardous
Materials, at, under, on or from any property or facility currently or formerly
owned, leased or operated by Holdings or any of its Subsidiaries, or any
Environmental Liability related in any way to Holdings or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee (y) result from a claim brought by the Borrower or
any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction, or
(z) result from the presence, Release or threat of Release of Hazardous
Materials or violations of Environmental Laws first occurring or first existing
after completion of the foreclosure upon the Collateral, granting of a
deed-in-lieu of foreclosure with respect to the Collateral or similar transfer
of title or possession of the Collateral, unless such presence, release or
violation is actually caused by any Loan Party or any Subsidiary thereof. This
Section 11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim. (c)
Reimbursement by Lenders. To the extent that the Borrower for any reason fails
to pay any amount required under subsection (a) or (b) of this Section 11.04 to
be paid by it to the Agents (or any sub-agent thereof), or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Collateral Agent, or such Related Party, as
the case may be, such Lender’s share (based on the amount of Loans held by each
Lender at the time that the applicable unreimbursed expense or indemnity payment
is sought or if the Loans have been repaid in full, based on the amount of Loans
held by such Lender immediately prior to such repayment) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the Collateral
Agent, in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or the
Collateral Agent in connection with such capacity. The obligations of the
Lenders under this subsection (c) are subject to the provisions of Section
2.10(d). (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the Loan Parties shall not assert, and hereby
waive, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, -107-

GRAPHIC [g207661kk13i013.gif]

 


electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction. (e) Payments. All
amounts due under this Section 11.04 shall be payable not later than ten
Business Days after receipt of an invoice or demand therefor. (f) Survival. The
agreements in this Section 11.04 shall survive the resignation of the Agents,
the replacement of any Lender, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all the other Obligations.
11.05Payments Set Aside. To the extent that any payment by or on behalf of any
of the Loan Parties is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Effective Rate from time to time in effect. The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement. 11.06Successors and Assigns. (a) Successors and Assigns Generally.
The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 11.06(b), (ii)
by way of participation in accordance with the provisions of Section 11.06(d),
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 11.06(f) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section 11.06 and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement. (b) Assignments by Lenders. Any
Lender may at any time assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment(s) and the Loans at the time owing to it); provided that any
such assignment shall be subject to the following conditions: -108-

GRAPHIC [g207661kk13i014.gif]

 


(i) Minimum Amounts. (A) in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and (B) in any case not
described in subsection (b)(i)(A) of this Section 11.06, the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than $1.0
million500,000 (and in integral multiples of $1.0 million500,000 in excess
thereof) and after giving effect thereto, the assigning Lender shall hold a
Commitment of at least $1.0 million, unless, in each case, each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned; (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
11.06 and, in addition: (A) the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or (2)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any assignment
if it does not respond to a written request for consent within 10 Business Days;
and (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any Commitment if such assignment is to a Person that is not a Lender
with a Commitment, an Affiliate of Lender or an Approved Fund with respect to
such Lender or (ii) any Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund (except that the approval of the Administrative Agent
shall not be required with respect to one or more assignments of all or any of
the Loans to any other Sponsor Affiliated Lender); (iv) Assignment and
Assumption. The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any -109-

GRAPHIC [g207661kk13i015.gif]

 


assignment. The assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any Tax forms required
by Section 3.01(e) or (f); (v) No Assignments to Certain Persons. No such
assignment shall be made (A) to Holdings or the Borrower except as permitted
under Section 2.03(d) or (B) subject to subsection (h) below, to any of the
Sponsor or its Affiliates; and (vi)No Assignment to Natural Persons. No such
assignment shall be made to a natural person. Subject to acceptance and
recording thereof by the Administrative Agent pursuant to subsection (c) of this
Section 11.06, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05 and 11.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment). Upon request, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.06(d). (c) Register. The
Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
and interest amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice. (d) Participations. Any Lender may at any time, without
the consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, including, for avoidance of doubt, any indemnification obligation
with respect to the participated interest, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in clauses (a), (b), (c), -110-

GRAPHIC [g207661kk13i016.gif]

 


(f) and (g) in the first proviso to Section 11.01 that affects such Participant.
Subject to subsection (e) of this Section 11.06, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.06(b), provided such Participant agrees to be
subject to Section 3.01 as though it were a Lender. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.11 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal and interest amount of each Participant’s interest in the
Loans held by it (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any Commitments, Loans or other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that any such commitment, loan, letter of credit or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive, absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant except to the extent that such entitlement to any
greater payment results from any Change in Law after the Participant becomes a
Participant or the sale of the participation to such Participant is made with
the Borrower’s prior written consent. (f) Certain Pledges. Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or any central bank having jurisdiction over such Lender;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto. (g) Electronic Execution of Assignments. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption shall be deemed to include electronic signatures or the keeping
of records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act. (h) Any Lender may, at any time, assign all or a portion of
its rights and obligations under this Agreement to a Person who is or will
become, after such assignment, an Sponsor Affiliated Lender subject to the
following limitations: (i) Sponsor Affiliated Lenders will not receive
information provided solely to Lenders by the Administrative Agent or any Lender
and will not be permitted to attend or participate in meetings attended solely
by the Lenders and the Administrative Agent, other than -111-

GRAPHIC [g207661kk13i017.gif]

 


the right to receive notices of prepayments and other administrative notices in
respect of its Loans or Commitments required to be delivered to Lenders pursuant
to Article II; (ii) each Sponsor Affiliated Lender that (A) purchases any Loans
pursuant to this clause (h) shall represent and warrant to the seller and (B)
sells any Loan hereunder shall represent and warrant to the buyer, in each case,
that it does not possess non-public information with respect to Holdings, the
Borrower and their respective Subsidiaries that has not been disclosed to the
Lenders generally (other than Public Lenders) and that would reasonably be
expected to be material to a Lender’s decision to purchase or sell, as
applicable; and (iii) the aggregate principal amount of Loans held at any one
time by Sponsor Affiliated Lenders (measured immediately after giving effect to
any such acquisition of Loans) may not exceed 20% of the principal amount of all
Loans at such time outstanding. (i) Notwithstanding anything in Section 11.01 or
the definition of “Required Lenders” to the contrary, for purposes of
determining whether the Required Lenders have (i) consented (or not consented)
to any amendment, modification, waiver, consent or other action with respect to
any of the terms of any Loan Document or any departure by any Loan Party
therefrom, or subject to Section 11.06(j), any plan of reorganization pursuant
to the U.S. Bankruptcy Code, (ii) otherwise acted on any matter related to any
Loan Document, or (iii) directed or required the Administrative Agent or any
Lender to undertake any action (or refrain from taking any action) with respect
to or under any Loan Document, no Sponsor Affiliated Lender shall have any right
to consent (or not consent), otherwise act or direct or require the
Administrative Agent or any Lender to take (or refrain from taking) any such
action and: (A) all Loans held by any Sponsor Affiliated Lenders shall be deemed
to be not outstanding for all purposes of calculating whether the Required
Lenders have taken any actions; and (B) all Loans held by Sponsor Affiliated
Lenders shall be deemed to be not outstanding for all purposes of calculating
whether all Lenders have taken any action unless the action in question affects
such Sponsor Affiliated Lender in a disproportionately adverse manner than its
effect on other Lenders. (j) Notwithstanding anything in this Agreement or the
other Loan Documents to the contrary, each Sponsor Affiliated Lender hereby
agrees that, if a proceeding under any Debtor Relief Law shall be commenced by
or against the Borrower or any other Loan Party at a time when such Lender is an
Sponsor Affiliated Lender, such Sponsor Affiliated Lender irrevocably authorizes
and empowers the Administrative Agent to vote on behalf of such Sponsor
Affiliated Lender with respect to the Loans held by such Sponsor Affiliated
Lender in any manner in the Administrative Agent’s sole discretion, unless the
Administrative Agent instructs such Sponsor Affiliated Lender to vote, in which
case such Sponsor Affiliated Lender shall vote with respect to the Loans held by
it as the Administrative Agent directs; provided that such Sponsor Affiliated
Lender shall be entitled to vote in accordance with its sole discretion (and not
in accordance with the direction of the Administrative Agent) in connection with
any plan of reorganization to the extent any such plan of reorganization
proposes to treat any Obligations held by such Sponsor Affiliated Lender in a
manner that is less favorable in any material respect to such Sponsor Affiliated
Lender than the proposed treatment of similar Obligations held by Lenders that
are not Affiliates of the Borrower. -112-

GRAPHIC [g207661kk13i018.gif]

 


(k) Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section 11.06 , whether or not such
assignment or transfer is reflected in the Register, shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (d) of this Section.
11.07Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 11.07, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, or (iii) any funding
or financing source of any Lender, (g) with the consent of the Borrower or (h)
to the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section 11.07 or (ii) becomes available to the
Administrative Agent, any Lender, or any of their respective Affiliates on a
non-confidential basis from a source other than the Borrower. For purposes of
this Section 11.07, “Information” means all information received from any Loan
Party or any Subsidiary thereof relating to any Loan Party or any Subsidiary
thereof or their respective businesses, operations, assets and related matters,
other than any such information that is available to the Administrative Agent,
any Lender on a non-confidential basis prior to disclosure by any Loan Party or
any Subsidiary thereof, provided that, in the case of information received from
a Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section 11.07
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning Holdings or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws. 11.08Right of Setoff. If an Event of Default
shall have occurred and be continuing, each Credit Party and each of its
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to setoff and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Credit Party or any such Affiliate to or for the credit or
the account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Credit Party, irrespective of
whether or not such Credit Party shall have made any -113-

GRAPHIC [g207661kk13i019.gif]

 


demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Credit Party different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Credit Party and their respective Affiliates under this Section 11.08 are
in addition to other rights and remedies (including other rights of setoff) that
such Credit Party or their respective Affiliates may have. Each Credit Party
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application. 11.09Interest Rate
Limitation. Notwithstanding anything to the contrary contained in any Loan
Document, the interest paid or agreed to be paid under the Loan Documents shall
not exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder. 11.10Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement. 11.11Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Loan, and shall continue in full force and effect
as long as any Loan or other Obligation (other than any indemnity obligation for
unasserted claims that by its terms survives the termination of this Agreement)
shall remain unpaid or unsatisfied. 11.12Severability. If any provision of this
Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Loan Documents shall not be affected
or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. -114-

GRAPHIC [g207661kk13i020.gif]

 


 

11.13Replacement of Lenders. (A) If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or (B) if any Lender is a Defaulting Lender, or (C) if in
connection with a proposed amendment, modification, waiver, or consent with
respect to any of the provisions hereof as contemplated by Section 11.01, the
consent of the Required Lenders shall have been obtained but the consent of one
or more of such other Lenders whose consent is required shall not have been
obtained, or (D) if any other circumstance exists hereunder that gives the
Borrower the right to replace a Lender as a party hereto, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that: (a) the Borrower shall have paid
to the Administrative Agent the assignment fee specified in Section 11.06(b);
(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.05) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and, in the case of any amendment that constitutes, a
Repricing Transaction with respect to the Term B-1 Loans prior to the sixtwelve
month anniversary of the Amendment No. 24 Effective Date, the fee that would
have been payable to such Lender upon the effectiveness of such amendment had
such Lender held such Term Loans on the date of effectiveness of such amendment;
(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and (d) such assignment does not conflict with applicable Laws. A
Lender shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
11.14Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK. (b) SUBMISSION TO JURISDICTION. EACH OF THE BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES -115-

GRAPHIC [g207661kk15i001.gif]

 


HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR
ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. (c)
WAIVER OF VENUE. EACH OF THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT. (d) SERVICE OF PROCESS. EACH PARTY
HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR
NOTICES IN SECTION 11.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
11.15WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. 11.16No Advisory or Fiduciary
Responsibility. In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), the Borrower and Holdings each
acknowledge and agree, and acknowledge their respective Affiliates’
understanding, that: (i) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders
are arm’s-length commercial transactions between the Borrower, Holdings and
their respective Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, (ii) each of the Borrower and
Holdings and each other Loan Party has consulted its own legal, accounting,
-116-

GRAPHIC [g207661kk15i002.gif]

 


regulatory and tax advisors to the extent it has deemed appropriate, and (iii)
the Borrower and Holdings and each other Loan Party is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (iv) the Administrative
Agent, each Arranger, the Co-Documentation Agents and each Lender is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower, Holdings or any of their
respective Affiliates, or any other Person and (v) neither the Administrative
Agent nor any Arranger or Lender has any obligation to the Borrower, Holdings or
any of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (vi) the Administrative Agent, the Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, Holdings and their
respective Affiliates, and neither the Administrative Agent nor the Arrangers or
Lenders have any obligation to disclose any of such interests to the Borrower,
Holdings and their respective Affiliates. To the fullest extent permitted by
law, each of the Borrower and Holdings hereby waives and releases any claims
that it may have against the Administrative Agent, the Arrangers and the Lenders
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby. 11.17USA
PATRIOT Act Notice. Each Lender that is subject to the USA PATRIOT Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act, it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act. No part of the proceeds of the Loans will be used by
the Loan Parties, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended. 11.18No
Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement. 11.19Attachments. The exhibits, schedules
and annexes attached to this Agreement are incorporated herein and shall be
considered a part of this Agreement for the purposes stated herein, except that
in the event of any conflict between any of the provisions of such exhibits and
the provisions of this Agreement, the provisions of this Agreement shall
prevail. 11.20Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the lien and security interest granted to the Collateral Agent
pursuant to this Agreement or the other Loan Documents and the exercise of any
right or remedy by the Collateral Agent hereunder or under the other Loan
Documents are subject to the provisions of the Intercreditor Agreement. In the
event of any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and control.
11.21Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement -117-

GRAPHIC [g207661kk15i003.gif]

 


or understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by: (a) the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and (b)
the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or (iii) the variation of the terms of
such liability in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority. -118-

GRAPHIC [g207661kk15i004.gif]

 